                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14       Desc
                                                                                                    Main Document     Page 1 of 107


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7

                                                                   8
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                             NORTHERN DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                           Case No. 19-bk-11573-MB
                                                                  12
                                                                       HVI CAT CANYON, INC.,                            Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                       Debtor.          FIRST INTERIM APPLICATION OF
                                                                  14                                                    PACHULSKI STANG ZIEHL & JONES
                                                                                                                        LLP FOR ALLOWANCE AND PAYMENT
                                                                  15                                                    OF COMPENSATION AND
                                                                                                                        REIMBURSEMENT OF EXPENSES AS
                                                                  16                                                    COUNSEL FOR THE OFFICIAL
                                                                                                                        COMMITTEE OF UNSECURED
                                                                  17                                                    CREDITORS FOR THE PERIOD
                                                                                                                        AUGUST 15, 2019 – OCTOBER 20, 2019;
                                                                  18                                                    DECLARATION OF MAXIM B. LITVAK
                                                                                                                        SUPPORT THEREOF
                                                                  19

                                                                  20                                                    Date:    January 30, 2020
                                                                                                                        Time:    10:30 a.m.
                                                                  21                                                    Place:   Courtroom 201
                                                                                                                                 U.S. Bankruptcy Court
                                                                  22                                                             1415 State Street
                                                                                                                                 Santa Barbara, CA 93101
                                                                  23                                                    Judge:   Hon. Martin R. Barash

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002
                                                                   Case 9:19-bk-11573-MB                 Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                                                 Desc
                                                                                                         Main Document     Page 2 of 107


                                                                   1                                                 TABLE OF CONTENTS

                                                                   2   I.      INTRODUCTORY STATEMENT ....................................................................................... 1

                                                                   3   II.     PRELIMINARY SUMMARY OF COMPENSATION DATA FOR THIS
                                                                               APPLICATION ..................................................................................................................... 2
                                                                   4
                                                                       III.    BRIEF NARRATIVE HISTORY AND PRESENT POSTURE OF THE CASE ................. 2
                                                                   5
                                                                       IV.     NARRATIVE STATEMENT OF SERVICES RENDERED AND TIME
                                                                   6           EXPENDED .......................................................................................................................... 4

                                                                   7           A.        Services Performed and Time Expended During the Application Period
                                                                                         Covered by this Application ...................................................................................... 4
                                                                   8
                                                                                         1.         Asset Analysis and Recovery......................................................................... 4
                                                                   9
                                                                                         2.         Asset Disposition ........................................................................................... 4
                                                                  10
                                                                                         3.         Bankruptcy Litigation .................................................................................... 4
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                         4.         Case Administration....................................................................................... 5
                                                                  12
                                                                                         5.         Compensation of Professionals/Compensation of Professionals
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                (Others) .......................................................................................................... 5
                                           ATTORNEYS AT LAW




                                                                  14                     6.         Executory Contracts ....................................................................................... 5

                                                                  15                     7.         Financial Filings............................................................................................. 6

                                                                  16                     8.         Financing........................................................................................................ 6

                                                                  17                     9.         General Business Advice ............................................................................... 6

                                                                  18                     10.        General Creditors Committee ........................................................................ 7

                                                                  19                     11.        Meeting of Creditors ...................................................................................... 7

                                                                  20                     12.        Operations ...................................................................................................... 7

                                                                  21                     13.        Retention of Professionals ............................................................................. 7

                                                                  22                     14.        Retention of Professionals/Others.................................................................. 7

                                                                  23                     15.        Status Conference .......................................................................................... 8

                                                                  24                     16.        Travel ............................................................................................................. 8

                                                                  25                     17.        Trustee Litigation ........................................................................................... 8

                                                                  26                     18.        Venue ............................................................................................................. 8

                                                                  27           B.        Detailed Listing of all Time Spent by the Professional on the Matters for
                                                                                         Which Compensation is Sought ................................................................................. 9
                                                                  28
                                                                               C.        List of Expenses by Category .................................................................................... 9

                                                                       DOCS_LA:326493.2 38336/002                                           i
                                                                   Case 9:19-bk-11573-MB                Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                                              Desc
                                                                                                        Main Document     Page 3 of 107


                                                                   1           D.        Hourly Rates .............................................................................................................. 9

                                                                   2           E.        Description of Professional Education and Experience ............................................. 9

                                                                   3           F.        No Fee Sharing ........................................................................................................ 10

                                                                   4           G.        Notice of Application and Hearing .......................................................................... 10

                                                                   5   V.      THE FEES AND EXPENSES REQUESTED SHOULD BE AWARDED BASED
                                                                               UPON APPLICABLE LAW ............................................................................................... 10
                                                                   6
                                                                               A.        Factors in Evaluating Requests for Compensation .................................................. 10
                                                                   7
                                                                               B.        The Lodestar Award Should be Calculated by Multiplying a Reasonable
                                                                   8                     Hourly Rate by the Hours Expended ....................................................................... 11

                                                                   9   VI.     CONCLUSION .................................................................................................................... 13

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                                         ii
                                                                   Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                           Desc
                                                                                                     Main Document     Page 4 of 107


                                                                   1   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE,

                                                                   2   THE CHAPTER 11 TRUSTEE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND

                                                                   3   ALL PARTIES REQUESTING SPECIAL NOTICE:

                                                                   4           Pachulski Stang Ziehl & Jones LLP (the “Firm” or “PSZJ”), counsel to the Official

                                                                   5   Committee of Unsecured Creditors (the “Committee”) in the chapter 11 case (the “Case”) of HVI

                                                                   6   Cat Canyon, Inc. (the “Debtor”), hereby submits this First Interim Application for Pachulski Stang

                                                                   7   Ziehl & Jones LLP for Allowance and Payment of Compensation and Reimbursement of Expenses as

                                                                   8   Counsel for the Official Committee of Unsecured Creditors For the Period August 15, 2019 –

                                                                   9   October 20, 2019 (the “Application”), pursuant to sections 330 and 331of the Bankruptcy Code.1

                                                                  10           Pursuant to this Application, PSZJ seeks (a) approval, on an interim basis, of fees and

                                                                  11   expenses totaling $360,347.72 for the period August 15, 2019 through October 20, 2019 (the “Fee
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Period”), consisting of $351,167.00 in fees incurred2 and $9,180.723 in expenses incurred.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                I.
                                           ATTORNEYS AT LAW




                                                                  14                                         INTRODUCTORY STATEMENT

                                                                  15           Local Bankruptcy Rule 2016-1 sets forth certain requirements that a professional must satisfy

                                                                  16   in order to obtain an award for fees and costs. Additional standards to be employed in the review of

                                                                  17   fee applications are set forth in the United States Trustee’s Guidelines for Reviewing Applications

                                                                  18   for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the “Compensation

                                                                  19   Guidelines”). Finally, cases interpreting sections 330 and 331 of the Bankruptcy Code have required

                                                                  20   that courts consider the twelve (12) factors that the Ninth Circuit Court of Appeals articulated in

                                                                  21   Kerr v. Screen Extras Guild, 526 F.2d 67, 70 (9th Cir. 1975), cert. denied, 425 U.S. 951, 96 S.Ct.

                                                                  22   726 (1976). The Ninth Circuit’s primary method used to determine the reasonableness of fees is to

                                                                  23   calculate the “lodestar.” In re Charles Russell Buckridge, Jr., 367 B.R. 191, 201 (C.D. Cal. 2007).

                                                                  24
                                                                       1
                                                                         All references to sections of the “Bankruptcy Code” are to sections of 11 U.S.C. §§ 101-1532, as amended. All
                                                                  25   references to “Bankruptcy Rules” are to the Federal Rules of Bankruptcy Procedure.
                                                                       2
                                                                  26    The Firm inadvertently billed an additional 0.10 hours to this category, accounting for $39.50 in fees, which amount
                                                                       has been written off in this Application.
                                                                  27
                                                                       3
                                                                        Original expenses totaled $9,458.38. The Firm has written off $277.66 in working meals, thereby reducing expenses to
                                                                  28   $9,180.72.


                                                                       DOCS_LA:326493.2 38336/002                               1
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14               Desc
                                                                                                    Main Document     Page 5 of 107


                                                                   1   The lodestar is ascertained by multiplying the number of hours reasonably expended by a reasonable

                                                                   2   hourly rate. Law Offices of David A. Boone v. Derham-Burk (In re Eliapo), 468 F.3d 592, 598

                                                                   3   (9th Cir. 2006). As set forth more fully herein, this Application complies with all statutory guidelines

                                                                   4   and Court-imposed requirements.

                                                                   5           By this Application, PSZJ seeks approval and payment of $351,167.00 in fees for the Fee

                                                                   6    Period, and costs in the amount of $9,458.38, for an aggregate total of $360,625.38.

                                                                   7                                                      II.

                                                                   8      PRELIMINARY SUMMARY OF COMPENSATION DATA FOR THIS APPLICATION

                                                                   9    A.     ORDER RE EMPLOYMENT ENTERED: November 22, 2019, with employment as

                                                                  10           counsel to the Committee effective as of August 15, 2019 [Docket No. 540].

                                                                  11    B.     PERIOD OF EMPLOYMENT COVERED BY THIS APPLICATION: August 15, 2019
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           through October 20, 2019, the day prior to the appointment of the Chapter 11 Trustee (as
                                        LOS ANGELES, CALIFORNIA




                                                                  13           defined below).
                                           ATTORNEYS AT LAW




                                                                  14    C.     HOURS OF PROFESSIONAL TIME WHICH ARE THE SUBJECT OF THIS

                                                                  15           APPLICATION: 438.40

                                                                  16    D.     FEES REQUESTED BY THIS APPLICATION: $351,167.00

                                                                  17    E.     EXPENSES REQUESTED BY THIS APPLICATION: $9,180.72

                                                                  18    F.     AMOUNT OF PRE-PETITION RETAINER RECEIVED: $0

                                                                  19    G.     AMOUNT OF FEES AND EXPENSES PREVIOUSLY AWARDED: $0

                                                                  20    H.     AMOUNT OF FEES AND EXPENSES PAID POST-PETITION: $0

                                                                  21                                                      III.

                                                                  22             BRIEF NARRATIVE HISTORY AND PRESENT POSTURE OF THE CASE

                                                                  23           This Application covers the period August 15, 2019 through October 20, 2019. This is the

                                                                  24   Firm’s first application for fees and expenses in this case.

                                                                  25           1.       On July 25, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

                                                                  26   under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

                                                                  27   Bankruptcy Court for the Southern District of New York (the “SDNY Court”), thereby commencing

                                                                  28   this chapter 11 case, bearing case number 19-12417 (MEW) (the “Case”).


                                                                       DOCS_LA:326493.2 38336/002                        2
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14            Desc
                                                                                                    Main Document     Page 6 of 107


                                                                   1           2.       On August 9, 2019, the United States Trustee for the Southern District of New York

                                                                   2   appointed the Committee to represent the interests of all unsecured creditors in this case pursuant to

                                                                   3   section 1102 of the Bankruptcy Code. The members appointed to the Committee are: (i) Brian

                                                                   4   Corson, in his Individual Capacity; (ii) Escolle Tenants in Common; and (iii) Pacific Petroleum

                                                                   5   California, Inc. See Appointment of Official Committee of Unsecured Creditors’ Committee [Docket

                                                                   6   No. 34].

                                                                   7           3.       On August 15, 2019, the Committee held its initial meeting and, among other things,

                                                                   8   voted to retain PSZJ as its bankruptcy counsel.

                                                                   9           4.       On August 28, 2019, the SDNY Court entered an Order Transferring Venue to United

                                                                  10   States Bankruptcy Court for the Northern District of Texas [Docket No. 106] (the “NDTX Court”),

                                                                  11   bearing case number 19-32857-hdh11.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           5.       On September 12, 2019, the NDTX Court entered an Order Granting Transfer of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Venue, transferring the Case to this Court [Docket No. 184]. On September 16, 2019, the Case was
                                           ATTORNEYS AT LAW




                                                                  14   transferred to this Court, and assigned case number 19-bk-11573-MB.

                                                                  15           6.       On September 20, 2019, PSZJ filed its Application for an Order Authorizing and

                                                                  16   Approving the Employment of Pachulski Stang Ziehl & Jones LLP as Counsel for the Official

                                                                  17   Committee of Unsecured Creditors, Effective as of August 15, 2019 [Docket No. 214], which was

                                                                  18   approved by order entered by this Court on November 22, 2019 [Docket No. 540].

                                                                  19           7.       On October 7, 2019, the California State Lands Commission, California Department

                                                                  20   of Conservation Division of Oil, Gas, and Geothermal Resources, Santa Barbara County, the Air

                                                                  21   Pollution District, the Office of Harry E. Hagen, Treasurer-Tax Collector, and Buganko, LLC filed a

                                                                  22   Motion for Appointment of a Chapter 11 Trustee [Docket No. 356], which was approved by agreed

                                                                  23   order entered on October 16, 2019 [Docket No. 409].

                                                                  24           8.       On October 21, 2019, the Office of the United States Trustee filed its Notice of

                                                                  25   Appointment of Chapter 11 Trustee [Docket No. 418], appointing Michael A. McConnell to serve as

                                                                  26   the Chapter 11 Trustee (the “Chapter 11 Trustee”), which appointment was accepted by the Chapter

                                                                  27   11 Trustee that same day [Docket No. 420].

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                        3
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                                                                                                    Main Document     Page 7 of 107


                                                                   1                                                      IV.

                                                                   2         NARRATIVE STATEMENT OF SERVICES RENDERED AND TIME EXPENDED

                                                                   3   A.      Services Performed and Time Expended During the Application Period Covered by this
                                                                               Application
                                                                   4

                                                                   5           Pursuant to the Compensation Guide and Local Bankruptcy Rule 2016-1, the Firm has

                                                                   6   classified all services performed for which compensation is sought for the Fee Period into one of

                                                                   7   several major categories. The Firm attempted to place the services performed in the category that

                                                                   8   best relates to the service provided. However, because certain services may relate to more than one

                                                                   9   category, services pertaining to one category may in fact be included in another category.

                                                                  10           1.       Asset Analysis and Recovery
                                                                  11           This category pertains to the identification and review of potential assets including causes of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   action and non-litigation recoveries. During the Fee Period, the Firm, among other things: (i)
                                        LOS ANGELES, CALIFORNIA




                                                                  13   analyzed and prepared a memorandum regarding Debtor affiliate issues; (ii) reviewed and conferred
                                           ATTORNEYS AT LAW




                                                                  14   regarding oil and gas leases; (iii) reviewed issues pertaining to the Rincon affiliate case; (iv)

                                                                  15   reviewed requests for information from the Committee’s financial advisors; (v) participated in

                                                                  16   meetings with the Debtor and other parties in interest; (vi) reviewed financial documents; (vii)

                                                                  17   addressed issues concerning an oil and gas lien review; and (viii) reviewed documents regarding the

                                                                  18   Debtor’s assets and liabilities.

                                                                  19           During the Fee Period, the Firm expended 46.60 hours on this category. The amount of fees

                                                                  20   attributable to this matter is $48,478.00.

                                                                  21           2.       Asset Disposition
                                                                  22           During the Fee Period, the Firm, among other things reviewed a pending sale motion and

                                                                  23   objections thereto, and addressed various issues relating to such motion.

                                                                  24           During the Fee Period, the Firm expended 5.00 hours on this category. The amount of fees

                                                                  25   attributable to this matter is $4,125.00.

                                                                  26           3.       Bankruptcy Litigation
                                                                  27           Time billed to this category relates to the various litigation issues arising in this Case.

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                         4
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                                                                                                    Main Document     Page 8 of 107


                                                                   1           During the Fee Period, the Firm, among other things (i) reviewed and analyzed the first day

                                                                   2   hearing transcript and relevant pleadings from the Rincon affiliate case; (ii) prepared and revised a

                                                                   3   confidentiality agreement; (iii) addressed litigation issues; (iv) prepared and reviewed responses to

                                                                   4   pending motions; and (v) reviewed and analyzed the Debtor’s pleadings and prepared responses

                                                                   5   thereto.

                                                                   6           During the Fee Period, the Firm expended 18.30 hours on this category. The amount of fees

                                                                   7   attributable to this matter is $19,122.50.

                                                                   8           4.       Case Administration
                                                                   9           Time billed to this category primarily relates to miscellaneous case matters that are not easily

                                                                  10   classified within any other specific categories, including such items as (i) reviewing notices of

                                                                  11   appearance; (ii) conferring with Firm members regarding the case and task responsibilities; (iii)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   attend to calendaring matters; (iv) preparing internal distribution lists; (v) participating in various
                                        LOS ANGELES, CALIFORNIA




                                                                  13   conference calls; (vi) preparing and updating contact lists; (vii) preparing and updating an internal
                                           ATTORNEYS AT LAW




                                                                  14   work-in-progress list; (viii) preparing pro hac vice applications; (ix) preparing and updating weekly

                                                                  15   and critical dates memorandums; (x) reviewing conflicts issues; (xi) conferring with financial

                                                                  16   advisors regarding various case issues; (xii) reviewing case dockets (NY, TX, and CA); (xii)

                                                                  17   conferring with lender counsel regarding case status; (xiii) conferring with the claims agent; (xiv)

                                                                  18   updating service lists; and (xv) attending to ECF notification issues.

                                                                  19           During the Fee Period, the Firm expended 71.20 hours on this category. The amount of fees

                                                                  20   attributable to this matter is $44,743.00.

                                                                  21           5.       Compensation of Professionals/Compensation of Professionals (Others)
                                                                  22           Time billed to these categories was minimal and related to matters concerning compensation

                                                                  23   to the Firm, an interim compensation procedures motion, UBS’s objection to a monthly interim

                                                                  24   compensation procedures motion, and editing the order regarding interim compensation procedures.

                                                                  25           During the Fee Period, the Firm expended 3.60 hours on these categories. The amount of

                                                                  26   fees attributable to this matter is $2,020.00.

                                                                  27           6.       Executory Contracts
                                                                  28           Time billed to this category was minimal and related to attention to executory contract issues.


                                                                       DOCS_LA:326493.2 38336/002                        5
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14             Desc
                                                                                                    Main Document     Page 9 of 107


                                                                   1           During the Fee Period, the Firm expended 0.10 hours on this category. The amount of fees

                                                                   2   attributable to this matter is $57.50.

                                                                   3           7.       Financial Filings

                                                                   4           Time billed to this category includes reviewing the Debtor’s Schedules and Statement of

                                                                   5   Financial Affairs and the Debtor’s first monthly operating report.

                                                                   6           During the Fee Period, the Firm expended 5.80 hours on this category. The amount of fees

                                                                   7   attributable to this matter is $3,336.00.

                                                                   8           8.       Financing

                                                                   9           During the Fee Period, the Firm, among other things (i) reviewed and conferred internally on

                                                                  10   the Debtor’s surcharge motion and various responses thereto, and drafted a statement of position

                                                                  11   regarding the same; (ii) coordinated with lender counsel regarding loan documents and reviewed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   same; (iii) addressed issues regarding a lien review; (iv) reviewed and addressed issues regarding
                                        LOS ANGELES, CALIFORNIA




                                                                  13   cash collateral motions and various orders thereon, including responses filed by various parties,
                                           ATTORNEYS AT LAW




                                                                  14   drafted a statement of position regarding the same, and appeared at hearings; (v) prepared responses

                                                                  15   to the cash management and cash collateral motions; (vi) reviewed and addressed issues with

                                                                  16   opposing counsel regarding cash collateral orders; (vii) reviewed UCC search results; (viii) reviewed

                                                                  17   budget issues internally and conferred with financial advisors regarding the same; (ix) reviewed the

                                                                  18   Debtor’s financial reporting; and (xiv) attended to miscellaneous financing issues.

                                                                  19           During the Fee Period, the Firm expended 55.60 hours on this category. The amount of fees

                                                                  20   attributable to this matter is $53,980.00.

                                                                  21           9.       General Business Advice

                                                                  22           During the Fee Period, the Firm, among other things (i) conferred with Debtor’s counsel

                                                                  23   regarding a chief restructuring officer; (ii) addressed corporate governance and management issues;

                                                                  24   and (iii) reviewed trustee candidates’ qualifications.

                                                                  25           During the Fee Period, the Firm expended 6.30 hours on this category. The amount of fees

                                                                  26   attributable to this matter is $6,439.50.

                                                                  27

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                        6
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                                                                                                    Main Document    Page 10 of 107


                                                                   1           10.      General Creditors Committee

                                                                   2           Time billed to this category generally relates to administration of the Committee, including

                                                                   3   preparation of initial documents upon formation to run day-to-day Committee activities. The Firm

                                                                   4   prepared Committee bylaws and an information protocol motion which was approved by the Court.

                                                                   5   The Firm included under this category time spent communicating with Committee members,

                                                                   6   creating Committee meeting agenda, attending Committee meetings and weekly calls, and

                                                                   7   summarizing pleadings filed on a weekly basis.

                                                                   8           During the Fee Period, the Firm expended 61.10 hours on this category. The amount of fees

                                                                   9   attributable to this matter is $45,276.50.

                                                                  10           11.      Meeting of Creditors

                                                                  11           Time billed to this category relates to attention to the 341(a) meeting of creditors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           During the Fee Period, the Firm expended 0.20 hours on this category. The amount of fees
                                        LOS ANGELES, CALIFORNIA




                                                                  13   attributable to this matter is $129.00.
                                           ATTORNEYS AT LAW




                                                                  14           12.      Operations

                                                                  15           During the Fee Period, the Firm, among other things (i) addressed issues regarding utilities,

                                                                  16   including an objection filed by PG&E and request for deposit; and (ii) reviewed the Debtor’s E&P

                                                                  17   motion and interim expense order and addressed issues, including drafting of the Committee’s

                                                                  18   statement of position regarding same.

                                                                  19           During the Fee Period, the Firm expended 9.60 hours on this category. The amount of fees

                                                                  20   attributable to this matter is $9,736.00.

                                                                  21           13.      Retention of Professionals

                                                                  22           Time billed to this category relates to retention of the Firm as counsel to the Committee,

                                                                  23   including preparation of a retention application, notice, and order.

                                                                  24           During the Fee Period, the Firm expended 9.80 hours on this category. The amount of fees

                                                                  25   attributable to this matter is $5,840.00.

                                                                  26           14.      Retention of Professionals/Others

                                                                  27           Time billed to this category relates to (i) the preparation of retention applications for

                                                                  28   Committee professionals, including its financial advisor, special oil and gas counsel, and local Texas


                                                                       DOCS_LA:326493.2 38336/002                        7
                                                                   Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                            Desc
                                                                                                     Main Document    Page 11 of 107


                                                                   1   counsel (prior to Case being transferred to the Central District), and preparing responses to various

                                                                   2   objections; (ii) reviewing Debtor’s application to employ a financial advisor and UBS’s objection

                                                                   3   thereto and preparing an objection regarding the same; (iii) drafting an omnibus response to certain

                                                                   4   objections; and (iv) reviewing UBS’s statement in support of Committee professionals.

                                                                   5           During the Fee Period, the Firm expended 36.00 hours on this category. The amount of fees

                                                                   6   attributable to this matter is $20,798.00.4

                                                                   7           15.      Status Conference
                                                                   8           Time billed to this category relates to preparing for and appearing at various status

                                                                   9   conferences.

                                                                  10           During the Fee Period, the Firm spent 23.50 hours on this category. The amount of fees

                                                                  11   attributable to this matter is $21,993.50
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           16.      Travel
                                        LOS ANGELES, CALIFORNIA




                                                                  13           Time billed to this category relates to travel to and from hearings. Travel time is billed at
                                           ATTORNEYS AT LAW




                                                                  14   one-half the regular rates.

                                                                  15           During the Fee Period, the Firm spent 21.80 hours on this category. The amount of fees

                                                                  16   attributable to this matter is $9,620.00.

                                                                  17           17.      Trustee Litigation
                                                                  18           Time billed to this category primarily relates to due diligence efforts in connection with the

                                                                  19   appointment of the Chapter 11 Trustee and drafting pleadings in connection therewith.

                                                                  20           During the Fee Period, the Firm spent 11.00 hours on this category. The amount of fees

                                                                  21   attributable to this matter is $8,615.00.

                                                                  22           18.      Venue
                                                                  23           The Firm billed time in this category Time billed to this category relates to the twice

                                                                  24   transferred venue of this Case. During the Fee Period, the Firm, among other things, (i) prepared for

                                                                  25   and appeared at hearings; (ii) conferred with New York and Texas bankruptcy counsel; (iii) prepared

                                                                  26

                                                                  27
                                                                       4
                                                                         The Firm inadvertently billed 0.10 hours to this category, accounting for $39.50 in fees, which amount has been written
                                                                  28   off.


                                                                       DOCS_LA:326493.2 38336/002                               8
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                          Desc
                                                                                                    Main Document    Page 12 of 107


                                                                   1   and reviewed pleadings regarding venue transfer; and (iv) reviewed transcripts from the related

                                                                   2   Rincon bankruptcy case

                                                                   3           During the Fee Period, the Firm spent 52.90 hours on this category. The amount of fees

                                                                   4   attributable to this matter is $46,857.50.

                                                                   5   B.      Detailed Listing of all Time Spent by the Professional on the Matters for Which
                                                                               Compensation is Sought
                                                                   6
                                                                               Exhibit “A” contains a summary, by category, of the Firm’s services and expenses in this
                                                                   7
                                                                       Case that were incurred during the Fee Period. Such summary includes the time spent, rate and
                                                                   8
                                                                       billing attributable to each person who performed compensable services for the Debtor.
                                                                   9
                                                                       Exhibit “C” contains the Firm’s detailed time records during the Fee Period.
                                                                  10
                                                                       C.      List of Expenses by Category
                                                                  11
                                                                               The Firm advanced costs in the amount of $9,180.72.5 The costs incurred are summarized in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       Exhibit “A” attached hereto, which provides a monthly breakdown for the Application Period that
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       complies with the Compensation Guidelines. During the Application Period, the Firm charged $.20
                                                                  14
                                                                       per page for photocopying, $.10 per page for scanning documents, and $1.00 per page for incoming
                                                                  15
                                                                       and outgoing faxes. The Firm has also charged for unusual expenses, such as court costs and special
                                                                  16
                                                                       messenger services, including Federal Express.
                                                                  17
                                                                       D.      Hourly Rates
                                                                  18
                                                                               The hourly rates of all professionals and paraprofessionals rendering services in the Case are
                                                                  19
                                                                       set forth on Exhibit “A” attached hereto.
                                                                  20
                                                                       E.      Description of Professional Education and Experience
                                                                  21
                                                                               Exhibit “B” includes a description of the professional education and biographies of the
                                                                  22
                                                                       professionals employed by the Firm who rendered the majority services in the Case.
                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                       5
                                                                        Original expenses totaled $9,458.38. The Firm has written off $277.66 in working meals, thereby reducing expenses to
                                                                  27   $9,180.72.

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                             9
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14              Desc
                                                                                                    Main Document    Page 13 of 107


                                                                   1   F.      No Fee Sharing

                                                                   2           The Firm has no understanding, agreement, or arrangement of any kind to divide with or pay

                                                                   3   to anyone any of the fees to be awarded in the Case, except to the extent they are shared among

                                                                   4   members of the Firm.

                                                                   5   G.      Notice of Application and Hearing

                                                                   6           A hearing date for interim fee applications is targeted for January 30, 2020. This Application

                                                                   7   will be served by NEF notice or by first class U.S. mail, as required, on (a) the Debtor; (b) the

                                                                   8   Chapter 11 Trustee, (c) the Committee, (d) the Office of the United States Trustee, and (e) parties

                                                                   9   that have filed with the Court requests for notice of all matters in accordance with Bankruptcy Rule

                                                                  10   2002(i).

                                                                  11                                                     V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                 THE FEES AND EXPENSES REQUESTED SHOULD BE AWARDED
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                    BASED UPON APPLICABLE LAW
                                           ATTORNEYS AT LAW




                                                                  14           The fees and expenses requested by this Application are an appropriate award for the Firm’s

                                                                  15   services in acting as counsel to the Committee. This case was highly contentious from the start and

                                                                  16   involved two venue transfers and multiple contested cash collateral hearings, while dealing with a

                                                                  17   difficult debtor-in-possession faced with continuous operating crises. PSZJ has been instrumental in

                                                                  18   representing the interests of the Committee and unsecured creditors throughout this process.

                                                                  19   A.      Factors in Evaluating Requests for Compensation

                                                                  20           Pursuant to section 330 of the Bankruptcy Code, the Court may award to a professional

                                                                  21   person reasonable compensation for actual, necessary services rendered, and reimbursement for

                                                                  22   actual, necessary expenses incurred. As set forth above, the fees for which the Firm requests

                                                                  23   compensation and the costs incurred for which the Firm requests reimbursement are for actual and

                                                                  24   necessary services rendered and costs incurred in the Case.

                                                                  25           The professional services rendered by the Firm have required an expenditure of substantial

                                                                  26   time and effort. During the Fee Period, 438.40 hours have been recorded by members of the Firm

                                                                  27   and more time was actually expended but either was not recorded or was written off.

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                       10
                                                                   Case 9:19-bk-11573-MB              Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                             Desc
                                                                                                      Main Document    Page 14 of 107


                                                                   1            Moreover, time and labor devoted is only one of many pertinent factors in determining an

                                                                   2   award of fees and costs. Based on the skills brought to bear in the Case by the Firm and the results

                                                                   3   obtained and in light of the accepted lodestar approach, the Firm submits that the compensation

                                                                   4   requested herein is reasonable and appropriate.

                                                                   5   B.       The Lodestar Award Should be Calculated by Multiplying a Reasonable Hourly Rate
                                                                                by the Hours Expended
                                                                   6

                                                                   7            In determining the amount of allowable fees under section 330 (a) of the Bankruptcy Code,

                                                                   8   courts are to be guided by the same “general principles” as are to be applied in determining awards

                                                                   9   under the federal fee-shifting statutes, with “some accommodation to the peculiarities of bankruptcy

                                                                  10   matters.” In re Manoa Finance Co., Inc., 853 F.2d 687, 691 (9th Cir. 1988); see Meronk v. Arter &

                                                                  11   Hadden, LLP (In re Meronk), 249 B.R. 208, 213 (B.A.P. 9th Cir. 2000) (reiterating that Manoa
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Finance is the controlling authority and characterizing the factor test6 identified in Johnson v.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Georgia Highway Express, Inc. 488 F.2d 714 (5th Cir. 1974) and Kerr v. Screen Extras Guild, Inc.
                                           ATTORNEYS AT LAW




                                                                  14   526 F. 2d 67, 70 (9th Cir. 1975), cert. denied, 425 U.S. 951 (1976) as an “obsolete laundry list” now

                                                                  15   subsumed within more refined analyses).

                                                                  16            The United States Supreme Court has evaluated the lodestar approach and endorses its usage.

                                                                  17   In Hensley v. Eckerhart, 461 U.S. 424 (1983), a civil rights case, the Supreme Court held that while

                                                                  18   the Johnson factors might be considered in setting fees, the lodestar amount subsumed many of those

                                                                  19   factors. Hensley at 434, n. 9.7 The following year, another civil rights case, Blum vs. Stenson, 465

                                                                  20   U.S. 886 (1984), provided the so-called lodestar calculation:

                                                                  21
                                                                       6
                                                                  22     The original twelve Johnson/Kerr factors were: (1) time and labor required, (2) novelty and difficulty of the questions
                                                                       involved, (3) skill requisite to perform the legal services properly, (4) the preclusion of other employment by the attorney
                                                                  23   due to acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or contingent,(7) time limitations
                                                                       imposed by the client or the circumstances, (8) amount involved and results obtained, (9) experience, reputation, and
                                                                  24   ability of the attorneys (10) the “undesirability” of the case, (11) nature and length of the professional relationship with
                                                                       client, and (12) awards in similar cases.
                                                                  25
                                                                       7
                                                                         For discussion of the Johnson/Kerr subsumed factors, see Morales v. City of San Rafael, 96 F.3d 359, 364 n.9 (9th Cir.
                                                                  26   1996) (“among the subsumed factors … are: (1) the novelty and complexity of the issues, (2) the special skill and
                                                                       experience of counsel, (3) the quality of representation, and (4) the results obtained”); Davis v. City & County of San
                                                                  27   Francisco, 976 F.2d 1536, 1549 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d 345 (9th Cir. 1993)
                                                                       (extending City of Burlington v. Dague, 505 U.S. 557, 567 (1992), which held that sixth factor “whether the fee is fixed
                                                                  28   or contingent, may not be considered in the lodestar calculation”).


                                                                       DOCS_LA:326493.2 38336/002                                11
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                   Desc
                                                                                                    Main Document    Page 15 of 107


                                                                   1                    The initial estimate of a reasonable attorney’s fee is properly
                                                                                        calculated by multiplying the number of hours reasonably expended on
                                                                   2                    the litigation times a reasonable hourly rate . . . . Adjustments to that
                                                                                        fee then may be made as necessary in the particular case.
                                                                   3

                                                                   4   Blum at 888.

                                                                   5           Then in 1986, the Supreme Court more explicitly indicated that the factors relevant to

                                                                   6   determining fees should be applied using the lodestar approach, rather than an ad hoc approach.

                                                                   7   While holding that the attorney’s fee provision of the Clean Air Act, 42 U.S.C. § 7401 et seq.,

                                                                   8   should be interpreted like that of the Civil Rights Act, the Supreme Court expressly rejected the ad

                                                                   9   hoc application of the factors set forth in Johnson and thus Kerr, stating that “the lodestar figure

                                                                  10   includes most, if not all, of the relevant factors constituting a ‘reasonable’ attorney’s fee . . .. ”

                                                                  11   Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 563-66 (1986); see also
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Blanchard v. Bergeron, 489 U.S. 87, 94 (1989) (“we have said repeatedly that the initial estimate of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   a reasonable attorney’s fee is properly calculated by multiplying the number of hours reasonably
                                           ATTORNEYS AT LAW




                                                                  14   expended on the litigation times a reasonable hourly rate”).

                                                                  15           While the lodestar approach is the primary basis for determining fee awards under the federal

                                                                  16   fee-shifting statutes and Bankruptcy Code, some of the Johnson/Kerr factors, previously applied in

                                                                  17   an ad hoc fashion, can still apply in calculating the appropriate hourly rate to use under the lodestar

                                                                  18   approach. Buckridge, 367 B.R. 191, 201 (C.D. Cal. 2007) (“a court is permitted to adjust the lodestar

                                                                  19   up or down using a multiplier based on the criteria listed in §330 and its consideration of the Kerr

                                                                  20   factors not subsumed within the initial calculations of the lodestar”); Dang v. Cross, 422 F.3d 800,

                                                                  21   812 (9th Cir. 2005) (court may “adjust the lodestar amount after considering other factors that bear

                                                                  22   on the reasonableness of the fee”); Unsecured Creditors’ Comm. v. Puget Sound Plywood, Inc., 924

                                                                  23   F.2d 955, 960 (9th Cir. 1991) (“Although Manoa suggests that starting with the ‘lodestar’ is

                                                                  24   customary, it does not mandate such an approach in all cases.… Fee shifting cases are persuasive,

                                                                  25   but due to the uniqueness of bankruptcy proceedings, they are not controlling”).

                                                                  26           Attached hereto as Exhibit “C” is a copy of the Firm’s time reports and records kept in the

                                                                  27   regular course of business reflecting the services rendered and the expenses incurred by the Firm

                                                                  28   during the Fee Period. The Firm’s time reports are initially handwritten or recorded via computer by


                                                                       DOCS_LA:326493.2 38336/002                         12
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14               Desc
                                                                                                    Main Document    Page 16 of 107


                                                                   1   the attorney or paralegal performing the described services. The time reports are organized on a

                                                                   2   daily basis. The Firm is sensitive to issues of “lumping,” and unless time was spent in one time

                                                                   3   frame on a variety of different matters, separate time entries are set forth in the time reports. The

                                                                   4   Firm’s charges for its professional services are based upon the time, nature, extent and value of such

                                                                   5   services and the cost of comparable services in the Southern California region, other than in a case

                                                                   6   under the Bankruptcy Code.

                                                                   7                                                     VI.

                                                                   8                                              CONCLUSION

                                                                   9           This is the Firm’s first request for compensation during the Fee Period. The Firm believes

                                                                  10   that the services rendered for which compensation is sought in this Application have been beneficial

                                                                  11   to the creditors, that the costs incurred have been necessary and proper, and that the sums requested
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   for the services rendered and the costs incurred are fair and reasonable.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           WHEREFORE, PSZJ respectfully requests that this Court (1) allow, on an interim basis,
                                           ATTORNEYS AT LAW




                                                                  14   fees in the total amount of $351,167.00 and reimbursement of costs in the total amount of $9,180.72

                                                                  15   for the period August 15, 2019, through and including October 20, 2019, for a total award of

                                                                  16   $360,347.72; and (2) authorize payment to the Firm in the amount of $360,625.38 at such time as

                                                                  17   funds are available in the estate.

                                                                  18
                                                                       Dated: December 12, 2019                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                  19

                                                                  20
                                                                                                                   By: /s/ Maxim B. Litvak
                                                                  21                                                   Jeffrey N. Pomerantz
                                                                                                                       Maxim B. Litvak
                                                                  22
                                                                                                                         Attorneys for the Official Committee of Unsecured
                                                                  23
                                                                                                                         Creditors
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                       13
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14               Desc
                                                                                                    Main Document    Page 17 of 107


                                                                   1                                 DECLARATION OF MAXIM B. LITVAK

                                                                   2           I, Maxim B. Litvak, declare as follows:

                                                                   3           1.       I am an attorney at law duly authorized to practice in the State of California and

                                                                   4   before this Court. I am a Partner in the law firm of Pachulski Stang Ziehl & Jones LLP, counsel to

                                                                   5   the Official Committee of Unsecured Creditors.

                                                                   6           2.       I have personal knowledge of the facts set forth in the foregoing Application and, if

                                                                   7   called upon as a witness, I could and would competently testify as to all of the matters stated therein.

                                                                   8           3.       I have personally reviewed the information contained in the Application, and believe

                                                                   9   its contents to be true and correct to the best of my knowledge, information and belief.

                                                                  10           4.       The Firm customarily charges $0.20 per page for photocopying expenses. The Firm’s

                                                                  11   photocopying machines automatically record the number of copies made when the person that is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   doing the copying enters the client’s account number into a device attached to the photocopier. The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Firm summarizes each client’s photocopying charges on a daily basis. Whenever feasible, the Firm
                                           ATTORNEYS AT LAW




                                                                  14   sends large copying projects to an outside copy service that charges a reduced rate for photocopying.

                                                                  15           5.       The Firm customarily charges $.10 for scanned copies. The Firm’s photocopying

                                                                  16   machines automatically record the number of scanned copies made when the person that is doing the

                                                                  17   copying enters the client’s account number into a device attached to the photocopier. The Firm

                                                                  18   summarizes each client’s scanned charges on a daily basis.

                                                                  19           6.       The Firm ordinarily charges $1.00 per page for in coming and out-going facsimile

                                                                  20   transmissions.

                                                                  21           7.       Regarding providers of on-line legal research (e.g., LEXIS and WESTLAW), the

                                                                  22   Firm charges the standard usage rates these providers charge for computerized legal research. The

                                                                  23   Firm bills its clients the actual cash charged by such services, with no premium. Any volume

                                                                  24   discount received by the Firm is passed on to the client.

                                                                  25           8.       The Firm does not charge for local or long distance calls placed by attorneys from

                                                                  26   their offices. The Firm only bills its clients for the actual costs charged the Firm by teleconferencing

                                                                  27   services in the event that a multiple party teleconference is initiated through the Firm.

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                        14
                                                                   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                                                                                                    Main Document    Page 18 of 107


                                                                   1           9.       The Firm believes the foregoing rates are the market rates that the majority of law

                                                                   2   firms charge clients for such services. In addition, the Firm believes that such charges are in

                                                                   3   accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

                                                                   4   Statement of Principles, dated January 12, 1995.

                                                                   5           10.      I have personally reviewed the bills in this matter, and the bills represent true and

                                                                   6   correct charges to the best of my knowledge, information and belief.

                                                                   7           11.      Local Bankruptcy Rule 2016-1(a)(1)(K) Compliance: I have reviewed Local

                                                                   8   Bankruptcy Rule 2016-1 and the Application complies with Local Bankruptcy Rule 2016-1.

                                                                   9           I declare under penalty of perjury under the laws of the United States of America that the

                                                                  10   foregoing is true and correct.

                                                                  11           Executed this 13th day of December, 2019 at San Francisco, California.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                                              /s/ Maxim B. Litvak
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                              MAXIM B. LITVAK
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:326493.2 38336/002                        15
Case 9:19-bk-11573-MB   Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                        Main Document    Page 19 of 107




                        EXHIBIT A
Case 9:19-bk-11573-MB              Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                                   Main Document    Page 20 of 107
                              SUMMARY OF SERVICE AND EXPENSES OF
                               PACHULSKI STANG ZIEHL & JONES LLP
                               IN RESPECT TO HVI CAT CANYON, INC.




 I. SERVICES

 Attorney / Paralegal* / Clerk**                 Rate     Hours            Total

 August 15, 2019 - October 20, 2019


          ASSET ANALYSIS

          Pomerantz, Jeffrey N.                  1025       0.30   $      307.50
          Litvak, Maxim B.                        925       0.70   $      647.50
          Mikels, Richard E.                     1075      42.30   $   45,472.50
          Feinstein, Robert J.                   1145       0.30   $      343.50
          Golden, Steven W.                       575       2.90   $    1,667.50
          Dassa, Beth D.                          395       0.10   $       39.50

                         SUB TOTAL                         46.60 $     48,478.00

          BANKRUPTCY LITIGATION

          Morris, John A.                        1025       1.30   $    1,332.50
          Litvak, Maxim B.                        925       1.50   $    1,387.50
          Mikels, Richard E.                     1075      13.50   $   14,512.50
          Feinstein, Robert J.                   1145       1.00   $    1,145.00
          Cho, Shirley S.                         895       0.70   $      626.50
          Dassa, Beth D.                          395       0.30   $      118.50

                         SUB TOTAL                         18.30 $     19,122.50


          CASE ADMINISTRATION

          Pomerantz, Jeffrey N.                  1025       7.00   $    7,175.00
          Litvak, Maxim B.                        925       9.70   $    8,972.50
          Mikels, Richard E.                     1075       2.90   $    3,117.50
          Feinstein, Robert J.                   1145       4.40   $    5,038.00
          Cho, Shirley S.                         895       1.90   $    1,700.50
          Golden, Steven W.                       575       4.70   $    2,702.50
          Dassa, Beth D.                          395      40.40   $   15,958.00
          Canty, La Asia                          395       0.20   $       79.00

                         SUB TOTAL                         71.20 $     44,743.00


          COMPENSATION OF PROFESSIONALS

          Cho, Shirley S.                         895       0.80 $        716.00
          Dassa, Beth D.                          395       1.30 $        513.50
Case 9:19-bk-11573-MB         Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                              Main Document    Page 21 of 107
                            SUMMARY OF SERVICE AND EXPENSES OF
                             PACHULSKI STANG ZIEHL & JONES LLP
                             IN RESPECT TO HVI CAT CANYON, INC.




                     SUB TOTAL                         2.10 $      1,229.50

       COMPENSATION OF PROFESSIONALS/OTHERS

       Golden, Steven W.                     575       1.10 $        632.50
       Dassa, Beth D.                        395       0.40 $        158.00

                     SUB TOTAL                         1.50 $        790.50

       GENERAL CREDITORS COMMITTEE

       Morris, John A.                      1025       2.10   $    2,152.50
       Pomerantz, Jeffrey N.                1025      10.00   $   10,250.00
       Litvak, Maxim B.                      925       4.70   $    4,347.50
       Mikels, Richard E.                   1075       7.30   $    7,847.50
       Feinstein, Robert J.                 1145       2.70   $    3,091.50
       Cho, Shirley S.                       895       2.90   $    2,595.50
       Golden, Steven W.                     575      13.20   $    7,590.00
       Forrester, Leslie A.                  425       7.10   $    3,017.50
       Dassa, Beth D.                        395       8.50   $    3,357.50
       Canty, La Asia                        395       2.60   $    1,027.00

                     SUB TOTAL                        61.10 $     45,276.50

       ASSET DISPOSITION

       Pomerantz, Jeffrey N.                1025       1.40   $    1,435.00
       Litvak, Maxim B.                      925       1.40   $    1,295.00
       Mikels, Richard E.                   1075       0.70   $      752.50
       Cho, Shirley S.                       895       0.10   $       89.50
       Dassa, Beth D.                        395       1.40   $      553.00

                     SUB TOTAL                         5.00 $      4,125.00

       FINANCIAL FILINGS

       Litvak, Maxim B.                      925       0.70   $      647.50
       Mikels, Richard E.                   1075       0.70   $      752.50
       Golden, Steven W.                     575       1.10   $      632.50
       Dassa, Beth D.                        395       3.30   $    1,303.50

                     SUB TOTAL                         5.80 $      3,336.00

       FINANCING

       Pomerantz, Jeffrey N.                1025      23.60   $   24,190.00
       Litvak, Maxim B.                      925      19.00   $   17,575.00
       Mikels, Richard E.                   1075       7.90   $    8,492.50
       Feinstein, Robert J.                 1145       1.40   $    1,603.00
Case 9:19-bk-11573-MB         Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                              Main Document    Page 22 of 107
                         SUMMARY OF SERVICE AND EXPENSES OF
                          PACHULSKI STANG ZIEHL & JONES LLP
                          IN RESPECT TO HVI CAT CANYON, INC.




       Cho, Shirley S.                       895       1.10   $      984.50
       Golden, Steven W.                     575       0.60   $      345.00
       Dassa, Beth D.                        395       1.40   $      553.00
       Thomas, Elizabeth C.                  395       0.10   $       39.50
       Canty, La Asia                        395       0.50   $      197.50

                     SUB TOTAL                        55.60 $     53,980.00

       MEETING OF CREDITORS

       Cho, Shirley S.                       895       0.10 $         89.50
       Dassa, Beth D.                        395       0.10 $         39.50

                     SUB TOTAL                         0.20 $        129.00

       OPERATIONS

       Pomerantz, Jeffrey N.                1025       1.20   $    1,230.00
       Litvak, Maxim B.                      925       1.80   $    1,665.00
       Mikels, Richard E.                   1075       6.00   $    6,450.00
       Cho, Shirley S.                       895       0.20   $      179.00
       Golden, Steven W.                     575       0.30   $      172.50
       Dassa, Beth D.                        395       0.10   $       39.50

                     SUB TOTAL                         9.60 $      9,736.00

       RETENTION OF PROFESSIONALS

       Glazer, Gabriel I.                    835       0.50   $      417.50
       Pomerantz, Jeffrey N.                1025       0.60   $      615.00
       Litvak, Maxim B.                      925       0.30   $      277.50
       Cho, Shirley S.                       895       2.10   $    1,879.50
       Golden, Steven W.                     575       0.90   $      517.50
       Dassa, Beth D.                        395       5.40   $    2,133.00

                     SUB TOTAL                         9.80 $      5,840.00

       RETENTION OF PROFESSIONALS/OTHERS

       Pomerantz, Jeffrey N.                1025       1.40   $    1,435.00
       Litvak, Maxim B.                      925       5.40   $    4,995.00
       Mikels, Richard E.                   1075       0.40   $      430.00
       Cho, Shirley S.                       895       2.10   $    1,879.50
       Golden, Steven W.                     575       8.40   $    4,830.00
       Dassa, Beth D.                        395      18.10   $    7,149.50
       Jeffries, Patricia J.                 395       0.30   $      118.50

                     SUB TOTAL                        36.00 $     20,798.00
Case 9:19-bk-11573-MB      Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                           Main Document    Page 23 of 107
                         SUMMARY OF SERVICE AND EXPENSES OF
                          PACHULSKI STANG ZIEHL & JONES LLP
                          IN RESPECT TO HVI CAT CANYON, INC.




       STATUS CONFERENCE

       Pomerantz, Jeffrey N.             1025      11.60   $   11,890.00
       Litvak, Maxim B.                   925      10.10   $    9,342.50
       Cho, Shirley S.                    895       0.10   $       89.50
       Dassa, Beth D.                     395       1.70   $      671.50

                     SUB TOTAL                     23.50 $     21,993.50

       TRUSTEE LITIGATION

       Pomerantz, Jeffrey N.             1025       3.40   $    3,485.00
       Litvak, Maxim B.                   925       2.20   $    2,035.00
       Mikels, Richard E.                1075       0.10   $      107.50
       Feinstein, Robert J.              1145       0.20   $      229.00
       Cho, Shirley S.                    895       0.30   $      268.50
       Golden, Steven W.                  575       3.30   $    1,897.50
       Dassa, Beth D.                     395       1.50   $      592.50

                     SUB TOTAL                     11.00 $      8,615.00

       VENUE

       Pomerantz, Jeffrey N.             1025       8.40   $    8,610.00
       Litvak, Maxim B.                   925       9.50   $    8,787.50
       Mikels, Richard E.                1075       2.10   $    2,257.50
       Feinstein, Robert J.              1145      15.70   $   17,976.50
       Cho, Shirley S.                    895       0.40   $      358.00
       Golden, Steven W.                  575      12.40   $    7,130.00
       Dassa, Beth D.                     395       2.40   $      948.00
       Canty, La Asia                     395       2.00   $      790.00

                     SUB TOTAL                     52.90 $     46,857.50

       GENERAL BUSINESS ADVICE

       Pomerantz, Jeffrey N.             1025       4.20   $    4,305.00
       Litvak, Maxim B.                   925       1.10   $    1,017.50
       Mikels, Richard E.                1075       0.40   $      430.00
       Feinstein, Robert J.              1145       0.60   $      687.00

                     SUB TOTAL                      6.30 $      6,439.50

       TRAVEL

       Pomerantz, Jeffrey N.              512       8.20   $    4,202.50
       Litvak, Maxim B.                   462       7.80   $    3,607.50
       Feinstein, Robert J.               572       0.50   $      286.25
       Golden, Steven W.                  287       5.30   $    1,523.75
Case 9:19-bk-11573-MB        Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                             Main Document    Page 24 of 107
                           SUMMARY OF SERVICE AND EXPENSES OF
                            PACHULSKI STANG ZIEHL & JONES LLP
                            IN RESPECT TO HVI CAT CANYON, INC.




                     SUB TOTAL                         21.80 $       9,620.00

       EXECUTORY CONTRACTS

       Golden, Steven W.                    575         0.10 $         57.50

                     SUB TOTAL                          0.10 $         57.50


                     TOTAL SERVICES                            $   351,167.00


       EXPENSES

       Air Fare                                   $ 1,827.66
       Airport Parking                            $ 120.55
       Auto Travel Expense                        $ 240.28
       Bloomberg                                  $ 347.40
       Conference Call                            $ 400.18
       Courtlink                                  $ 527.60
       Federal Express                            $    64.03
       Fax Transmittal                            $ 292.00
       Guest Parking                              $    32.00
       Hotel Expense                              $ 258.28
       Lexis/Nexis - Legal Research               $ 924.04
       Pacer - Court Research                     $ 684.90
       Postage                                    $ 196.60
       Reproduction Expense                       $ 1,651.20
       Reproduction/Scan Copy                     $ 930.00
       Research                                   $ 158.00
       Travel Expense                             $ 526.00

                     TOTAL EXPENSES                 9,180.72


                     TOTAL SERVICES AND EXPENSES               $   360,347.72
Case 9:19-bk-11573-MB   Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                        Main Document    Page 25 of 107




                        EXHIBIT B
   Case 9:19-bk-11573-MB          Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                                  Main Document    Page 26 of 107




10100 Santa Monica Blvd.
13th Floor                     Jeffrey N. Pomerantz
Los Angeles, CA 90067-4003
                               Tel: 310.277.6910   |    jpomerantz@pszjlaw.com



EDUCATION                      Mr. Pomerantz is a member of the firm's management committee, a co-chair
New York University (B.A.
                               of the firm's creditors' committee practice, and resident in the firm's Los
1986)                          Angeles office. Mr. Pomerantz sits on the Executive Committee of the
                               American Bankruptcy Institute, the largest restructuring organization in the
New York University (J.D.      United States, and served as its President from April 2016-2017. His practice
1989)
                               includes representing companies, creditors' committees, and private equity
Phi Beta Kappa; Order of the   funds in complex financial restructurings and merger-and-acquisition
Coif                           transactions both in and out of court. Mr. Pomerantz has particular expertise
                               in restructurings in the energy, manufacturing, restaurant and retail sectors.
BAR AND COURT                  He also frequently represents private equity funds in asset- acquisition
ADMISSIONS                     transactions.
1989, California
                               Mr. Pomerantz is a graduate of New York University (1986 Phi Beta Kappa),
                               where he also received his J.D. (1989, Order of the Coif). He holds an AV
                               Preeminent Peer Rating, Martindale-Hubbell's highest recognition for ethical
                               standards and legal ability; has been named a "Super Lawyer" in the field of
                               Bankruptcy & Creditor/Debtor Rights every year since 2009 in a peer survey
                               conducted by Law & Politics and the publishers of Los Angeles magazine,
                               an honor bestowed on only 5% of Southern California attorneys; and is
                               listed in Best Lawyers in America for Bankruptcy and Creditor Debtor Rights
                               / Insolvency and Reorganization Law. Mr. Pomerantz has also been
                               recognized as an outstanding lawyer by the preeminent publication
                               Chambers USA every year since 2007.


                               Representations
                               Chapter 11 debtors: Brinkmann Corporation, Ultura, Inc., Response
                               Genetics, S.B. Restaurant Co. (Elephant Bar), Select Staffing, CyberDefender,
                               Meridian Sports Clubs, Walking Company Holdings Inc.

                               Recent creditors' committees: ERG Resources, American Eagle, Rodeo Creek
                               Gold, AMF Bowling, Fox & Hound, Fresh & Easy Neighborhood Market,
                               Anna’s Linens, Circuit City, Buffets, Naartjie Custom Kids, MMFX Steel



www.pszjlaw.com                LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 9:19-bk-11573-MB  Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                         Main Document    Page 27 of 107
                      Jeffrey N. Pomerantz (Cont.)



                      Professional Affiliations
                      President, American Bankruptcy Institute

                      Vice President-Education, American Bankruptcy Institute (2011-2013)

                      Member, American Bankruptcy Institute Executive Committee

                      Member, American Bankruptcy Institute Board of Directors

                      Co-chair, American Bankruptcy Institute Annual Southwest Bankruptcy
                      Conference (2004-2011)

                      Co-chair, American Bankruptcy Institute Bankruptcy Battleground West
                      (2002-2003)


                      Programs and Lectures
                      American Bankruptcy Institute; Los Angeles Bankruptcy Forum; Financial
                      Lawyers Conference; Turnaround Managers Association; International
                      Conference of Shopping Centers


                      Publications
                      Tectonic Changes Impact Evolving Turnaround Industry
                      Journal of Corporate Renewal (Nov/Dec 2014), December 2014
                      Properly Structured Private Equity Fund Avoids Pension Withdrawal Liability
                      Pachulski Bulletin #11, December 2012
                      Delaware Bankruptcy Court Weighs in on Intercreditor Agreements
                      31 American Bankruptcy Institute Journal 14 (No. 6 July 2012), July 2012
                      “Committee’s Action Plan: Organizing Itself and Retaining Counsel,” in The
                      Role of Creditors’ Committee in Chapter 11 Bankruptcies (Aspatore 2008)
                      "The Bare Necessities of Critical Vendor Motions—It's a Jungle Out There,"
                      13 Journal of Bankruptcy Law & Practice 73 (2004)




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO     COSTA MESA    NEW YORK     WILMINGTON, DE
   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                                    Main Document    Page 28 of 107




150 California Street
15th Floor                       Maxim B. Litvak
San Francisco, CA
94111-4500                       Tel: 415.263.7000   |    mlitvak@pszjlaw.com



EDUCATION                        Mr. Litvak specializes in bankruptcy and restructuring matters. He has
University of California (B.A.
                                 represented debtors, trustees, creditors, and creditors' committees in
1994)                            numerous bankruptcy cases and out-of-court restructurings. He has
                                 authored a number of papers on insolvency issues and has lectured at
Duke University School of        various seminars and bar association meetings. Mr. Litvak is a graduate of
Law (J.D. 1997)
                                 UC Berkeley and received his J.D. from Duke University. Every year since
                                 2014, he has been named a "Northern California Super Lawyer" in a peer
BAR AND COURT
ADMISSIONS
                                 survey conducted by Law & Politics and the publishers of San Francisco
                                 magazine, an honor bestowed on only 5% of Northern California attorneys,
1997, Texas                      and has been listed in Best Lawyers in America for his work in Bankruptcy
2001, California                 and Creditor Debtor Rights / Insolvency and Reorganization Law since 2016.
                                 He is admitted to practice in Texas and California, and speaks fluent Russian.
                                 Mr. Litvak is a resident in our San Francisco office.


                                 Representations
                                 Chapter 11 debtors including True Religion Apparel (Delaware), A.M. Castle
                                 (Delaware), Forbes Energy Services (Houston), Channel Technologies (Santa
                                 Barbara), Variant Holding Company (Delaware), Digital Domain Media
                                 (Delaware); Solyndra LLC (Delaware), Pacific Energy (Delaware), Woodside
                                 Homes (Riverside), Nellson Nutraceutical (Delaware), Proxim Corporation
                                 (Delaware), Sydran Services (Oakland), Deltagen (San Francisco), General
                                 Magic (San Jose), and Quokka Sports (San Francisco)

                                 Creditors' committees including Weinstein Company (Delaware), Bon-Ton
                                 Stores (Delaware), Marbles Brain Store (Chicago), Carinalli (Santa Rosa),
                                 Humboldt Creamery (Santa Rosa), Pacific Lumber (Corpus Christi), SeraCare
                                 (San Diego), At Home Corporation (San Francisco), and Software Logistics
                                 (Oakland)




www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 9:19-bk-11573-MB Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                  Desc
                        Main Document     Page 29 of 107
                      Maxim B. Litvak (Cont.)



                      Professional Affiliations
                      Member, Bench-Bar Liaison Committee of the Bankruptcy Court for the
                      Northern District of California (2010-13)

                      Turnaround Management Association, Northern California Chapter
                      (Membership Committee, 2007-08; Secretary, 2004-07)


                      Programs and Lectures
                      Bar Association of San Francisco, American Bar Association, Turnaround
                      Management Association


                      Publications
                      Coauthor with D. Grassgreen: First Day Motions: A Guide to the Critical First
                      Days of a Bankruptcy Case (ABI 2d ed. 2006)
                      Author, "What Does an Insider Have to Do to Make a Buck? A Commentary
                      on the Recent Revisions to Section 503 of the Bankruptcy Code Limiting the
                      Approval of Retention, Severance and Other Bonus Compensation to
                      Insiders," in Bankruptcy Reform 2005 at 63 (LRP Publications 2005)
                      Author, "Retention and Compensation of Investment Bankers in Bankruptcy
                      Cases," 23 American Bankruptcy Institute Journal 30 (April 2004)
                      Contributing editor, Norton Bankruptcy Law & Practice (2006 - 2010)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
   Case 9:19-bk-11573-MB           Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                                   Main Document    Page 30 of 107




780 Third Avenue
34th Floor                      Robert J. Feinstein
New York, NY 10017-2024
                                Tel: 212.561.7700   |   rfeinstein@pszjlaw.com



EDUCATION                       Robert J. Feinstein is the managing partner of the New York office of
Lafayette College (A.B. 1978)
                                Pachulski Stang Ziehl & Jones LLP, the nation’s leading corporate
                                restructuring boutique. He represents debtors, creditors' committees, equity
Boston University School of     committees, acquirers, and examiners in business reorganizations and
Law (J.D., magna cum laude,     related litigation. He also has experience representing debtors, committees,
1981)
                                foreign representatives, and other case constituencies in cross-border
                                chapter 11 cases and chapter 15 cases.
BAR AND COURT
ADMISSIONS                      Recent engagements include lead counsel to the official creditors’
U.S. Supreme Court              committees in the chapter 11 cases of the The Weinstein Company, Open
                                Road Films, Cobalt International Energy, Bon-Ton Stores, A&P, Sports
1982, New York
                                Authority, Aeropostale, AMF Bowling Worldwide, Reddy Ice Corporation,
1982, Massachusetts             Coach Transportation and Circuit City Stores; and conflicts counsel to the
                                creditors’ committees appointed in the ResCap and Chrysler LLC cases. On
                                the debtor side, he represented Digital Domain Media Group, boxer Mike
                                Tyson, and General Media (publisher of Penthouse magazine) in their
                                chapter 11 cases. His crossborder representations include the Canadian
                                receiver for Blockbuster Canada in its chapter 15 case the Canadian monitor
                                in the Essar Steel case.

                                Mr. Feinstein is an adjunct professor in the LL.M. Bankruptcy Program at St.
                                John's University School of Law, associate editor of the Norton Journal of
                                Bankruptcy Law and Practice, contributing editor of Norton Bankruptcy Law
                                and Practice 2d, has authored numerous articles, and frequently lectures on
                                bankruptcy topics. He is a graduate of Lafayette College and received his
                                J.D. (magna cum laude) from Boston University School of Law. He holds an
                                “AV Preeminent Peer Rating,” Martindale-Hubbell's highest recognition for
                                ethical standards and legal ability, and is ranked among Bankruptcy/
                                Restructuring attorneys by Chambers USA. He was also listed in the 2018
                                and 2019 editions of Best Lawyers in America for Bankruptcy and Creditor
                                Debtor Rights / Insolvency and Reorganization Law.




www.pszjlaw.com                 LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK     WILMINGTON, DE
  Case 9:19-bk-11573-MB Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                        Main Document       Page 31 of 107
                      Robert J. Feinstein (Cont.)



                      Representations
                      Creditors' committees in Aeropostale; AMF Bowling Worldwide; Agway;
                      BCBG Max Azria; Berry-Hill Galleries (Coram Capital); Bon-Ton Stores;
                      Brooke Corporation; Chrysler (conflicts counsel); Circle Fine Art Corp.;
                      Circuit City Stores; Coach America; Cobalt International Energy; Empire
                      Beef; ERG Resources; Flying J; Foss Manufacturing; Frank Parsons, Inc.;
                      Freedom Communications (2015); Freedom Communications (2009); Gas
                      City; Great Atlantic & Pacific Tea Company (A&P); Haggen Holdings;
                      International Shipholding; Irving Tanning ; Jevic Holding; JHT Holdings;
                      Loews Cineplex Entertainment; Lou Pearlman and Trans Continental
                      Airlines; Movie Gallery Inc. I and II; Namco LLC; National Envelope; Neff
                      Corporation; Open Road Films; Palm Harbor Homes; Payless Holdings
                      (2017),Pennsylvania Fashions; Reddy Ice; Residential Capital (conflicts
                      counsel); Salander O'Reilly Galleries; Signal International; Sports Authority;
                      Strauss Discount Auto; Wehrenberg Theaters; The Weinstein Company

                      Ad hoc movie studio committee in the Blockbuster chapter 11 case, Ad hoc
                      committee of EFIH second lien holders in the Energy Future bankruptcy
                      (conflicts counsel)

                      Chapter 11 debtors in Penthouse Magazine publisher General Media (named
                      one of the "Top 10 Successful Restructurings of 2004" by Turnarounds &
                      Workouts); boxer Mike Tyson; Dice (named one of the "Top 10 Successful
                      Restructurings of 2003" by Turnarounds & Workouts); Digital Domain Media;
                      ACandS; Hvide Marine; Venture Stores; Hexcel Corporation; Dana
                      Corporation (conflicts counsel)

                      Receiver for Blockbuster Canada in chapter 15 case; Canadian monitor in
                      Essar Steel case

                      Examiner appointed in Ralph Esmerian and R. Esmerian, Inc. chapter 11
                      cases

                      Equity holder in Elite Model Management


                      Professional Affiliations
                      Fellow, American College of Bankruptcy

                      Vice chair (2015-16), co-chair (2016-), International Bar Association
                      Insolvency Section Reorganization & Workouts Subcommittee

                      Member, International Insolvency Institute

                      Member, Bar Association of the City of New York Committee on Bankruptcy
                      and Corporate Reorganization (2008-11)


                      Programs and Lectures
                      American Bankruptcy Institute, International Bar Association, Norton
                      Bankruptcy Institute, St. John's University School of Law, Sotheby's Institute
                      of Art, Turnaround Management Association,



www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK     WILMINGTON, DE
  Case 9:19-bk-11573-MB Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                        Main Document       Page 32 of 107
                      Robert J. Feinstein (Cont.)



                      Publications
                      "Second Circuit Review," Norton Bankruptcy Law Advisor (1992-2018);
                      "Charitable Hospitals in Chapter 11," 1999 Annual Survey of Bankruptcy Law
                      25 (1999/2000); co-author with I. Scharf, "Update on the Role of Examiners in
                      Chapter 11 Cases," 2004 Annual Survey of Bankruptcy Law 421 (2004); co-
                      author, "LBO Litigation, Financial Projections and the Chapter 11 Plan
                      Process," 21 Seton Hall Law Review 559 (1999)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK     WILMINGTON, DE
   Case 9:19-bk-11573-MB          Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                   Desc
                                  Main Document    Page 33 of 107




780 Third Avenue
34th Floor                    Richard E. Mikels
New York, NY 10017-2024
                              Tel: 212.561.7700     |   Tel: 617.542.1069    |     rmikels@pszjlaw.com



EDUCATION                     Mr. Mikels has extensive experience in commercial law, workouts, and
Boston University (B.S.
                              reorganizations. He is known for representing significant debtor companies
business administration)      (both in chapter 11 and in out-of-court workouts), but also represents
                              creditors' committees, boards of directors, insurance companies, hedge
Boston University School of   funds, claims traders, and acquirers of businesses.
Law (J.D. cum laude)
                              Mr. Mikels served as an adjunct professor at Boston University School of
BAR AND COURT                 Law for nine years. He has been listed in Chambers USA since 2003, Best
ADMISSIONS                    Lawyers in America for Bankruptcy and Creditor Debtor Rights / Insolvency
Massachusetts                 and Reorganization Law and Litigation - Bankruptcy since 1983, and
                              Massachusetts Super Lawyers since 2004. Best Lawyers named him
New York
                              Bankruptcy and Creditor-Debtor Rights Lawyer of the Year in 2010 and
                              Bankruptcy Lawyer of the Year in 2013. In 2004, Boston University awarded
                              Mr. Mikels the Silver Shingle Award for Distinguished Service to the School
                              of Law. He also holds an AV Preeminent Peer Rating, Martindale-Hubbell's
                              highest rating for ethical standards and legal ability. He has been ranked as
                              a "star performer" in Chambers for Massachusetts from 2008 through 2016,
                              and is currently listed in New York and nationally.

                              Chambers comments:
                              ࣈ   2017: "Richard Mikels . . . has a wealth of experience representing clients
                                  in complex in-court and out-of-court bankruptcy and restructuring
                                  proceedings. Interviewees describe him as a 'very talented' lawyer and
                                  draw attention to his 'sheer ability and experience.'"
                              ࣈ   2016: "'. . .a leader, not only of the Boston bar, but also of the national
                                  bankruptcy bar. . . . He is a true star and an outstanding lawyer.'"
                              ࣈ   2015: "'a dynamic individual' and 'a really fine lawyer.'"
                              ࣈ   2014: "'[D]ean of the bankruptcy bar,'. . . considered 'the gold standard in
                                  the market. He is highly regarded for his reputation in a range of
                                  organizations, notably large debtor companies, in out-of-court workouts
                                  and Chapter 11 cases.'"




www.pszjlaw.com               LOS ANGELES     SAN FRANCISCO     COSTA MESA       NEW YORK   WILMINGTON, DE
  Case 9:19-bk-11573-MB  Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                  Desc
                         Main Document     Page 34 of 107
                      Richard E. Mikels (Cont.)


                      ࣈ   2013: "Star individual Richard Mikels is a revered practitioner with a
                          name for debtor representation in complex restructurings. Clients speak
                          at length about his calming presence during negotiations and his
                          pragmatism, saying 'He has a unique ability to identify issues that should
                          be negotiated as opposed to hard fought and he always finds a good
                          compromise. He has the respect of everybody that he deals with.'"

                      Mr. Mikels earned his B.S.and his J.D. at Boston University.


                      Representations
                      Chapter 11 debtors: Filene's Basement, Malden Mills, Alsip Acquisition,
                      Joan Fabrics, New Care Inc. (counsel to examiner), Lexington Jewelers
                      Exchange dba Alpha Omega Jewelers, Great Northern Paper, Caribbean
                      Petroleum, Globe Manufacturing

                      Out-of-court restructurings include a professional services provider, an
                      internet retailer, a food-processing company, a religious institution of higher
                      learning, a regional aquarium, a chain of furniture stores, and others in
                      various industries including education, biotech, high technology,
                      pharmaceuticals, print, real estate, healthcare, retail, and manufacturing

                      Creditors' committees: United Road Towing, Hampshire Group, Jevic,
                      RadioShack (ad hoc dealer-franchise committee), Oscient Pharmaceuticals,
                      and Buckingham Oil (ad hoc investor committee)

                      Mediator in multi-party disputes

                      Mergers & Acquisitions: Suffolk Construction, Alliance Tire, Silica Tech,
                      Corners Inc., Molten Metal Technology, Craig Systems, Momentum Telecom,
                      Manistique Paper

                      Equity representations: Town & Country Corporation, Corners Inc.,
                      Paperama, Cumberland Farms, Nets Inc., Manistique Acquisitions, One IP
                      Voice

                      Creditors: Secured lender in Fort Square Associates, liquidity provider in
                      Jefferson County, Alabama, bank group in Trend-Lines, private equity
                      company in Rehrig International, and others


                      Professional Affiliations
                      Fellow, American College of Bankruptcy (chair, board of regents; former
                      national vice president, board member, education chair)

                      American Bankruptcy Institute (former board member, plan advisory
                      committee co-chair for Commission to Study the Reform of Chapter 11,
                      Mediation Subcommittee on Model Rules chair)

                      Past director, New England Chapter of the Turnaround Management
                      Association




www.pszjlaw.com       LOS ANGELES     SAN FRANCISCO      COSTA MESA   NEW YORK    WILMINGTON, DE
  Case 9:19-bk-11573-MB  Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                         Main Document     Page 35 of 107
                      Richard E. Mikels (Cont.)



                      Member, Combined Jewish Philanthropies Scholarship Fund Committee

                      Member, Boston University School of Law Alumni Executive Committee
                      (formerly president)

                      Past co-chair, Charles Normandin Fund

                      Past director, Jewish Vocational Services


                      Programs and Lectures
                      American Bankruptcy Institute, American Bar Association Business Law
                      Section, Southeastern Bankruptcy Law Institute, the Wharton School,
                      National Conference of Bankruptcy Judges, Boston Bar Association,
                      Turnaround Management Association, Commercial Law League of America,
                      West LegaEdcenter, Boston University School of Law


                      Publications
                      Coauthor, "Revel: To Stay or Not to Stay? Third Circuit Reveals the Answer,"
                      35 ABI Journal 12 (Jan. 2016)
                      Coauthor, "ABI Mediation Committee's Model Guidelines for Mediation," 34
                      ABI Journal 24 (April 2015)
                      Coauthor, "Should Bankruptcy Waivers Be Enforceable?" 33 ABI Journal 12
                      (Dec. 2014)
                      Coauthor, "Is Possession a Requirement for Turnover?" 32 ABI Journal 34
                      (April 2013)
                      Coauthor, "Can a Counterparty to an Executory Contract Perform
                      Preassumption?" 31 ABI Journal 28 (May 2012)
                      Coauthor, "Bankruptcy's Impact on Financial Markets," 30 ABI Journal 10
                      (Dec./Jan. 2011)
                      Coauthor, "Chrysler Reflects Modern Reorganization Practice," 29 ABI
                      Journal 10 (Dec Jan 2010)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK     WILMINGTON, DE
   Case 9:19-bk-11573-MB        Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                   Desc
                                Main Document    Page 36 of 107




780 Third Avenue
34th Floor                   John Morris
New York, NY 10017-2024
                             Tel: 212.561.7700    |   jmorris@pszjlaw.com



EDUCATION                    Mr. Morris has considerable experience litigating complex business,
Carnegie Mellon University
                             commercial, and bankruptcy-related matters, including contested sale
(B.S. 1986)                  motions, breach of contract and breach of fiduciary duty cases, valuation
                             disputes, fraudulent transfer and preference cases, and claim objections. As
Rutgers School of Law --     lead trial counsel, Mr. Morris has tried numerous cases in bankruptcy,
Newark (J.D. 1990)
                             federal, and state courts, and has arbitrated and mediated numerous
                             matters. In addition, Mr. Morris has been actively involved in several
BAR AND COURT
ADMISSIONS
                             matters originating from the Cayman Islands, including the representation
                             of liquidators of certain investment funds in substantial commercial
1991, New York               litigation in the United States, as well as several cases arising under chapter
                             15 of the Bankruptcy Code.

                             Previously, Mr. Morris served as senior vice president and general counsel
                             of The Robert Allen Group, a leader in the design and distribution of
                             decorative fabrics and home furnishings; before that, he was a partner in the
                             litigation department of a national law firm. Mr. Morris holds an AV
                             Preeminent Peer Rating, Martindale-Hubbell’s highest recognition for ethical
                             standards and legal ability. He graduated from Carnegie Mellon University
                             and received his J.D. from Rutgers University School of Law – Newark,
                             where he served as Articles Editor of the Rutgers Law Review. Mr. Morris is
                             admitted to practice in New York, and is a resident in our New York office.


                             Representations

                             Creditors’ committees in Haggen Holdings, ERG Resources, Residential
                             Capital (conflicts counsel), Aeropostale, Circuit City Stores, and Energy
                             Futures (ad hoc committee of certain lien holders) (conflicts counsel),
                             among others




www.pszjlaw.com              LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK     WILMINGTON, DE
  Case 9:19-bk-11573-MB Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                        Main Document     Page 37 of 107
                      John Morris (Cont.)



                      Debtors, reorganized debtors, and estate fiduciaries in Biolitec Holdings
                      U.S., Magnum Hunter Resources Corporation, Saad Investments Company
                      Limited (in liquidation), Quicksilver and Mesa Air Group, Inc., among others




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK     WILMINGTON, DE
   Case 9:19-bk-11573-MB         Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                  Desc
                                 Main Document    Page 38 of 107




10100 Santa Monica Blvd.
13th Floor                    Shirley S. Cho
Los Angeles, CA 90067-4003
                              Tel: 310.277.6910    |   scho@pszjlaw.com



EDUCATION                     Ms. Cho has more than twenty years' experience advising debtors,
University of California,
                              creditors’ committees, creditors, and purchasers. She has represented some
Berkeley (B.A., magna cum     of the largest companies in America to restructure billions of dollars of debt,
laude, 1994)                  acquirers of assets out of bankruptcy, and dozens of committees of
                              unsecured creditors across a variety of industries.
University of California,
Hastings College of the Law   Ms. Cho also has significant experience representing U.S. debtors involved
(J.D. 1997)                   in crossborder proceedings and has also represented foreign creditors,
                              including Fortune Global top 20 companies, to successfully pursue
BAR AND COURT                 significant claims in chapter 11. Ms. Cho has also served as an expert on
ADMISSIONS
                              U.S. insolvency law in foreign proceedings.
California, 1997
                              An active member of the community, Ms. Cho was recently appointed to the
New York, 2002                national council of Korean Americans and has also served as co-chair of the
                              American Bankruptcy Institute Battleground West, the Annual Insolvency
CLERKSHIPS
                              Restructuring Advisors Annual Conference, and on the board of trustees of
Law clerk, Judge John E.      her law school and Asian Americans Advancing Justice-LA. Ms. Cho has
Ryan (Bankr. C.D. Cal.        won numerous accolades, including being named as one of The Best
1997-98)                      Lawyers in America for the past five years and the Daily Journal’s Top 100
                              Women Lawyers in 2019.

                              Ms. Cho has written and lectured extensively on U.S. bankruptcy law. She
                              began her career as a law clerk for the Honorable John E. Ryan, United
                              States Bankruptcy Court for the Central District of California and the
                              Bankruptcy Appellate Panel for the Ninth Circuit. Ms. Cho is admitted to
                              practice in California and New York and holds a B.A. degree, magna cum
                              laude, from the University of California, Berkeley. She is resident in our Los
                              Angeles office.




www.pszjlaw.com               LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 9:19-bk-11573-MB Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                  Desc
                        Main Document       Page 39 of 107
                      Shirley S. Cho (Cont.)



                      Representations
                      Chapter 11 debtors: Verity Health System; True Religion; American Suzuki;
                      CyberDefender Corporation; Rhodes Homes; William Lyon Homes; Solyndra

                      Creditors' committees: Barneys New York; Perkins & Marie Callender's;
                      Hollander Sleep Products; Payless ShoeSource; New Cal-Neva Lodge;
                      Anna's Linens; Martifer Solar; Wet Seal; Orchard Supply Hardware Stores;
                      Rodeo Creek Gold; Contract Research Solutions; Alethia Research &
                      Management; Nevada Cancer Institute; Coach America; Palm Harbor
                      Homes; CB Holdings (Charlie Brown’s); Souper Salad/Grandy’s; ISE
                      Corporation; MMFX Corporation; Gas City; The Walking Company; S&K
                      Famous Brands; Fleetwood Enterprises; Daphne's Greek Cafe

                      DIP lender: New Century Financial Corporation ($150 million credit facility)

                      Asset purchasers: Steering division of Delphi Corporation (estimated value
                      $700 million); East Orange General Hospital (estimated value $100+ million)


                      Professional Affiliations
                      Member, Council of Korean Americans (2019-)

                      Board of Trustees, University of California Hastings College of the Law
                      (2018-2019)

                      Board of Directors, Asian Americans Advancing Justice (2007-2019)

                      Co-Chair, Association of Insolvency & Restructuring Advisors Annual
                      Bankruptcy & Restructuring Conference (2016)

                      Co-chair, American Bankruptcy Institute Battleground West (2014-2016)

                      Member, International Bar Association


                      Publications
                      The Role of Insolvency Practitioners in the United States
                      Presented to the INSOL International Seoul One-Day Seminar, February
                      2017
                      Trustees: When Retaining Counsel, Don’t Forget About Special Counsel
                      23 Journal of the National Association of Bankruptcy Trustees 22 (No. 3 Fall
                      2013)
                      Delaware Bankruptcy Court Weighs in on Intercreditor Agreements
                      31 American Bankruptcy Institute Journal 14 (No. 6 July 2012), July 2012
                      "Chapter 11 Bankruptcy After BAPCPA - A Closer Look at Critical Trade,
                      Exclusivity, and Dismissal/Conversion," 63 Consumer Finance Law Quarterly
                      Report (Spring/Summer 2009)
                      Coauthor, A Comparison Shopping Guide for 363 Sales (ABI 2009)
                      Coauthor, "Clear Channel Muddies the Waters of Section 363(m) Mootness



www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK     WILMINGTON, DE
  Case 9:19-bk-11573-MB Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                        Main Document       Page 40 of 107
                      Shirley S. Cho (Cont.)



                      Protection," 22 Bankruptcy Strategist 1 (No. 2 Dec. 2008)
                      “The Intersection of Critical Vendor Orders and Bankruptcy Code Section
                      503(b)(9),” 29 California Bankruptcy Journal 1 (2007)
                      “The Southern District of New York Adds Its Two Cents to the Catapult
                      Debate,” 4 ABI Technology & Telecommunications Committee Newsletter
                      (No. 2 June 2007)
                      “A Closer Look at Critical Trade; Exclusivity; and Dismissal/
                      Conversion," published in materials for American Bar Association Annual
                      Meeting (2006)
                      "The Danger Zone: Fiduciary Duty Issues Impacting Directors and Officers in
                      the Zone of Insolvency and Beyond," published in materials for Strategies
                      for Distressed Companies Conference (CLE Int'l Nov. 2001)
                      "What To Do When Your Payor Goes Under," published in materials for
                      American Hospitals & Health Systems Law Institute Conference (2000)
                      "Continuing Economic Reform in the People's Republic of China: Bankruptcy
                      Legislation Leads the Way," 19 Hastings International & Comparative Law
                      Review 739 (1996), reprinted in Telescope Translation Series, 1906-2006
                      (China University of Political Science and Law 2018)
                      Coauthor, "U.S.-Canadian Cross-Border Insolvencies -- A Survey of Recent
                      Ancillary Proceedings," published in materials for Canadian-American
                      Symposium on Cross-Border Insolvency Law (ABI Feb. 2005)
                      Coauthor, "A Model for Canadian Cross-Border Insolvency: Core-Mark
                      International, Inc.," 22 Bankruptcy Strategist 1 (No. 6 Apr. 2005)
                      Coauthor, "The Zone of Insolvency: When Has a Company Entered Into It
                      and, Once There, What Are the Board's Duties?" published in materials for
                      Bankruptcy 2002: Views From the Bench (ABI 2002)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK     WILMINGTON, DE
   Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                   Desc
                                    Main Document    Page 41 of 107




919 North Market Street
17th Floor                       Steven W. Golden
Wilmington, DE 19801
                                 Tel: 302.652.4100    |   sgolden@pszjlaw.com



EDUCATION                        Steven Golden represents debtors, secured creditors, unsecured creditors,
Emory University (B.A. 2009)
                                 and committees in corporate bankruptcy proceedings. He received his B.A.
                                 from Emory University, his J.D. from Georgia State University College of
Georgia State University         Law, and his LL.M. from St. John's University School of Law. Mr. Golden
College of Law (J.D. 2014)       served as a judicial intern for the Honorable Margaret H. Murphy,
St. John's University School     Bankruptcy Court for the Northern District of Georgia, and is admitted to
of Law (American Bankruptcy      practice in New York, Maryland and Texas. Mr. Golden is resident in our
Institute Scholar, LL.M. 2015)   New York office.

BAR AND COURT
ADMISSIONS                       Representations
2015 Maryland                    Chapter 11 debtors: Tri-Valley Learning Corp. (N.D. Cal.)
2015 New York
                                 Postconfirmation trustees: International Shipholding (S.D.N.Y.), Adeptus (N.
2016 Texas                       D. Tex.)

CLERKSHIPS                       Creditors' committees: Rancher's Legacy Meat (D. Minn.), uBiome (D. Del.),
                                 Payless Shoes (E.D. Mo. 2019), ShopKo (D. Neb.), Ditech Holding (S.D.N.Y.),
Judicial intern, Judge
Margaret H. Murphy (Bankr.       Frank Theatres (D.N.J.), Gymboree (E.D. Va. 2019), USA Gymnastics (S.D.
N.D. Ga. 2013)                   Ind.), Diocese of Santa Fe (D. N.M.), Cafe Holdings Corp. (Fatz Cafe) (D.S.C.),
                                 Erin Energy (S.D. Tex.), Haggen Holdings (D. Del), Diocese of Great Falls-
                                 Billings (D. Mont.), Luca International (S.D. Tex), International Shipholding
                                 (S.D.N.Y.), Last Call Guarantor (Fox & Hound) (D. Del.), CarrierWeb (N.D.
                                 Ga.), Hampshire Group (D. Del.), Big Apple Circus (S.D.N.Y.), Payless Shoes
                                 (E.D. Mo. 2017), BCBG Max Azria (S.D.N.Y.), Ignite Restaurant Group (S.D.
                                 Tex.), Cobalt International Energy (S.D. Tex.), Bon-Ton Stores (D. Del.), The
                                 Weinstein Company (D. Del.), HVI Cat Canyon (N.D. Tex., transferred from S.
                                 D.N.Y.), Barneys New York (S.D.N.Y.), Perkins & Marie Callender's (D. Del.)

                                 Crossborder representation: Argent Energy (S.D. Tex.)

                                 Creditors in: Black Elk (S.D. Tex.) (counsel to five large unsecured creditors
                                 and predecessors-in-title to the debtor), Seadrill (S.D. Tex.), PG&E (N.D. Cal.)




www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK     WILMINGTON, DE
  Case 9:19-bk-11573-MB  Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                 Desc
                         Main Document    Page 42 of 107
                      Steven W. Golden (Cont.)



                      Appeals: Baker Botts v ASARCO LLC (of counsel to law professor
                      consortium); Bank of America v. Caulkett (of counsel to law professor
                      consortium), Czyzewski v. Jevic Holding Corp. (counsel to respondent
                      creditors' committee)


                      Professional Affiliations
                      Turnaround Management Association


                      Publications
                      Sections 327 Through 330
                      Recent Developments in the Law of Employment and Compensation of
                      Bankruptcy Professionals
                      2019 Norton Annual Survey of Bankruptcy Law, October 2019
                      Sections 327 Through 330
                      Recent Developments in the Law of Employment and Compensation of
                      Bankruptcy Professionals
                      2018 Norton Annual Survey of Bankruptcy Law 547, December 2018
                      The Delaware of Asia
                      Singapore Establishes Itself as a New Restructuring Center
                      American Bankruptcy Institute Journal (Aug. 2017), 2017
                      The Role of Insolvency Practitioners in the United States
                      Presented to the INSOL International Seoul One-Day Seminar, February
                      2017
                      Headed Through the Boomerang Tube: Professional Compensation After
                      ASARCO
                      2016 Norton Survey of Bankruptcy Law 220
                      “In Art We Trust: The Intersection of Trust and Bankruptcy Law in Detroit,”
                      48 Texas Tech Law Review 313 (Spring 2016)
                      “The End of Fees for Fees: The Supreme Court Speaks in ASARCO,” 24
                      Norton Journal of Bankruptcy Law & Practice 634 (December 2015)
                      “A Lease by Any Other Name: Section 365 and Oil and Gas Leases,” 13 ABI
                      Young and New Members Committee Newsletter (June 2015)
                      “Let’s Keep This Between Us: Protecting PII in Bankruptcy Sales,” ABI
                      Business Reorganization Committee Newsletter (February 2015)
                      “Absolutely Absolute? The Extension of 203 N. LaSalle to Insiders,” 11 ABI
                      Unsecured Trade Creditors Committee Newsletter (June 2013)
                      Coauthor, "Stripping Down and Stripping Off in Chapter 11 and Chapter 13:
                      Does Caulkett Change the Calculus?" 26 Norton Journal of Bankruptcy Law
                      & Practice art. 4 (No. 2 April 2017)
                      Coauthor with Robert J. Feinstein, "2016 Second Circuit Review," Norton
                      Bankruptcy Law Adviser (No. 2 February 2017)
                      Coauthor, "Recent Developments in Section 327-330: Employment and



www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK      WILMINGTON, DE
  Case 9:19-bk-11573-MB  Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14               Desc
                         Main Document    Page 43 of 107
                      Steven W. Golden (Cont.)



                      Compensation of Bankruptcy Professionals," 2016 Norton Annual Survey of
                      Bankruptcy Law 14 (2016).
                      Coauthor, “Rule 3002.Fun: Does the Rule Need Negative Notice,” Vol. 32 ABI
                      Journal 36 (July 2013)
                      Coeditor, Bankruptcy Claims Handbook,” American Bar Association
                      Business Bankruptcy Committee (2013)




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO    COSTA MESA    NEW YORK   WILMINGTON, DE
Case 9:19-bk-11573-MB   Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14   Desc
                        Main Document    Page 44 of 107




                        EXHIBIT C
      Case 9:19-bk-11573-MB     Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14     Desc
                                Main Document    Page 45 of 107

                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  October 20, 2019
JNP                                                               Invoice 123597
                                                                  Client   38336
                                                                  Matter   00002
                                                                           JNP

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/20/2019
               FEES                                               $351,206.50
               EXPENSES                                             $9,458.38
               TOTAL CURRENT CHARGES                              $360,664.88

               TOTAL BALANCE DUE                                  $360,664.88
       Case 9:19-bk-11573-MB        Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14      Desc
                                    Main Document    Page 46 of 107

Pachulski Stang Ziehl & Jones LLP                                           Page:     2
HVI Cat Canyon O.C.C.                                                       Invoice 123597
38336 - 00002                                                               October 20, 2019




  Summary of Services by Professional
  ID        Name                              Title              Rate        Hours               Amount

 BDD        Dassa, Beth D.                    Paralegal         395.00       86.40         $34,128.00

 GIG        Glazer, Gabriel I.                Partner           835.00        0.50              $417.50

 JAM        Morris, John A.                   Partner          1025.00        3.40             $3,485.00

 JNP        Pomerantz, Jeffrey N.             Partner           512.50        8.20             $4,202.50

 JNP        Pomerantz, Jeffrey N.             Partner          1025.00       73.10         $74,927.50

 LAF        Forrester, Leslie A.              Other             425.00        7.10             $3,017.50

 LCT        Thomas, Elizabeth C.              Paralegal         395.00        0.10               $39.50

 LSC        Canty, La Asia S.                 Paralegal         395.00        5.30             $2,093.50

 MBL        Litvak, Maxim B.                  Partner           462.50        7.80             $3,607.50

 MBL        Litvak, Maxim B.                  Partner           925.00       68.10         $62,992.50

 PJJ        Jeffries, Patricia J.             Paralegal         395.00        0.30              $118.50

 REM        Mikels, Richard E.                Partner          1075.00       84.30         $90,622.50

 RJF        Feinstein, Robert J.              Partner           572.50        0.50              $286.25

 RJF        Feinstein, Robert J.              Partner          1145.00       26.30         $30,113.50

 SSC        Cho, Shirley S.                   Partner           895.00       12.80         $11,456.00

 SWG        Golden, Steven W.                 Associate         287.50        5.30             $1,523.75

 SWG        Golden, Steven W.                 Associate         575.00       49.00         $28,175.00

                                                                           438.50          $351,206.50
       Case 9:19-bk-11573-MB              Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14         Desc
                                          Main Document    Page 47 of 107

Pachulski Stang Ziehl & Jones LLP                                                    Page:     3
HVI Cat Canyon O.C.C.                                                                Invoice 123597
38336 - 00002                                                                        October 20, 2019


  Summary of Services by Task Code
  Task Code         Description                                             Hours                         Amount

 AA                 Asset Analysis/Recovery[B120]                            46.60                      $48,478.00

 AD                 Asset Disposition [B130]                                  5.00                       $4,125.00

 BL                 Bankruptcy Litigation [L430]                             18.30                      $19,122.50

 CA                 Case Administration [B110]                               71.20                      $44,743.00

 CP                 Compensation Prof. [B160]                                 2.10                       $1,229.50

 CPO                Comp. of Prof./Others                                     1.50                        $790.50

 EC                 Executory Contracts [B185]                                0.10                         $57.50

 FF                 Financial Filings [B110]                                  5.80                       $3,336.00

 FN                 Financing [B230]                                         55.60                      $53,980.00

 GB                 General Business Advice [B410]                            6.30                       $6,439.50

 GC                 General Creditors Comm. [B150]                           61.10                      $45,276.50

 MC                 Meeting of Creditors [B150]                               0.20                        $129.00

 OP                 Operations [B210]                                         9.60                       $9,736.00

 RP                 Retention of Prof. [B160]                                 9.80                       $5,840.00

 RPO                Ret. of Prof./Other                                      36.10                      $20,837.50

 STC                Status Conferences                                       23.50                      $21,993.50

 TR                 Travel                                                   21.80                       $9,620.00

 TRL                Trustee Litigation                                       11.00                       $8,615.00

 V                  Venue                                                    52.90                      $46,857.50

                                                                            438.50                  $351,206.50
     Case 9:19-bk-11573-MB          Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14     Desc
                                    Main Document    Page 48 of 107

Pachulski Stang Ziehl & Jones LLP                                          Page:     4
HVI Cat Canyon O.C.C.                                                      Invoice 123597
38336 - 00002                                                              October 20, 2019


  Summary of Expenses
  Description                                                                                  Amount
Air Fare [E110]                                                                        $1,827.66
Airport Parking                                                                         $120.55
Auto Travel Expense [E109]                                                              $240.28
Bloomberg                                                                               $347.40
Working Meals [E111]                                                                    $277.66
Conference Call [E105]                                                                  $400.18
CourtLink                                                                               $527.60
Federal Express [E108]                                                                   $64.03
Fax Transmittal [E104]                                                                  $292.00
Guest Parking [E124]                                                                     $32.00
Hotel Expense [E110]                                                                    $258.28
Lexis/Nexis- Legal Research [E                                                          $924.04
Pacer - Court Research                                                                  $684.90
Postage [E108]                                                                          $196.60
Reproduction Expense [E101]                                                            $1,651.20
Reproduction/ Scan Copy                                                                 $930.00
Research [E106]                                                                         $158.00
Travel Expense [E110]                                                                   $526.00

                                                                                       $9,458.38
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 49 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 08/16/2019   MBL     AA        Follow-up re oil and gas lien review matters.           0.10        925.00          $92.50

 08/18/2019   REM     AA        Work on affiliate analysis.                             1.50      1075.00         $1,612.50

 08/19/2019   REM     AA        Work on affiliate analysis.                             4.50      1075.00         $4,837.50

 08/20/2019   REM     AA        Continue review of documents regarding affiliates.      2.70      1075.00         $2,902.50

 08/20/2019   REM     AA        Review documents regarding affiliate transactions.      2.00      1075.00         $2,150.00

 08/20/2019   REM     AA        Review transcript in Rincon hearing.                    1.30      1075.00         $1,397.50

 08/20/2019   REM     AA        Review pleading by state in Rincon case.                0.80      1075.00          $860.00

 08/22/2019   RJF     AA        Internal emails regarding diligence and protective      0.30      1145.00          $343.50
                                order.

 08/22/2019   REM     AA        Work on Affiliate Report.                               5.10      1075.00         $5,482.50

 08/24/2019   REM     AA        Work on memo on affiliate issues.                       4.20      1075.00         $4,515.00

 08/26/2019   MBL     AA        Review memo re affiliate relationships.                 0.20        925.00         $185.00

 08/30/2019   REM     AA        Review lease issue and report internally.               3.20      1075.00         $3,440.00

 08/31/2019   REM     AA        Look into legal issue with oil and gas leases.          0.90      1075.00          $967.50

 09/02/2019   REM     AA        Emails with Pomerantz on issue of California oil and    0.20      1075.00          $215.00
                                gas law.

 09/02/2019   REM     AA        Response to report on date progress.                    0.10      1075.00          $107.50

 09/02/2019   REM     AA        Confer on document request and on data room             0.60      1075.00          $645.00
                                contents with Dan Fertig of Conway and report
                                internally regarding finding from call and other
                                sources.

 09/02/2019   REM     AA        Review information request from Committee FA            0.40      1075.00          $430.00
                                and email to Committee FA

 09/03/2019   REM     AA        Review oil and gas lease issue.                         3.50      1075.00         $3,762.50

 09/04/2019   SWG     AA        Telephonically participate in meeting with Debtor.      2.60        575.00        $1,495.00

 09/04/2019   SWG     AA        Research regarding treatment of P&A claims in           0.30        575.00         $172.50
                                bankruptcy.

 09/04/2019   REM     AA        Work on liens on oil and gas leases and oil and gas     8.00      1075.00         $8,600.00
                                reserves.

 09/05/2019   REM     AA        Review company information.                             1.60      1075.00         $1,720.00
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                         Desc
                                       Main Document    Page 50 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         Hours           Rate         Amount

 09/05/2019   JNP     AA        Emails to and from R. Mikels regarding extent of          0.10      1025.00           $102.50
                                lien issues.

 09/05/2019   REM     AA        Email on oil and gas issue.                               0.30      1075.00           $322.50

 09/11/2019   REM     AA        Email to Morris about conferring on items to              0.20      1075.00           $215.00
                                investigate.

 09/12/2019   MBL     AA        Emails with team re oil and gas lien review.              0.10        925.00           $92.50

 09/13/2019   REM     AA        Review financial items in data room.                      0.40      1075.00           $430.00

 09/16/2019   REM     AA        Review new documents in data room.                        0.30      1075.00           $322.50

 09/17/2019   JNP     AA        Email to and from Maxim B. Litvak regarding lien          0.10      1025.00           $102.50
                                review status.

 09/19/2019   JNP     AA        Emails regarding lien review.                             0.10      1025.00           $102.50

 09/21/2019   MBL     AA        Review background docs re overriding royalty              0.10        925.00           $92.50
                                interest.

 09/26/2019   BDD     AA        Email J. Pomerantz re settlement docs to upload to        0.10        395.00           $39.50
                                dataroom

 09/30/2019   REM     AA        Review declarations from state.                           0.20      1075.00           $215.00

 10/04/2019   REM     AA        Review new filings in data room.                          0.30      1075.00           $322.50

 10/05/2019   MBL     AA        Attention to emails re lien review and trustee issues.    0.20        925.00          $185.00

                                                                                         46.60                      $48,478.00

  Asset Disposition [B130]
 08/20/2019   JNP     AD        Conference with S. Wood and R. Wynne regarding            0.50      1025.00           $512.50
                                interest in assets and background.

 08/20/2019   JNP     AD        Conference with Robert J. Feinstein regarding call        0.20      1025.00           $205.00
                                with S. Wood and R. Wynne and also call with
                                Debtor counsel.

 08/26/2019   MBL     AD        Review REDU sale agreement; emails with team re           0.30        925.00          $277.50
                                same.

 08/27/2019   BDD     AD        Email S. Golden re Sale Motion                            0.10        395.00           $39.50

 08/28/2019   MBL     AD        Review REDU sale motion.                                  0.40        925.00          $370.00

 09/02/2019   JNP     AD        Emails to and from debtors' counsel regarding             0.10      1025.00           $102.50
                                information regarding REDUX property sale.

 09/03/2019   REM     AD        Review memos on pleading regarding REDU sale              0.20      1075.00           $215.00
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                      Main Document    Page 51 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount
                                and engagement of Cappello.
 09/04/2019   REM     AD        Review UBS objection to sale.                           0.20      1075.00          $215.00

 09/04/2019   BDD     AD        Review UBS objection to Motion to Sell Redu             0.20        395.00          $79.00
                                property and email PSZJ team re same

 09/04/2019   SSC     AD        Review two UBS objections filed to Redux sale and       0.10        895.00          $89.50
                                Capello retention.

 09/05/2019   REM     AD        Review responses to pleadings regarding sale and        0.30      1075.00          $322.50
                                employment of Capello and email summarizing the
                                pleadings.

 09/05/2019   JNP     AD        Review UBS statement regarding Redu property.           0.10      1025.00          $102.50

 09/05/2019   MBL     AD        Review UBS objection to REDU sale; emails with          0.20        925.00         $185.00
                                team re same.

 09/05/2019   MBL     AD        Review draft joinder to UBS objection to REDU           0.10        925.00          $92.50
                                sale.

 09/05/2019   MBL     AD        Review Buganko objection to REDU sale/cash              0.20        925.00         $185.00
                                collateral.

 09/12/2019   JNP     AD        Conference with I. Greene regarding potential bidder    0.20      1025.00          $205.00
                                for assets.

 09/13/2019   JNP     AD        Conference with L. Greene regarding interest in         0.10      1025.00          $102.50
                                assets.

 09/24/2019   JNP     AD        Conference with R. Wynne regarding S. Wood              0.20      1025.00          $205.00
                                interest in assets.

 09/24/2019   MBL     AD        Review and revise draft order denying REDU sale         0.20        925.00         $185.00
                                motion; coordinate with opposing counsel re same.

 09/24/2019   BDD     AD        Prepare order denying motion to sell REDU Asset         0.80        395.00         $316.00
                                (.70); email to/call with M. Litvak re same (.10)

 09/25/2019   BDD     AD        Email N. Brown re order denying REDU sale               0.10        395.00          $39.50
                                motion

 09/25/2019   BDD     AD        Email M. Litvak re Order denying REDU sale              0.10        395.00          $39.50
                                motion

 09/26/2019   BDD     AD        Email M. Litvak re Order denying REDU sale              0.10        395.00          $39.50
                                motion

                                                                                        5.00                      $4,125.00
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                         Desc
                                       Main Document    Page 52 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         Hours           Rate        Amount

  Bankruptcy Litigation [L430]
 08/19/2019   MBL     BL        Review first day hearing transcript (1.0); relevant       1.50        925.00        $1,387.50
                                pleadings from Rincon affiliate case (0.5).

 08/20/2019   REM     BL        Review first day transcript.                              2.40      1075.00         $2,580.00

 08/23/2019   REM     BL        Work on confidentiality agreement.                        4.00      1075.00         $4,300.00

 08/23/2019   REM     BL        Review pleadings regarding EP vendors and emails          0.80      1075.00          $860.00
                                to Moskowitz regarding information required and
                                time frames necessary.

 08/26/2019   JAM     BL        Review e-mails with R. Mikels re confidentiality          0.30      1025.00          $307.50
                                agreement and discovery (.2); telephone conference
                                with R. Mikels re discovery, status, confidentiality
                                agreement (.1).

 08/26/2019   REM     BL        Emails to Morris regarding litigation issues.             0.70      1075.00          $752.50

 08/26/2019   REM     BL        Draft pleadings regarding motioned filed by debtor.       3.30      1075.00         $3,547.50

 08/26/2019   REM     BL        Email from A. Woods regarding information I had           0.10      1075.00          $107.50
                                requested.

 08/27/2019   BDD     BL        Email PSZJ team re Motion in Limine to Exclude            0.10        395.00          $39.50
                                Evidence filed in connection with 8/27 hearing

 08/28/2019   RJF     BL        Review responsive pleadings to be filed.                  1.00      1145.00         $1,145.00

 08/28/2019   REM     BL        Work on four responses to pending motions and             0.90      1075.00          $967.50
                                emails regarding same.

 08/30/2019   SSC     BL        Review and analysis re first day declaration and          0.10        895.00          $89.50
                                petition.

 08/31/2019   SSC     BL        Review and analysis re first day hearing transcript.      0.50        895.00         $447.50

 08/31/2019   SSC     BL        Analysis re 9/5 hearing coverage.                         0.10        895.00          $89.50

 09/02/2019   JAM     BL        Further revisions to confidentiality agreement (.7);      1.00      1025.00         $1,025.00
                                e-mail to R. Mikels re confidentiality agreement (.3).

 09/02/2019   REM     BL        Send confidentiality papers to debtors counsel.           0.20      1075.00          $215.00

 09/02/2019   REM     BL        Work on confidentiality agreement and send to P.          1.10      1075.00         $1,182.50
                                Tomasco.

 09/05/2019   BDD     BL        Email S. Golden re deadline to file witness lists         0.10        395.00          $39.50
                                before hearings

 09/05/2019   BDD     BL        Email K. Labrada re witness lists                         0.10        395.00          $39.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                     Desc
                                       Main Document    Page 53 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:     9
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      18.30                      $19,122.50

  Case Administration [B110]
 08/15/2019   JNP     CA        Conference with Robert J. Feinstein regarding case    0.10       1025.00           $102.50
                                issues and scheduling calls.

 08/15/2019   JNP     CA        Emails to E. Jones and P. Tomasco to set up calls.    0.20       1025.00           $205.00

 08/15/2019   MBL     CA        Emails with team re coordination of various pending   0.30         925.00          $277.50
                                matters.

 08/15/2019   BDD     CA        Email J. Pomerantz re case                            0.10         395.00           $39.50

 08/15/2019   BDD     CA        Email S. Golden re case                               0.10         395.00           $39.50

 08/16/2019   JNP     CA        Conference with Robert J. Feinstein and E. Jones      0.90       1025.00           $922.50
                                regarding case issues.

 08/16/2019   JNP     CA        Internal call with PSZJ team regarding assignment     0.50       1025.00           $512.50
                                of responsibilities.

 08/16/2019   JNP     CA        Conference with P. Tomasco and Robert J. Feinstein    0.50       1025.00           $512.50
                                regarding background and case issues.

 08/16/2019   JNP     CA        Conference with J. Young after call with P. tomasco   0.20       1025.00           $205.00
                                regarding status.

 08/16/2019   JNP     CA        Review NOA.                                           0.10       1025.00           $102.50

 08/16/2019   MBL     CA        Call with team re pending matters and next steps.     0.50         925.00          $462.50

 08/16/2019   RJF     CA        Internal call regarding tasks and responsibilities.   0.30       1145.00           $343.50

 08/16/2019   RJF     CA        Telephone conference with Jeffrey N. Pomerantz        0.50       1145.00           $572.50
                                and Tomasco regarding case issues.

 08/16/2019   RJF     CA        Telephone conference with Jeffrey N. Pomerantz        1.00       1145.00          $1,145.00
                                and Evan Jones regarding case issues.

 08/16/2019   BDD     CA        Call with S. Golden re case items needed              0.10         395.00           $39.50

 08/16/2019   BDD     CA        Revise contact list                                   0.10         395.00           $39.50

 08/16/2019   BDD     CA        Email M. DesJardien re calendaring matters            0.10         395.00           $39.50

 08/16/2019   BDD     CA        Email IT re internal distribution lists               0.10         395.00           $39.50

 08/16/2019   SWG     CA        Call with Pachulski Stang Ziehl & Jones team          0.50         575.00          $287.50
                                regarding WIP.

 08/16/2019   REM     CA        Review pleadings in preparation for internal          0.70       1075.00           $752.50
                                conference call.

 08/16/2019   REM     CA        Attend internal conference call.                      0.50       1075.00           $537.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                         Desc
                                       Main Document    Page 54 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         Hours           Rate       Amount

 08/16/2019   LSC     CA        Revise and file notice of appearance.                     0.20        395.00         $79.00

 08/18/2019   JNP     CA        Email to P. Tomasco regarding Communications              0.10      1025.00         $102.50
                                with J. Young.

 08/19/2019   BDD     CA        Email S. Golden re contact list                           0.10        395.00         $39.50

 08/19/2019   BDD     CA        Work on/update contact list and email S. Golden re        0.80        395.00        $316.00
                                same

 08/19/2019   BDD     CA        Update critical dates memo and work with M.               0.40        395.00        $158.00
                                DesJardien re calendaring matters (.30); email S.
                                Golden re same (.10)

 08/19/2019   BDD     CA        Email S. Golden re financial advisor distribution list    0.10        395.00         $39.50

 08/19/2019   BDD     CA        Work with IT on email distribution lists                  0.10        395.00         $39.50

 08/19/2019   BDD     CA        Update WIP list (.30); email S. Golden re same (.10)      0.40        395.00        $158.00

 08/19/2019   SWG     CA        Attend first day matters, including contact list and      0.50        575.00        $287.50
                                WIP.

 08/20/2019   MBL     CA        Emails with team re misc. pending issues.                 0.10        925.00         $92.50

 08/20/2019   MBL     CA        Call with E. Jones re status.                             0.10        925.00         $92.50

 08/20/2019   RJF     CA        Call with Moskowitz regarding case issues.                0.50      1145.00         $572.50

 08/20/2019   BDD     CA        Email S. Golden re ECF notifications                      0.10        395.00         $39.50

 08/20/2019   SWG     CA        Edit internal WIP list.                                   0.30        575.00        $172.50

 08/21/2019   MBL     CA        Misc. emails with team re case issues; coordinate         0.20        925.00        $185.00
                                with oil and gas counsel.

 08/21/2019   SSC     CA        Review and analysis re critical dates.                    0.20        895.00        $179.00

 08/21/2019   SSC     CA        Review analysis re Committee contact list.                0.20        895.00        $179.00

 08/22/2019   JNP     CA        Emails to and from P. Tomasco regarding                   0.10      1025.00         $102.50
                                communications with Conway.

 08/22/2019   MBL     CA        Emails with team re pending tasks; review revised         0.20        925.00        $185.00
                                interim comp order.

 08/22/2019   BDD     CA        Email S. Golden re ECFs                                   0.10        395.00         $39.50

 08/22/2019   BDD     CA        Email S. Golden re summarizing motions                    0.10        395.00         $39.50

 08/22/2019   BDD     CA        Email S. Golden re 8/23 WIP call                          0.10        395.00         $39.50

 08/22/2019   BDD     CA        Review docket re updated critical dates and update        0.60        395.00        $237.00
                                critical dates memo re same.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 55 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount

 08/22/2019   REM     CA        Internal emails on scheduling.                          0.20      1075.00          $215.00

 08/23/2019   JNP     CA        Participate in internal call regarding case status      0.50      1025.00          $512.50

 08/23/2019   JNP     CA        Emails to and from P. Tomasco regarding                 0.10      1025.00          $102.50
                                representation and guarantees.

 08/23/2019   MBL     CA        Attend update call with team.                           0.50        925.00         $462.50

 08/23/2019   RJF     CA        WIP call.                                               0.50      1145.00          $572.50

 08/23/2019   RJF     CA        Internal emails regarding protective order.             0.20      1145.00          $229.00

 08/23/2019   BDD     CA        Participate on WIP call (.50); update WIP and           1.50        395.00         $592.50
                                critical dates memo (.30); email S. Golden re
                                corrections to WIP (.10): emails S. Golden and M.
                                Kulick re pertinent pleadings (.20); call with M.
                                Kulick re pleadings (.10); review and obtain
                                pleadings re Rincon Island (per S. Golden request)
                                and email S. Golden re same (.30)

 08/23/2019   SSC     CA        Telephone conference with S. Golden re documents        0.10        895.00          $89.50
                                needed.

 08/23/2019   SSC     CA        Telephone conference with J. Pomerantz re               0.10        895.00          $89.50
                                background.

 08/23/2019   SWG     CA        Update WIP list.                                        0.10        575.00          $57.50

 08/23/2019   SWG     CA        Participate in WIP call.                                0.50        575.00         $287.50

 08/23/2019   REM     CA        Attend internal call on work delegation.                0.50      1075.00          $537.50

 08/26/2019   BDD     CA        Revisions to WIP and email S. Golden re same            0.20        395.00          $79.00

 08/26/2019   SWG     CA        Email exchange with Pachulski Stang Ziehl & Jones       0.20        575.00         $115.00
                                team regarding drafting objections.

 08/27/2019   JNP     CA        Conference with Robert J. Feinstein and debtor          0.30      1025.00          $307.50
                                representatives regarding status and meeting.

 08/27/2019   JNP     CA        Participate on internal WIP call.                       0.40      1025.00          $410.00

 08/27/2019   JNP     CA        Conference with Maxim B. Litvak regarding case          0.10      1025.00          $102.50
                                issues.

 08/27/2019   MBL     CA        Attend update call with team.                           0.30        925.00         $277.50

 08/27/2019   RJF     CA        Meeting with debtors' counsel, Grewal after hearing.    1.00      1145.00         $1,145.00

 08/27/2019   RJF     CA        Internal WIP call.                                      0.40      1145.00          $458.00

 08/27/2019   BDD     CA        Revisions to WIP and email S. Golden re same            0.20        395.00          $79.00
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 56 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate       Amount

 08/27/2019   BDD     CA        Emails S. Cho re critical dates and weekly pleading      0.10        395.00         $39.50
                                summary memo

 08/27/2019   BDD     CA        Confer with S. Cho re NEF filings                        0.10        395.00         $39.50

 08/27/2019   BDD     CA        Email M. Evans re paperflow                              0.10        395.00         $39.50

 08/27/2019   SSC     CA        Review critical dates.                                   0.10        895.00         $89.50

 08/27/2019   SSC     CA        Telephone conference with B. Dassa re critical dates     0.10        895.00         $89.50
                                updates needed.

 08/27/2019   SWG     CA        Call with Pachulski Stang Ziehl & Jones team             0.50        575.00        $287.50
                                regarding hearing and WIP.

 08/27/2019   REM     CA        Internal call regarding developments in case.            0.40      1075.00         $430.00

 08/28/2019   JNP     CA        Conference with M. Warner regarding status (2x).         0.40      1025.00         $410.00

 08/28/2019   MBL     CA        Call with E. Jones re misc. case issues (0.4); update    0.60        925.00        $555.00
                                team re same (0.2).

 08/28/2019   MBL     CA        Call with Conway MacKenzie re status and pending         0.50        925.00        $462.50
                                items.

 08/28/2019   MBL     CA        Misc. emails with team re pending matters and tasks.     0.30        925.00        $277.50

 08/28/2019   BDD     CA        Email S. Golden re admission in ND TX                    0.10        395.00         $39.50

 08/28/2019   BDD     CA        Email S. Cho re NEF filings                              0.10        395.00         $39.50

 08/28/2019   BDD     CA        Email N. Brown re paperflow                              0.10        395.00         $39.50

 08/28/2019   BDD     CA        Email S. Golden re local TX counsel                      0.10        395.00         $39.50

 08/28/2019   SSC     CA        Telephone conference with S. Golden re case status.      0.10        895.00         $89.50

 08/28/2019   SWG     CA        Update WIP list.                                         0.10        575.00         $57.50

 08/28/2019   SWG     CA        Call with FA                                             0.60        575.00        $345.00

 08/29/2019   MBL     CA        Emails with Conway re case issues.                       0.10        925.00         $92.50

 08/29/2019   MBL     CA        Call with E. Jones re extensions and status; update      0.50        925.00        $462.50
                                team re same.

 08/29/2019   BDD     CA        Prepare Notice of Appearance (.20); email S. Golden      0.30        395.00        $118.50
                                and S. Cho re same (.10)

 08/29/2019   BDD     CA        Email S. Golden re filed Notice of Appearance            0.10        395.00         $39.50

 08/29/2019   BDD     CA        Email N. Brown re ECF notifications                      0.10        395.00         $39.50

 08/29/2019   BDD     CA        Email S. Golden re ECF notifications                     0.10        395.00         $39.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 57 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    13
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate       Amount

 08/29/2019   BDD     CA        Update critical dates memo and email M. Kulick and     0.50        395.00        $197.50
                                M. DesJardien re updating calendaring matters

 08/29/2019   BDD     CA        Email N. Brown re updated critical dates memo          0.10        395.00         $39.50

 08/29/2019   BDD     CA        Update WIP (.10): email S. Golden re same (.10)        0.20        395.00         $79.00

 08/29/2019   BDD     CA        Email PSZJ team re updated critical dates memo         0.10        395.00         $39.50

 08/29/2019   BDD     CA        Email M. Warner re upcoming critical dates             0.10        395.00         $39.50

 08/29/2019   BDD     CA        Email S. Golden re pro hac admissions for ND TX        0.10        395.00         $39.50

 08/29/2019   BDD     CA        Preparation of pro hac applications for JNP and RJF    0.50        395.00        $197.50
                                (ND TX) (.40); email S. Golden re same (.10)

 08/29/2019   BDD     CA        Email S. Cho re calendaring matters                    0.10        395.00         $39.50

 08/29/2019   SWG     CA        Attend to NOA in Texas case.                           0.20        575.00        $115.00

 08/30/2019   MBL     CA        Misc. case emails with team.                           0.20        925.00        $185.00

 08/30/2019   BDD     CA        Email L. Forrester and L. Canty re pro hac             0.10        395.00         $39.50
                                admissions for J. Pomerantz in ND TX

 08/30/2019   BDD     CA        Email S. Golden re J. Pomerantz pro hac admission      0.10        395.00         $39.50
                                to ND TX

 08/30/2019   BDD     CA        Revisions to J. Pomerantz pro hac vice application     0.10        395.00         $39.50

 08/30/2019   BDD     CA        Email L. Canty and K. Brown re R. Feinstein court      0.10        395.00         $39.50
                                admissions

 08/30/2019   BDD     CA        Email S. Golden re R. Feinstein pro hac application    0.10        395.00         $39.50

 08/30/2019   BDD     CA        Emails K. Labrada re pro hac forms                     0.20        395.00         $79.00

 08/30/2019   BDD     CA        Email L. Forrester re pro hac for J. Pomerantz         0.10        395.00         $39.50

 08/30/2019   BDD     CA        Email L. Canty re R. Feinstein pro hac application     0.10        395.00         $39.50

 08/30/2019   BDD     CA        Email S. Golden re pro hac applications for J.         0.10        395.00         $39.50
                                Pomerantz and R. Feinstein

 08/30/2019   BDD     CA        Email R. Feinstein re pro hac application              0.10        395.00         $39.50

 08/30/2019   BDD     CA        Email N. Brown re edits to pro hac applications for    0.10        395.00         $39.50
                                J. Pomerantz and R. Feinstein

 08/30/2019   BDD     CA        Email K. Labrada re R. Feinstein finalized pro hac     0.10        395.00         $39.50
                                application

 08/30/2019   BDD     CA        Email J. Pomerantz re pro hac application              0.10        395.00         $39.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 58 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    14
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate       Amount

 08/30/2019   BDD     CA        Email K. Labrada re J. Pomerantz finalized pro hac     0.10        395.00         $39.50
                                application

 08/30/2019   BDD     CA        Email S. Cho re motion/application response dates      0.10        395.00         $39.50

 08/30/2019   BDD     CA        Email S. Golden re revised critical dates and WIP      0.10        395.00         $39.50
                                memos

 08/30/2019   BDD     CA        Email A. Bonn re Cole Schotz conflicts check           0.10        395.00         $39.50

 08/30/2019   BDD     CA        Email S. Cho re Cole Schotz and conflicts check        0.10        395.00         $39.50

 08/30/2019   SSC     CA        Review WIP list.                                       0.10        895.00         $89.50

 08/31/2019   JNP     CA        Conference with Steven W. Golden and D. Fertig         0.30      1025.00         $307.50
                                regarding case issues and items to focus on.

 08/31/2019   BDD     CA        Review substantively filed motions and emails          0.80        395.00        $316.00
                                (several) S. Cho re same

 08/31/2019   BDD     CA        Update critical dates memo and WIP (.30); email S.     0.50        395.00        $197.50
                                Cho re same (.10)

 08/31/2019   SSC     CA        Correspond with B. Dassa re additional case items      0.10        895.00         $89.50
                                needed for review.

 08/31/2019   SSC     CA        Review critical dates and correspond with S. Golden    0.10        895.00         $89.50
                                re status.

 09/01/2019   MBL     CA        Misc. Case emails with team re pending matters.        0.10        925.00         $92.50

 09/02/2019   REM     CA        Docket review.                                         0.30      1075.00         $322.50

 09/02/2019   JNP     CA        Conference with M. Cohen regarding case status.        0.20      1025.00         $205.00

 09/02/2019   MBL     CA        Emails with team re filing and pending issues.         0.30        925.00        $277.50

 09/03/2019   JNP     CA        Participate on internal WIP call.                      0.70      1025.00         $717.50

 09/03/2019   JNP     CA        Conference with Lock Lord lawyer regarding case        0.20      1025.00         $205.00
                                status.

 09/03/2019   MBL     CA        Call with JNP re case issues.                          0.10        925.00         $92.50

 09/03/2019   MBL     CA        Update call with team.                                 0.70        925.00        $647.50

 09/03/2019   BDD     CA        Email S. Golden re WIP                                 0.10        395.00         $39.50

 09/03/2019   SSC     CA        Telephone conference with PSZJ internal re WIP         0.30        895.00        $268.50
                                call (portions).

 09/03/2019   SWG     CA        Update WIP list.                                       0.10        575.00         $57.50

 09/03/2019   SWG     CA        PSZJ internal call.                                    0.70        575.00        $402.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 59 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    15
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate       Amount

 09/04/2019   JNP     CA        Conference with J. Young regarding variety of case     0.40      1025.00         $410.00
                                related issues.

 09/04/2019   MBL     CA        Misc. emails with team re pending items.               0.20        925.00        $185.00

 09/04/2019   MBL     CA        Call with S. Golden re pending tasks.                  0.10        925.00         $92.50

 09/04/2019   BDD     CA        Email K. Labrada re NEFs                               0.10        395.00         $39.50

 09/04/2019   BDD     CA        Review calendar re updated critical dates and email    0.20        395.00         $79.00
                                M. Kulick re same

 09/04/2019   SWG     CA        Send email to J. Pomerantz regarding scheduling.       0.10        575.00         $57.50

 09/04/2019   SWG     CA        Call with M. Litvak regarding follow up to earlier     0.20        575.00        $115.00
                                calls.

 09/05/2019   REM     CA        Repost from court and comment on same.                 0.20      1075.00         $215.00

 09/05/2019   BDD     CA        Attend to misc. calendaring matters and emails M.      0.30        395.00        $118.50
                                DesJardien and K. Labrada re same

 09/05/2019   BDD     CA        Email K. Labrada re claims agent service               0.10        395.00         $39.50
                                instructions

 09/05/2019   BDD     CA        Email PSZJ team re pleadings filed today               0.10        395.00         $39.50

 09/05/2019   BDD     CA        Update WIP list and email S. Golden re same            0.20        395.00         $79.00

 09/06/2019   MBL     CA        Emails with Debtor counsel re scheduling and           0.20        925.00        $185.00
                                pending matters.

 09/06/2019   BDD     CA        Review docket and update critical dates memo re        0.50        395.00        $197.50
                                same

 09/06/2019   BDD     CA        Prepare weekly pleadings memo and email S. Cho         1.40        395.00        $553.00
                                and S. Golden re same

 09/06/2019   BDD     CA        Email N. Brown re 9/10 hearing                         0.10        395.00         $39.50

 09/06/2019   BDD     CA        Emails PSZJ team re 9/10 and 9/18 hearings             0.10        395.00         $39.50

 09/06/2019   BDD     CA        Emails S. Cho and S. Golden re calendaring matters     0.10        395.00         $39.50

 09/06/2019   BDD     CA        Email M. Litvak re 9/18 hearing                        0.10        395.00         $39.50

 09/09/2019   MBL     CA        Emails with opposing counsel re scheduling matters.    0.20        925.00        $185.00

 09/09/2019   BDD     CA        Email PSZJ team re upcoming dates/deadlines            0.10        395.00         $39.50

 09/09/2019   BDD     CA        Attend to calendaring matters                          0.20        395.00         $79.00

 09/09/2019   BDD     CA        Email J. Pomerantz re 9/10 hearing                     0.10        395.00         $39.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 60 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    16
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate       Amount

 09/09/2019   BDD     CA        Email L. Canty re 9/10 hearing                         0.10        395.00         $39.50

 09/09/2019   BDD     CA        Emails re 9/10 hearing                                 0.10        395.00         $39.50

 09/09/2019   SSC     CA        Review S. Golden email re WIP call.                    0.10        895.00         $89.50

 09/09/2019   SWG     CA        Update WIP list.                                       0.10        575.00         $57.50

 09/11/2019   MBL     CA        Emails with team re status matters.                    0.20        925.00        $185.00

 09/11/2019   BDD     CA        Update WIP and email S. Golden re same                 0.20        395.00         $79.00

 09/11/2019   BDD     CA        Emails re WIP                                          0.10        395.00         $39.50

 09/11/2019   SSC     CA        Review several emails re internal WIP call.            0.10        895.00         $89.50

 09/13/2019   MBL     CA        Emails with team and Debtor counsel re objection       0.20        925.00        $185.00
                                deadlines and pending items.

 09/13/2019   BDD     CA        Review docket and prepare weekly case memo re          0.90        395.00        $355.50
                                same (.80); email S. Golden and S. Cho re same
                                (.10)

 09/13/2019   BDD     CA        Attend to misc. calendaring matters                    0.10        395.00         $39.50

 09/13/2019   BDD     CA        Update critical dates memo                             0.10        395.00         $39.50

 09/14/2019   JNP     CA        Conference with E. Karasik regarding background        0.40      1025.00         $410.00
                                and case issues.

 09/14/2019   MBL     CA        Emails with lender counsel re status.                  0.10        925.00         $92.50

 09/16/2019   MBL     CA        Call with E. Jones and J. Pomerantz re pending case    0.40        925.00        $370.00
                                issues.

 09/16/2019   BDD     CA        Update WIP                                             0.10        395.00         $39.50

 09/16/2019   BDD     CA        Update critical dates memo                             0.10        395.00         $39.50

 09/17/2019   BDD     CA        Email S. Golden re notices of appearance and pro       0.10        395.00         $39.50
                                hac vices

 09/17/2019   BDD     CA        Attend to calendaring matters re venue transfer        0.30        395.00        $118.50

 09/17/2019   BDD     CA        Discussion with claims agent                           0.10        395.00         $39.50

 09/17/2019   BDD     CA        Preparation of pro hac vice applications and orders    1.10        395.00        $434.50
                                for R. Feinstein and S. Golden and emails R.
                                Feinstein and S. Golden re same

 09/18/2019   JNP     CA        Conference with A. Woods regarding status.             0.30      1025.00         $307.50

 09/18/2019   MBL     CA        Call with S. Golden re case issues.                    0.10        925.00         $92.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 61 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    17
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate        Amount

 09/18/2019   BDD     CA        Call with S. Golden re pro hac vice application        0.10        395.00          $39.50

 09/18/2019   BDD     CA        Email J. Pomerantz re pro hac vice applications        0.10        395.00          $39.50

 09/18/2019   BDD     CA        Review docket                                          0.10        395.00          $39.50

 09/18/2019   BDD     CA        Email PSZJ team re Debtor pending motion report        0.10        395.00          $39.50

 09/19/2019   MBL     CA        Call with E. Ruswick and S. Golden re case issues      1.30        925.00        $1,202.50
                                and background info (1.1); follow-up emails with
                                team re same (0.2).

 09/19/2019   BDD     CA        Review docket re critical dates and update memo re     0.40        395.00         $158.00
                                same

 09/19/2019   BDD     CA        Review docket and update weekly pleadings memo         1.40        395.00         $553.00
                                and email S. Cho and S. Golden re same

 09/20/2019   BDD     CA        Email S. Golden re NEF filings                         0.10        395.00          $39.50

 09/20/2019   BDD     CA        Email J. Pomerantz re ECF notifications                0.10        395.00          $39.50

 09/20/2019   BDD     CA        Additions to weekly pleadings memo per docs filed      1.10        395.00         $434.50
                                today; email S. Cho and S. Golden re same

 09/20/2019   BDD     CA        Attend to misc. calendaring matters                    0.10        395.00          $39.50

 09/21/2019   BDD     CA        Email J. Pomerantz, M. Litvak and S. Golden re         0.10        395.00          $39.50
                                creditor inquiry (Frederick David Thomson)

 09/23/2019   BDD     CA        Address ECF issues                                     0.10        395.00          $39.50

 09/23/2019   BDD     CA        Email S. Golden re ECF issues                          0.10        395.00          $39.50

 09/23/2019   BDD     CA        Email M. Litvak re service of motions                  0.10        395.00          $39.50

 09/24/2019   MBL     CA        Review Court scheduling order for pending matters.     0.10        925.00          $92.50

 09/24/2019   BDD     CA        Email J. Pomerantz and S. Golden re service lists      0.10        395.00          $39.50

 09/24/2019   BDD     CA        Update critical dates memo and attend to               1.70        395.00         $671.50
                                calendaring matters (1.6); email PSZJ team re
                                updated critical dates (.10)

 09/24/2019   BDD     CA        Attend to ECF notifications                            0.10        395.00          $39.50

 09/25/2019   BDD     CA        Email J. Pomerantz re ECF notifications                0.10        395.00          $39.50

 09/26/2019   MBL     CA        Review administrative orders for Oct. 3 hearing;       0.20        925.00         $185.00
                                coordinate with J.N. Pomerantz re same.

 09/26/2019   MBL     CA        Review prior filings for Oct. 3 hearing; coordinate    0.50        925.00         $462.50
                                with J.N. Pomerantz re same.
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                      Main Document    Page 62 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    18
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount

 09/26/2019   BDD     CA        Review Scheduling Orders and update critical dates      1.10        395.00         $434.50
                                memo re same (.80); attend to misc. calendaring
                                matters (.20); email PSZJ team re dates per
                                scheduling orders (.10)

 09/26/2019   BDD     CA        Email M. Litvak re 10/3 hearing                         0.10        395.00          $39.50

 09/26/2019   BDD     CA        Email N. Brown re telephonic appearances for 10/3       0.10        395.00          $39.50
                                hearing

 09/27/2019   BDD     CA        Review all documents in preparation of 10/3             4.60        395.00        $1,817.00
                                hearing; confer with J. Pomerantz, S. Golden, and N.
                                Brown re same

 09/28/2019   BDD     CA        Work on weekly pleadings memo and email S.              4.00        395.00        $1,580.00
                                Golden and S. Cho re same

 09/30/2019   SSC     CA        Telephone conference with S. Golden re case status.     0.20        895.00         $179.00

 10/01/2019   BDD     CA        Email N. Brown re new pleadings filed                   0.10        395.00          $39.50

 10/01/2019   BDD     CA        Email J. Pomerantz re new pleadings filed               0.10        395.00          $39.50

 10/02/2019   BDD     CA        Review recently entered orders and email J.             0.20        395.00          $79.00
                                Pomerantz re same

 10/02/2019   BDD     CA        Email J. Pomerantz re 10/3 hearings                     0.10        395.00          $39.50

 10/03/2019   BDD     CA        Update weekly pleadings and critical dates memos        1.60        395.00         $632.00

 10/04/2019   BDD     CA        Email S. Golden and S. Cho re weekly pleadings and      0.10        395.00          $39.50
                                critical dates memos

 10/05/2019   REM     CA        Update from J. Pomerantz and respond.                   0.10      1075.00          $107.50

 10/05/2019   BDD     CA        Finish updating weekly pleadings and critical dates     1.00        395.00         $395.00
                                memos and email S. Cho and S. Golden re same

 10/05/2019   BDD     CA        Email N. Brown re 10/8 telephonic hearing               0.10        395.00          $39.50

 10/05/2019   BDD     CA        Attend to misc. calendaring matters                     0.10        395.00          $39.50

 10/07/2019   MBL     CA        Emails with debtor and lender counsel re pending        0.10        925.00          $92.50
                                case issues.

 10/08/2019   BDD     CA        Attend to misc. calendaring matters                     0.10        395.00          $39.50

 10/09/2019   BDD     CA        Email M. Litvak re response deadlines                   0.10        395.00          $39.50

 10/09/2019   BDD     CA        Attend to misc. calendaring matters                     0.10        395.00          $39.50

 10/09/2019   BDD     CA        Further updates to critical dates memo and email S.     0.40        395.00         $158.00
                                Cho and S. Golden re same
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 63 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    19
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate         Amount

 10/10/2019   BDD     CA        Email S. Golden re reply to trustee motions              0.10        395.00           $39.50

 10/11/2019   MBL     CA        Call with J.N. Pomerantz re case issues (0.1); emails    0.20        925.00          $185.00
                                with team re same (0.1).

 10/15/2019   BDD     CA        Email M. Litvak re hearing transcripts                   0.10        395.00           $39.50

 10/17/2019   BDD     CA        Review docket and update critical dates memo re          0.40        395.00          $158.00
                                same and attend to calendaring matters

 10/17/2019   BDD     CA        Review docket and update weekly pleadings memo           0.90        395.00          $355.50
                                re same

 10/18/2019   BDD     CA        Email S. Cho and S. Golden re updated weekly             0.10        395.00           $39.50
                                pleadings and critical dates memos

                                                                                        71.20                      $44,743.00

  Compensation Prof. [B160]
 09/12/2019   SSC     CP        Correspond with B. Dassa re PSZJ fee statement.          0.10        895.00           $89.50

 09/12/2019   SSC     CP        Review and revise August PSZJ fee statement.             0.50        895.00          $447.50

 09/13/2019   SSC     CP        Correspond with B. Dassa re PSZJ fee statement           0.10        895.00           $89.50
                                review.

 09/16/2019   BDD     CP        Work on PSZJ 1st interim compensation proc               1.10        395.00          $434.50
                                motion

 09/16/2019   BDD     CP        Email J. Pomerantz re PSZJ monthly fee application       0.10        395.00           $39.50

 09/19/2019   BDD     CP        Email S. Golden re PSZJ compensation                     0.10        395.00           $39.50

 10/14/2019   SSC     CP        Correspond with J. Pomerantz re status of fee            0.10        895.00           $89.50
                                applications.

                                                                                         2.10                       $1,229.50

  Comp. of Prof./Others
 08/26/2019   SWG     CPO       Edit interim comp order.                                 0.80        575.00          $460.00

 08/27/2019   BDD     CPO       Email PSZJ team re Objection of UBS AG, London           0.10        395.00           $39.50
                                to Monthly Interim Comp Procedures Motion

 09/09/2019   SWG     CPO       Review/ edit interim comp order.                         0.30        575.00          $172.50

 10/09/2019   BDD     CPO       Preparation of Notice of Hearing re PSZJ/CM              0.30        395.00          $118.50
                                retention applications and C'tee Information Motion
                                and email S. Golden re same

                                                                                         1.50                        $790.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                    Desc
                                       Main Document    Page 64 of 107

Pachulski Stang Ziehl & Jones LLP                                                            Page:    20
HVI Cat Canyon O.C.C.                                                                        Invoice 123597
38336 - 00002                                                                                October 20, 2019



  Executory Contracts [B185]
 10/16/2019   SWG     EC        Draft/send email to committee regarding pleading.     0.10        575.00          $57.50

                                                                                      0.10                        $57.50

  Financial Filings [B110]
 09/09/2019   REM     FF        Email from Golden regarding schedules and             0.20      1075.00          $215.00
                                respond.

 09/09/2019   REM     FF        Review schedules.                                     0.50      1075.00          $537.50

 09/09/2019   MBL     FF        Review schedules/SOFAs; emails with team re           0.50        925.00         $462.50
                                same.

 09/09/2019   BDD     FF        Review Schedules/SOFAs and prepare summary            2.90        395.00        $1,145.50
                                memo re same

 09/09/2019   BDD     FF        Email S. Golden re Schedules                          0.10        395.00          $39.50

 09/09/2019   BDD     FF        Email N. Brown re Schedules/SOFAs                     0.10        395.00          $39.50

 09/09/2019   BDD     FF        Email S. Cho re summary of Schedules/SOFAs            0.10        395.00          $39.50

 09/09/2019   SWG     FF        Review schedule/ SOFAS                                0.60        575.00         $345.00

 09/10/2019   SWG     FF        Review memorandum regarding schedules/ SOFAS.         0.50        575.00         $287.50

 09/20/2019   BDD     FF        Email PSZJ team re Debtor's first monthly operating   0.10        395.00          $39.50
                                report

 09/21/2019   MBL     FF        Review initial Debtor MOR.                            0.20        925.00         $185.00

                                                                                      5.80                      $3,336.00

  Financing [B230]
 08/19/2019   MBL     FN        Review and comment on surcharge motion; emails        0.40        925.00         $370.00
                                with team re same.

 08/19/2019   MBL     FN        Call with B. Brumfield re lien review (0.4); update   0.70        925.00         $647.50
                                team re same (0.1); follow-up emails re conflicts
                                check (0.2).

 08/19/2019   MBL     FN        Coordinate with lender counsel re UBS loan            0.20        925.00         $185.00
                                documents.

 08/20/2019   JNP     FN        Review emails regarding access to lender              0.10      1025.00          $102.50
                                documents.

 08/21/2019   JNP     FN        Emails with Maxim B. Litvak regarding lien            0.10      1025.00          $102.50
                                analysis.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                         Desc
                                       Main Document    Page 65 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:    21
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         Hours           Rate        Amount

 08/21/2019   JNP     FN        Review motion to surcharge.                               0.10      1025.00          $102.50

 08/21/2019   REM     FN        Review of Loan Agreements including emails                2.70      1075.00         $2,902.50
                                internally regarding documents.

 08/21/2019   REM     FN        Email to Moskowitz regarding loan papers.                 0.20      1075.00          $215.00

 08/23/2019   MBL     FN        Review interim cash collateral order; prep for call       0.30        925.00         $277.50
                                with team.

 08/23/2019   REM     FN        Review pleading related to cash management and            1.30      1075.00         $1,397.50
                                report internally.

 08/26/2019   JNP     FN        Review statement regarding cash collateral and            0.20      1025.00          $205.00
                                emails with Maxim B. Litvak regarding same.

 08/26/2019   MBL     FN        Draft statement of position re cash collateral motion.    1.80        925.00        $1,665.00

 08/26/2019   MBL     FN        Draft statement of position re surcharge motion.          0.50        925.00         $462.50

 08/27/2019   MBL     FN        Revise objection to cash management motion.               1.00        925.00         $925.00

 08/27/2019   MBL     FN        Review cash management motion and interim order.          0.20        925.00         $185.00

 08/27/2019   MBL     FN        Revise statements of position re cash collateral and      0.50        925.00         $462.50
                                surcharge motions.

 08/27/2019   MBL     FN        Review and comment on cash collateral bridge              0.50        925.00         $462.50
                                order; emails with team and UBS counsel re same.

 08/27/2019   RJF     FN        Review and comment on bridge order, related               0.40      1145.00          $458.00
                                emails.

 08/27/2019   REM     FN        Review transcript regarding adequate protection           0.70      1075.00          $752.50
                                Lien and send relevant portion internally so that
                                rights to object can be maintained.

 08/28/2019   MBL     FN        Review revised bridge order; emails with opposing         0.30        925.00         $277.50
                                counsel and Court re same.

 08/28/2019   MBL     FN        Revisions and updates to pending pleadings (0.8);         1.00        925.00         $925.00
                                emails with team re same (0.2).

 08/28/2019   RJF     FN        Numerous emails regarding bridge order.                   0.50      1145.00          $572.50

 08/29/2019   JNP     FN        Review emails regarding cash collateral opposition.       0.10      1025.00          $102.50

 08/29/2019   MBL     FN        Follow-up with lender counsel re extension of time;       0.30        925.00         $277.50
                                emails with team re filing and status issues.

 08/29/2019   MBL     FN        Review and finalize cash collateral statement;            0.50        925.00         $462.50
                                coordinate filing.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 66 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    22
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount

 08/29/2019   MBL     FN        Review UBS objection to cash collateral and expert      0.50        925.00         $462.50
                                report.

 08/29/2019   MBL     FN        Call with E. Jones re cash collateral issues; emails    0.20        925.00         $185.00
                                with team re same.

 08/29/2019   BDD     FN        Emails to S. Golden and S. Indelicato (OMM) re          0.30        395.00         $118.50
                                UBS Objection to final order re cash collateral

 08/29/2019   SWG     FN        Edit cash collateral objection.                         0.20        575.00         $115.00

 08/29/2019   LSC     FN        Revise statement if position re cash collateral and     0.50        395.00         $197.50
                                correspondence re filing of same in ND Texas.

 08/30/2019   MBL     FN        Review UBS loan documents; emails with team re          0.50        925.00         $462.50
                                lien issues.

 08/30/2019   MBL     FN        Review UBS objection to surcharge motion.               0.20        925.00         $185.00

 08/30/2019   MBL     FN        Revise statement of position re surcharge motion.       0.40        925.00         $370.00

 08/30/2019   SSC     FN        Review and analysis re cash collateral motion.          0.20        895.00         $179.00

 08/30/2019   SSC     FN        Review and analysis re UBS objection to cash            0.30        895.00         $268.50
                                collateral motion.

 08/30/2019   SSC     FN        Review and analysis re UBS objection to surcharge       0.30        895.00         $268.50
                                motion.

 08/30/2019   REM     FN        Develop strategy on adequate protection and             1.40      1075.00         $1,505.00
                                circulate internally.

 08/31/2019   BDD     FN        Email S. Cho re Kehl declaration ISO UBS                0.10        395.00          $39.50
                                Objection to Motion for Final Order re Cash
                                Collateral motion

 08/31/2019   REM     FN        Brief review of objection of UBS on surcharge           0.20      1075.00          $215.00
                                motion.

 08/31/2019   REM     FN        Brief review objection of Lender to use of cash.        0.30      1075.00          $322.50

 08/31/2019   REM     FN        Comment on statement of Committee on surcharge.         0.20      1075.00          $215.00

 09/01/2019   MBL     FN        Emails with team re surcharge response.                 0.10        925.00          $92.50

 09/02/2019   REM     FN        Review revision to surcharge statement.                 0.20      1075.00          $215.00

 09/02/2019   JNP     FN        Review and comment on statement regarding               0.30      1025.00          $307.50
                                surcharge and emails regarding same.

 09/02/2019   MBL     FN        Emails with team re surcharge motion.                   0.20        925.00         $185.00

 09/03/2019   REM     FN        Review final vision of surcharge response.              0.30      1075.00          $322.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 67 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    23
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate       Amount

 09/03/2019   JNP     FN        Conference with E. Jones regarding cash collateral,     0.50      1025.00         $512.50
                                pending motions and carve out.

 09/03/2019   JNP     FN        Review surcharge response; Conference with Maxim        0.20      1025.00         $205.00
                                B. Litvak regarding same.

 09/03/2019   MBL     FN        Revise statement re surcharge motion with               1.00        925.00        $925.00
                                comments from team (0.8); coordinate filing with
                                local counsel (0.2).

 09/03/2019   MBL     FN        Review UCC search results.                              0.40        925.00        $370.00

 09/03/2019   MBL     FN        Review Debtor reply in support of cash collateral       0.30        925.00        $277.50
                                motion.

 09/03/2019   BDD     FN        Email PSZJ team re Debtor's reply to UBS                0.10        395.00         $39.50
                                Objection to Cash Collateral Motion

 09/04/2019   JNP     FN        Emails to and from P. Tomasco and Conway                0.20      1025.00         $205.00
                                regarding provisions of information and actual
                                budget analysis.

 09/04/2019   MBL     FN        Call with R. Brumfield re lien review (0.2);            0.30        925.00        $277.50
                                follow-up emails re same (0.1).

 09/04/2019   BDD     FN        Email PSZJ team re SB County response to cash           0.10        395.00         $39.50
                                collateral motion

 09/04/2019   BDD     FN        Email S. Cho re filed objections                        0.10        395.00         $39.50

 09/05/2019   SWG     FN        Draft joinder to UBS objection.                         0.40        575.00        $230.00

 09/05/2019   JNP     FN        Review Santa Barbara statement regarding cash           0.10      1025.00         $102.50
                                collateral.

 09/05/2019   MBL     FN        Review analysis re lien issues; emails with team re     0.30        925.00        $277.50
                                same.

 09/05/2019   MBL     FN        Emails with team and debtor counsel re cash             0.20        925.00        $185.00
                                collateral and budget issues.

 09/05/2019   MBL     FN        Review Santa Barbara pleading re cash                   0.20        925.00        $185.00
                                collateral/surcharge.

 09/06/2019   REM     FN        Review debtor response on surcharge.                    0.20      1075.00         $215.00

 09/07/2019   JNP     FN        Emails regarding cash collateral and Santa Barbara      0.10      1025.00         $102.50
                                concerns.

 09/07/2019   JNP     FN        Review royalty owner objection to cash collateral.      0.10      1025.00         $102.50

 09/09/2019   MBL     FN        Emails with team, Conway, and opposing counsel re       0.30        925.00        $277.50
                                budget issues and status (0.2); review budget (0.1).
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 68 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    24
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate       Amount

 09/11/2019   MBL     FN        Review new cash collateral bridge order; emails        0.20        925.00        $185.00
                                with team and lender counsel re same.

 09/11/2019   RJF     FN        Review cash collateral bridge order and related        0.50      1145.00         $572.50
                                emails.

 09/12/2019   MBL     FN        Emails with opposing counsel re bridge cash            0.20        925.00        $185.00
                                collateral order.

 09/12/2019   BDD     FN        Review bridge order re cash collateral                 0.10        395.00         $39.50

 09/12/2019   BDD     FN        Circulate bridge order to PSZJ team                    0.10        395.00         $39.50

 09/13/2019   MBL     FN        Coordinate with oil and gas counsel and land man re    0.40        925.00        $370.00
                                perfection review; provide sample analyses.

 09/13/2019   REM     FN        Review cash collateral order and budget.               0.20      1075.00         $215.00

 09/19/2019   MBL     FN        Emails with team re lien review issues.                0.10        925.00         $92.50

 09/23/2019   JNP     FN        Conference with Maxim B. Litvak regarding cash         0.10      1025.00         $102.50
                                collateral order.

 09/24/2019   JNP     FN        Emails to and from E. Jones regarding cash             0.10      1025.00         $102.50
                                collateral.

 09/24/2019   JNP     FN        Conference with R. Weltman regarding cash              0.20      1025.00         $205.00
                                collateral.

 09/24/2019   JNP     FN        Review emails regarding budget.                        0.20      1025.00         $205.00

 09/24/2019   MBL     FN        Attention to new proposed budget; coordinate with      0.10        925.00         $92.50
                                Conway re same.

 09/24/2019   BDD     FN        Email M. Litvak re bridge order re cash coll motion    0.10        395.00         $39.50

 09/25/2019   JNP     FN        Conference with E. Jones regarding cash collateral.    0.30      1025.00         $307.50

 09/25/2019   MBL     FN        Call with J.N. Pomerantz re cash collateral issues.    0.20        925.00        $185.00

 09/26/2019   MBL     FN        Review UBS evidentiary objections.                     0.20        925.00        $185.00

 09/26/2019   MBL     FN        Emails with UBS counsel re cash collateral issues.     0.20        925.00        $185.00

 09/26/2019   MBL     FN        Attention to agreed budget; coordinate with Conway     0.10        925.00         $92.50
                                and J.N. Pomerantz re same.

 09/27/2019   MBL     FN        Emails with lender and debtor counsel re budget        0.10        925.00         $92.50
                                issues.

 09/27/2019   MBL     FN        Review GIT brief re surcharge and cash collateral      0.40        925.00        $370.00
                                issues; Debtor submissions in support.

 09/28/2019   MBL     FN        Emails with GLR counsel re loan documents.             0.10        925.00         $92.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                         Desc
                                       Main Document    Page 69 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:    25
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         Hours           Rate        Amount

 09/28/2019   MBL     FN        Review S.B. County and other parties’ filings re          0.70        925.00         $647.50
                                cash collateral issues.

 09/29/2019   MBL     FN        Review revised cash management order from lender;         0.20        925.00         $185.00
                                emails with opposing counsel and call with J.N.
                                Pomerantz re same.

 09/30/2019   MBL     FN        Follow-up with lender counsel re cash management          0.10        925.00          $92.50
                                order.

 10/01/2019   MBL     FN        Review UBS objections and filings re cash collateral      0.40        925.00         $370.00
                                hearing; emails with team re same.

 10/01/2019   MBL     FN        Attention to revised cash collateral order.               0.10        925.00          $92.50

 10/01/2019   BDD     FN        Email M. Litvak re cash management order                  0.10        395.00          $39.50

 10/02/2019   JNP     FN        Review of pleadings for hearing.                          1.30      1025.00         $1,332.50

 10/03/2019   JNP     FN        Participate in financing hearing.                         8.00      1025.00         $8,200.00

 10/03/2019   JNP     FN        Research case law regarding burden of proof.              0.10      1025.00          $102.50

 10/03/2019   JNP     FN        Prepare closing documents.                                0.20      1025.00          $205.00

 10/03/2019   MBL     FN        Calls with J.N. Pomerantz re status of cash collateral    0.50        925.00         $462.50
                                hearing (0.3); research re trustee issues (0.2).

 10/03/2019   BDD     FN        Email S. Golden re continuation of cash collateral        0.10        395.00          $39.50
                                hearing

 10/03/2019   BDD     FN        Case research for J. Pomerantz and email J.               0.10        395.00          $39.50
                                Pomerantz re same

 10/04/2019   JNP     FN        Participate in cash collateral hearing.                   9.00      1025.00         $9,225.00

 10/04/2019   MBL     FN        Call with J.N. Pomerantz re hearing update.               0.20        925.00         $185.00

 10/04/2019   SSC     FN        Review update from J. Pomerantz to Committee              0.10        895.00          $89.50
                                after cash collateral hearing.

 10/04/2019   SSC     FN        Review variance report filed by Debtors.                  0.10        895.00          $89.50

 10/05/2019   BDD     FN        Email J. Pomerantz re 10/8 telephonic hearing to          0.10        395.00          $39.50
                                consider consensual interim cash coll order

 10/06/2019   JNP     FN        Emails regarding cash collateral budget.                  0.10      1025.00          $102.50

 10/06/2019   MBL     FN        Review cash collateral hearing notice; misc. emails       0.10        925.00          $92.50
                                with team re case issues.

 10/06/2019   SSC     FN        Review update from J. Pomerantz re cash collateral        0.10        895.00          $89.50
                                hearing and Committee member comments re same.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                          Desc
                                       Main Document    Page 70 of 107

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    26
HVI Cat Canyon O.C.C.                                                                             Invoice 123597
38336 - 00002                                                                                     October 20, 2019


                                                                                          Hours           Rate         Amount

 10/07/2019   JNP     FN        Review various emails regarding status of financing        0.30      1025.00           $307.50
                                order and budget.

 10/07/2019   MBL     FN        Review new interim bridge order and budget (0.3);          0.60        925.00          $555.00
                                coordinate with J.N. Pomerantz and team re same
                                (0.1); emails with opposing counsel (0.2).

 10/08/2019   JNP     FN        Participate in hearing regarding cash collateral order.    1.60      1025.00          $1,640.00

 10/08/2019   MBL     FN        Attention to misc. draft orders.                           0.20        925.00          $185.00

 10/08/2019   MBL     FN        Attention to revised cash collateral bridge order;         0.30        925.00          $277.50
                                emails with opposing counsel re same.

 10/08/2019   LCT     FN        Coordinate binder for S Golden.                            0.10        395.00           $39.50

                                                                                          55.60                      $53,980.00

  General Business Advice [B410]
 08/22/2019   JNP     GB        Emails with Debtors counsel regarding CRO and              0.10      1025.00           $102.50
                                related.

 08/26/2019   JNP     GB        Emails to and from M. Moskowitz regarding CRO.             0.10      1025.00           $102.50

 09/04/2019   JNP     GB        Emails to and from Robert J. Feinstein regarding           0.10      1025.00           $102.50
                                governance issues.

 09/04/2019   RJF     GB        Emails Jeffrey N. Pomerantz regarding governance           0.30      1145.00           $343.50
                                issues.

 09/05/2019   REM     GB        Review and confer on letter on governance.                 0.40      1075.00           $430.00

 09/05/2019   JNP     GB        Email to and from P. Tomasco regarding corporate           0.10      1025.00           $102.50
                                governance.

 09/05/2019   JNP     GB        Lengthy call with C. Barbarosh regarding                   0.50      1025.00           $512.50
                                background and status.

 09/05/2019   JNP     GB        Email to UBS and Debtor advisors regarding                 0.30      1025.00           $307.50
                                corporate governance issues.

 09/05/2019   JNP     GB        Conference with J. Young regarding governance              0.10      1025.00           $102.50
                                issues.

 09/05/2019   JNP     GB        Meeting with M. Warner, P. Tomasco, J. Johnson             0.30      1025.00           $307.50
                                and Debtors counsel regarding governance proposal.

 09/05/2019   JNP     GB        Emails to and from E. Jones regarding corporate            0.10      1025.00           $102.50
                                governance issues.

 09/05/2019   MBL     GB        Revise objection to cash management motion;                0.50        925.00          $462.50
                                incorporate comments.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                    Desc
                                       Main Document    Page 71 of 107

Pachulski Stang Ziehl & Jones LLP                                                           Page:    27
HVI Cat Canyon O.C.C.                                                                       Invoice 123597
38336 - 00002                                                                               October 20, 2019


                                                                                    Hours           Rate        Amount

 09/05/2019   RJF     GB        Numerous emails regarding governance.                0.30      1145.00          $343.50

 09/06/2019   JNP     GB        Emails regarding governance issues with both         0.20      1025.00          $205.00
                                Debtor and UBS.

 09/06/2019   MBL     GB        Emails with team re governance and other pending     0.30        925.00         $277.50
                                matters.

 09/07/2019   JNP     GB        Emails to and from K. Whelan regarding corporate     0.10      1025.00          $102.50
                                governance.

 09/07/2019   JNP     GB        Emails to and from J. Young regarding corporate      0.10      1025.00          $102.50
                                governance.

 09/08/2019   JNP     GB        Emails to and from Debtor's counsel and P.           0.50      1025.00          $512.50
                                Tomasco regarding corporate governance.

 09/08/2019   JNP     GB        Conference with R. Weltman regarding corporate       0.20      1025.00          $205.00
                                governance.

 09/08/2019   JNP     GB        Conference with C. Barbarosh regarding status of     0.20      1025.00          $205.00
                                corporate governance.

 09/09/2019   JNP     GB        Emails regarding corporate governance.               0.20      1025.00          $205.00

 09/12/2019   JNP     GB        Conference with A. Woods regarding management        0.20      1025.00          $205.00
                                issues.

 09/12/2019   JNP     GB        Conference with C. Barbarosh regarding               0.20      1025.00          $205.00
                                management issues.

 09/16/2019   JNP     GB        Conference with Maxim B. Litvak and E. Jones         0.40      1025.00          $410.00
                                regarding governance issues.

 09/16/2019   JNP     GB        Conference with E. Karasik regarding governance      0.20      1025.00          $205.00
                                issues.

 09/27/2019   MBL     GB        Review proposed final cash management order.         0.10        925.00          $92.50

 10/14/2019   MBL     GB        Attention to CVs of trustee candidates.              0.20        925.00         $185.00

                                                                                     6.30                      $6,439.50

  General Creditors Comm. [B150]
 08/15/2019   JNP     GC        Emails with S. Golden regarding general committee    0.10      1025.00          $102.50
                                issues.

 08/15/2019   SWG     GC        Work on committee formation documents,               1.80        575.00        $1,035.00
                                including; bylaws,contract sheet, expense
                                reimbursement, WIP list, and NOA.

 08/15/2019   LSC     GC        Prepare notice of appearance, expense form, form     2.60        395.00        $1,027.00
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 72 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    28
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount
                                contact list, by-laws, WIP list, and critical dates.
 08/16/2019   JNP     GC        Participate on Committee call.                          0.90      1025.00          $922.50

 08/16/2019   RJF     GC        Telephonic committee meeting to select FA.              0.90      1145.00         $1,030.50

 08/16/2019   SWG     GC        Committee call.                                         0.80        575.00         $460.00

 08/18/2019   JNP     GC        Conference with C. Stephens regarding venue             0.20      1025.00          $205.00
                                issues.

 08/20/2019   JNP     GC        Review emails regarding information to Committee        0.10      1025.00          $102.50
                                regarding administrative matters.

 08/20/2019   SWG     GC        Draft and send emails to committee regarding            0.20        575.00         $115.00
                                housekeeping.

 08/21/2019   JNP     GC        Conference with M. Dundon regarding venue.              0.10      1025.00          $102.50

 08/21/2019   JNP     GC        Emails with S. Golden regarding information to          0.10      1025.00          $102.50
                                Committee.

 08/21/2019   BDD     GC        Email S. Golden re committee calls                      0.10        395.00          $39.50

 08/21/2019   BDD     GC        Call with and email S. Cho re contact list, critical    0.20        395.00          $79.00
                                dates, expense reimbursement and bylaws
                                information

 08/21/2019   SSC     GC        Review and revise bylaws.                               0.30        895.00         $268.50

 08/21/2019   SSC     GC        Review and revise expense reimbursement form.           0.10        895.00          $89.50

 08/21/2019   SSC     GC        Telephone conference with B. Dassa re edits needed      0.10        895.00          $89.50
                                to bylaws.

 08/21/2019   SSC     GC        Review revised Committee governance items and           0.10        895.00          $89.50
                                email to B. Sandler re same.

 08/21/2019   SWG     GC        Email with committee member regarding formation         0.20        575.00         $115.00
                                matters.

 08/21/2019   SWG     GC        Prepare memorandum of pending motions for               0.50        575.00         $287.50
                                committee.

 08/22/2019   JNP     GC        Review and comment on weekly memo for                   0.10      1025.00          $102.50
                                Committee.

 08/22/2019   JNP     GC        Emails to and from S. Golden regarding Committee        0.10      1025.00          $102.50
                                administration issues.

 08/23/2019   JNP     GC        Participate on Committee call.                          0.80      1025.00          $820.00

 08/23/2019   RJF     GC        Telephonic committee meeting.                           1.30      1145.00         $1,488.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 73 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    29
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate        Amount

 08/23/2019   SWG     GC        Participate in committee call.                           0.80        575.00         $460.00

 08/23/2019   REM     GC        Review by laws on confidentiality and email to P.        0.70      1075.00          $752.50
                                Tomasco regarding confidentiality issues.

 08/26/2019   JNP     GC        Emails regarding Committee call and internal call.       0.10      1025.00          $102.50

 08/26/2019   JNP     GC        Emails regarding potential meeting with Debtor with      0.20      1025.00          $205.00
                                Committee and P. Tomasco.

 08/26/2019   SWG     GC        Research related parties and create chart regarding      1.50        575.00         $862.50
                                same.

 08/26/2019   REM     GC        Confer with Morris regarding confidentiality.            0.10      1075.00          $107.50

 08/27/2019   JNP     GC        Conference with M. Dundon regarding venue                0.10      1025.00          $102.50
                                hearing

 08/27/2019   BDD     GC        Email S. Golden and S. Cho re PSZJ retention             0.10        395.00          $39.50
                                application and committee information motion

 08/27/2019   SSC     GC        Correspond with B. Dassa re Committee governance         0.20        895.00         $179.00
                                items needed.

 08/27/2019   SSC     GC        Correspond with S. Golden re status of bylaws.           0.10        895.00          $89.50

 08/28/2019   JNP     GC        Emails regarding Committee meeting in Los                0.10      1025.00          $102.50
                                Angeles.

 08/28/2019   JNP     GC        Participate in Committee call.                           0.50      1025.00          $512.50

 08/28/2019   RJF     GC        Telephonic committee meeting.                            0.50      1145.00          $572.50

 08/28/2019   BDD     GC        Prepare draft of Committee Information Motion and        2.30        395.00         $908.50
                                attendant documents re same (2.0); emails N. Brown
                                and M. Kulick re same (.30)

 08/28/2019   BDD     GC        Email S. Cho re website for committee information        0.10        395.00          $39.50
                                motion

 08/28/2019   BDD     GC        Email L. Forrester re committee website                  0.10        395.00          $39.50

 08/28/2019   BDD     GC        Darf Committee Information Motion                        0.10        395.00          $39.50

 08/28/2019   SSC     GC        Telephone conference with Committee.                     0.50        895.00         $447.50

 08/28/2019   SWG     GC        Attend to bylaws of Committee.                           0.20        575.00         $115.00

 08/28/2019   SWG     GC        Committee call.                                          0.50        575.00         $287.50

 08/29/2019   JAM     GC        Review draft Confidentiality Order (.5); e-mail to R.    1.10      1025.00         $1,127.50
                                Mikels re same (.6).

 08/29/2019   SSC     GC        Review draft PSZJ and committee confidential             0.20        895.00         $179.00
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                     Desc
                                       Main Document    Page 74 of 107

Pachulski Stang Ziehl & Jones LLP                                                            Page:    30
HVI Cat Canyon O.C.C.                                                                        Invoice 123597
38336 - 00002                                                                                October 20, 2019


                                                                                     Hours           Rate        Amount
                                information motion and email to S. Golden re edits
                                needed.
 08/29/2019   REM     GC        Receive and review confidentiality agreement          0.50      1075.00          $537.50
                                comments.

 08/29/2019   REM     GC        Email to Morris regarding Changes to                  0.20      1075.00          $215.00
                                Confidentiality Agreement.

 08/29/2019   REM     GC        Draft and send internal email on strategy.            0.80      1075.00          $860.00

 08/29/2019   REM     GC        Work on non-disclosure agreement in preparation       2.20      1075.00         $2,365.00
                                for call on same.

 08/30/2019   BDD     GC        Preparation of weekly pleadings memo and email        1.50        395.00         $592.50
                                PSZJ team re same

 08/30/2019   JAM     GC        Telephone conference with R. Mikels re                1.00      1025.00         $1,025.00
                                Confidentiality Agreement.

 08/30/2019   SSC     GC        Review weekly pleadings summary and correspond        0.10        895.00          $89.50
                                with B. Dassa.

 08/30/2019   SWG     GC        Edit committee information motion.                    0.40        575.00         $230.00

 08/30/2019   REM     GC        Confer with John Morris on confidentiality            2.80      1075.00         $3,010.00
                                agreement and make changes to document.

 09/03/2019   BDD     GC        Revisions to committee information motion per S.      0.70        395.00         $276.50
                                Golden request

 09/03/2019   MBL     GC        Review and comment on Committee update; emails        0.20        925.00         $185.00
                                with team re same.

 09/03/2019   SSC     GC        Review and correspond with S. Golden re memo to       0.10        895.00          $89.50
                                Committee summarizing pending motions.

 09/03/2019   SSC     GC        Correspond with J. Pomerantz re Committee             0.10        895.00          $89.50
                                meeting.

 09/03/2019   SWG     GC        Edit committee information motion.                    0.20        575.00         $115.00

 09/03/2019   SWG     GC        Update weekly pleadings memorandum.                   0.70        575.00         $402.50

 09/03/2019   SWG     GC        Respond to email inquiry from creditor.               0.20        575.00         $115.00

 09/04/2019   LAF     GC        Build creditor website.                               2.50        425.00        $1,062.50

 09/04/2019   JNP     GC        Meeting with Committee in advance of meeting with     1.00      1025.00         $1,025.00
                                Debtor.

 09/04/2019   JNP     GC        Conference with M. Warner about Committee and         0.20      1025.00          $205.00
                                Debtor meeting.
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                      Main Document    Page 75 of 107

Pachulski Stang Ziehl & Jones LLP                                                            Page:    31
HVI Cat Canyon O.C.C.                                                                        Invoice 123597
38336 - 00002                                                                                October 20, 2019


                                                                                     Hours           Rate        Amount

 09/04/2019   JNP     GC        Meeting with Debtor and Committee.                    2.50      1025.00         $2,562.50

 09/04/2019   JNP     GC        Meet with Committee after meeting with Debtor.        0.50      1025.00          $512.50

 09/04/2019   MBL     GC        Attend meeting between Committee and Debtor (by       2.50        925.00        $2,312.50
                                phone).

 09/04/2019   BDD     GC        Revisions to committee information motion and         0.20        395.00          $79.00
                                email S. Cho re same

 09/04/2019   SSC     GC        Review and revise Committee confidential              0.30        895.00         $268.50
                                information motion.

 09/04/2019   SWG     GC        Committee meeting.                                    0.70        575.00         $402.50

 09/04/2019   SWG     GC        Follow up call with team.                             0.50        575.00         $287.50

 09/05/2019   JNP     GC        Email to Committee regarding results of hearing.      0.20      1025.00          $205.00

 09/05/2019   JNP     GC        Email to Committee regarding corporate governance     0.30      1025.00          $307.50
                                proposal and emails with Committee Members
                                regarding same.

 09/05/2019   SWG     GC        Draft/send lengthy follow up to in person meeting.    0.50        575.00         $287.50

 09/06/2019   BDD     GC        Email N. Brown re weekly pleadings memo               0.10        395.00          $39.50

 09/06/2019   BDD     GC        Revisions to committee information motion and         0.20        395.00          $79.00
                                email S. Golden re same

 09/09/2019   JNP     GC        Emails with Committee Member regarding status.        0.10      1025.00          $102.50

 09/09/2019   JNP     GC        Email to Committee regarding developments on          0.20      1025.00          $205.00
                                venue and corporate governance.

 09/09/2019   MBL     GC        Review status update to Committee.                    0.10        925.00          $92.50

 09/09/2019   SWG     GC        Edit committee information motion.                    0.10        575.00          $57.50

 09/10/2019   MBL     GC        Emails with Committee and team re status update       0.20        925.00         $185.00
                                and pending issues.

 09/11/2019   LAF     GC        Update creditor site re venue change.                 0.30        425.00         $127.50

 09/12/2019   BDD     GC        Work on committee information motion and              0.90        395.00         $355.50
                                attendant pleadings for conforming to Central Dist
                                of CA (.80); email S. Golden re same (.10)

 09/16/2019   LAF     GC        Update creditor website.                              0.30        425.00         $127.50

 09/16/2019   JNP     GC        Emails to Committee regarding status.                 0.30      1025.00          $307.50

 09/16/2019   BDD     GC        Revisions to weekly pleadings memo                    0.10        395.00          $39.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                     Desc
                                       Main Document    Page 76 of 107

Pachulski Stang Ziehl & Jones LLP                                                            Page:    32
HVI Cat Canyon O.C.C.                                                                        Invoice 123597
38336 - 00002                                                                                October 20, 2019


                                                                                     Hours           Rate       Amount

 09/16/2019   SSC     GC        Review J. Pomerantz committee update.                 0.10        895.00         $89.50

 09/18/2019   JNP     GC        Emails to and from Steven W. Golden regarding         0.10      1025.00         $102.50
                                dissemination of information to Committee.

 09/19/2019   SSC     GC        Review S. Golden update to Committee and email re     0.10        895.00         $89.50
                                9/23 hearing coverage.

 09/19/2019   SWG     GC        Draft/ send email update to committee.                0.20        575.00        $115.00

 09/19/2019   SWG     GC        Call with attorney regarding governance issue with    1.30        575.00        $747.50
                                Debtor (1.0); summarize same (.3)

 09/20/2019   JNP     GC        Emails to and from Steven W. Golden regarding         0.10      1025.00         $102.50
                                information to Committee.

 09/22/2019   JNP     GC        Review weekly report to the Committee regarding       0.10      1025.00         $102.50
                                pending matters.

 09/23/2019   MBL     GC        Update Committee re status conference; misc.          0.20        925.00        $185.00
                                follow-up emails with team.

 09/23/2019   SSC     GC        Review S. Golden and M. Litvak correspondence to      0.10        895.00         $89.50
                                Committee.

 09/23/2019   SWG     GC        Correspond with unsecured creditor.                   0.10        575.00         $57.50

 09/24/2019   MBL     GC        Call with J.N. Pomerantz re pending matters;          0.10        925.00         $92.50
                                coordinate Committee call.

 09/26/2019   JNP     GC        Participate on Committee call.                        0.50      1025.00         $512.50

 09/26/2019   MBL     GC        Attend Committee call.                                0.80        925.00        $740.00

 09/26/2019   BDD     GC        Work on weekly pleadings memo                         0.90        395.00        $355.50

 09/26/2019   SWG     GC        Participate in telephonic committee call.             0.80        575.00        $460.00

 09/27/2019   BDD     GC        Continue working on weekly pleadings memo             0.50        395.00        $197.50

 09/27/2019   SWG     GC        Call with creditor regarding various issues with      0.40        575.00        $230.00
                                Debtor.

 09/29/2019   JNP     GC        Review weekly memo to Committee regarding             0.20      1025.00         $205.00
                                pleadings.

 09/30/2019   SSC     GC        Review summary of weekly pleadings and email to       0.20        895.00        $179.00
                                S. Golden re same.

 10/01/2019   SWG     GC        Edit weekly pleadings summary memorandum.             0.40        575.00        $230.00

 10/02/2019   SWG     GC        Edit and send weekly pleadings memorandum to          0.20        575.00        $115.00
                                Committee.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 77 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    33
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate         Amount

 10/03/2019   JNP     GC        Email to Committee regarding results of first day of     0.10      1025.00           $102.50
                                hearing.

 10/04/2019   JNP     GC        Email to and from Committee Members regarding            0.10      1025.00           $102.50
                                status.

 10/04/2019   SSC     GC        Review CA State Lands’ Commission objection to           0.10        895.00           $89.50
                                confidential information motion.

 10/07/2019   LAF     GC        Legal research re: Committee information protocol        1.50        425.00          $637.50
                                orders in CA bankruptcy courts.

 10/07/2019   BDD     GC        Email N. Brown re committee information protocol         0.10        395.00           $39.50
                                motion

 10/08/2019   LAF     GC        Legal research re: Committee information protocol        2.50        425.00         $1,062.50
                                motions in CA bankruptcy courts.

 10/08/2019   BDD     GC        Email S. Golden and S. Cho re weekly pleadings and       0.10        395.00           $39.50
                                critical dates memos

 10/10/2019   MBL     GC        Review and revise reply in support of Committee          0.40        925.00          $370.00
                                info protocol motion.

 10/10/2019   MBL     GC        Emails with team re replies in support of Committee      0.20        925.00          $185.00
                                pleadings.

 10/10/2019   BDD     GC        Preparation of declaration of D. Fertig ISO reply to     0.20        395.00           $79.00
                                objection to c'tee info motion and email S. Golden re
                                same

 10/14/2019   SSC     GC        Review J. Pomerantz case status update to                0.10        895.00           $89.50
                                Committee.

                                                                                        61.10                      $45,276.50

  Meeting of Creditors [B150]
 10/09/2019   BDD     MC        Call with B. Fittipaldi re 341(a) meeting and email      0.10        395.00           $39.50
                                M. Litvak and S. Golden re same

 10/09/2019   SSC     MC        Review multiple emails from B. Dassa, M. Litvak          0.10        895.00           $89.50
                                and S. Golden re meeting of creditors.

                                                                                         0.20                        $129.00

  Operations [B210]
 08/20/2019   REM     OP        Review pleading and correspondence regarding             0.20      1075.00           $215.00
                                utilities.

 08/21/2019   JNP     OP        Emails to and from P. Tomasco regarding diligence.       0.10      1025.00           $102.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 78 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    34
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate        Amount

 08/22/2019   BDD     OP        Email PSZJ team re continued hearing on utilities      0.10        395.00          $39.50
                                motion

 08/23/2019   JNP     OP        Conference with J. Young regarding operations and      0.10      1025.00          $102.50
                                related.

 08/23/2019   REM     OP        Work on utilities pleadings and report internally.     1.80      1075.00         $1,935.00

 08/26/2019   JNP     OP        Review emails regarding E&P motion, review draft       0.30      1025.00          $307.50
                                opposition and emails regarding same.

 08/26/2019   MBL     OP        Emails with team re pending case issues and filings    0.50        925.00         $462.50
                                (0.2); review draft statements re cash management
                                and payment of E&P expenses (0.3)

 08/26/2019   REM     OP        Emails to and from Pomerantz regarding views on        0.10      1075.00          $107.50
                                E&P motion.

 08/26/2019   REM     OP        Develop response to E&P motion and provide             0.80      1075.00          $860.00
                                recommendation for action.

 08/26/2019   REM     OP        Prepare memo regarding E&P expenses and request        1.30      1075.00         $1,397.50
                                more information from debtors counsel.

 08/27/2019   MBL     OP        Revise statement of position re E&P expenses           0.50        925.00         $462.50
                                motion.

 08/27/2019   MBL     OP        Review E&P expenses motion and interim order.          0.20        925.00         $185.00

 08/27/2019   REM     OP        Work on statement of committee on E&P and Cash         1.40      1075.00         $1,505.00
                                Management.

 08/27/2019   REM     OP        Email to committee FA regarding cash management        0.30      1075.00          $322.50
                                motion.

 08/30/2019   MBL     OP        Revise responses to E&P and cash management            0.40        925.00         $370.00
                                motions.

 08/30/2019   SSC     OP        Review UCC statement of position re E&P operating      0.10        895.00          $89.50
                                expenses motion.

 08/30/2019   SSC     OP        Review UCC objection to cash management motion.        0.10        895.00          $89.50

 08/31/2019   JNP     OP        Email regarding utilities issues with PGE.             0.10      1025.00          $102.50

 08/31/2019   REM     OP        Brief review of utility objection by PG&E.             0.10      1075.00          $107.50

 09/03/2019   JNP     OP        Conference with Robert J. Feinstein regarding call     0.20      1025.00          $205.00
                                with E. Jones regarding carve out.

 09/05/2019   MBL     OP        Revise statement re: E&P motion.                       0.20        925.00         $185.00

 09/14/2019   JNP     OP        Emails with E. Jones regarding oil spill.              0.10      1025.00          $102.50
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                      Main Document    Page 79 of 107

Pachulski Stang Ziehl & Jones LLP                                                            Page:    35
HVI Cat Canyon O.C.C.                                                                        Invoice 123597
38336 - 00002                                                                                October 20, 2019


                                                                                     Hours           Rate        Amount

 09/24/2019   JNP     OP        Consider issues regarding PGE request for deposit.    0.10      1025.00          $102.50

 09/29/2019   JNP     OP        Conference with Maxim B. Litvak regarding             0.10      1025.00          $102.50
                                changes to Cash Management Order.

 10/04/2019   JNP     OP        Conference with R. Michaelson regarding utility       0.10      1025.00          $102.50
                                order.

 10/08/2019   SWG     OP        Review filed trustee motions.                         0.30        575.00         $172.50

                                                                                      9.60                      $9,736.00

  Retention of Prof. [B160]
 08/19/2019   GIG     RP        Prepare insert for employment application, emails     0.50        835.00         $417.50
                                with Jeffrey N. Pomerantz re same

 08/21/2019   JNP     RP        Review and comment on proposed disclosure for         0.10      1025.00          $102.50
                                employment application.

 08/27/2019   BDD     RP        Email S. Golden re PSZJ retention application         0.10        395.00          $39.50

 08/27/2019   SSC     RP        Correspond with S. Golden re status of case and       0.10        895.00          $89.50
                                PSZJ retention.

 08/28/2019   BDD     RP        Prepare draft of PSZJ retention application and       1.90        395.00         $750.50
                                attendant documents.

 08/28/2019   BDD     RP        Review exhibits to PSZJ retention application         0.10        395.00          $39.50

 08/28/2019   BDD     RP        Review PSZJ revised retention application             0.10        395.00          $39.50

 08/29/2019   SWG     RP        Edit PSZJ retention application.                      0.30        575.00         $172.50

 08/31/2019   SSC     RP        Correspond with S. Golden re status of retention      0.10        895.00          $89.50
                                applications of Committee’s other professionals.

 08/31/2019   SSC     RP        Correspond with G. Brandt and S. Golden re status     0.10        895.00          $89.50
                                of PSZJ retention.

 08/31/2019   SSC     RP        Review and analysis re J. Pomerantz email re PG&E     0.10        895.00          $89.50
                                disclosure.

 09/03/2019   JNP     RP        Review declaration regarding Johnson in other         0.20      1025.00          $205.00
                                matter.

 09/03/2019   BDD     RP        Revisions to PSZJ retention application per S.        0.50        395.00         $197.50
                                Golden instructions

 09/03/2019   BDD     RP        Email S. Cho re PSZJ retention application            0.10        395.00          $39.50

 09/03/2019   BDD     RP        Email B. Wallen re PSZJ retention application         0.10        395.00          $39.50
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                      Main Document    Page 80 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    36
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate       Amount

 09/03/2019   SSC     RP        Telephone conference with S. Golden re retention        0.10        895.00         $89.50
                                applications.

 09/03/2019   SWG     RP        Review/edit PSZJ retention application.                 0.40        575.00        $230.00

 09/04/2019   BDD     RP        Revisions to PSZJ retention application and email S.    0.30        395.00        $118.50
                                Cho and S. Golden re same

 09/04/2019   SSC     RP        Review and revise PSZJ retention application.           0.70        895.00        $626.50

 09/04/2019   SSC     RP        Further review and revise PSZJ retention                0.10        895.00         $89.50
                                application.

 09/05/2019   BDD     RP        Email S. Cho re PSZJ retention application              0.10        395.00         $39.50

 09/05/2019   SSC     RP        Telephone conference with S. Golden re PSZJ             0.10        895.00         $89.50
                                retention application status.

 09/06/2019   BDD     RP        Revisions to PSZJ retention application and email S.    0.20        395.00         $79.00
                                Golden re same

 09/06/2019   SSC     RP        Review and revise PSZJ retention application.           0.20        895.00        $179.00

 09/09/2019   JNP     RP        Review and comment on employment application.           0.10      1025.00         $102.50

 09/09/2019   SWG     RP        Edit Pachulski Stang Ziehl & Jones retention app.       0.20        575.00        $115.00

 09/11/2019   BDD     RP        Work on revising PSZJ employment application and        1.70        395.00        $671.50
                                attendant pleadings (order, declaration, notice) to
                                conform to CDCA requirements; emails R. Mori and
                                M. DesJardien re same

 09/11/2019   BDD     RP        Email S. Golden re PSZJ retention application and       0.10        395.00         $39.50
                                related pleadings

 09/11/2019   SSC     RP        Telephone conference with S. Golden re status of        0.10        895.00         $89.50
                                retention applications.

 09/13/2019   SSC     RP        Correspond with S. Golden re status retention           0.20        895.00        $179.00
                                applications.

 09/14/2019   JNP     RP        Emails with Steven W. Golden regarding retention        0.10      1025.00         $102.50
                                application.

 09/16/2019   JNP     RP        Emails with team regarding retention issues.            0.10      1025.00         $102.50

 09/17/2019   SSC     RP        Telephone conference with S. Golden re retention        0.10        895.00         $89.50
                                application status.

 09/17/2019   SSC     RP        Correspond with J. Pomerantz re retention               0.10        895.00         $89.50
                                applications.

 09/18/2019   MBL     RP        Review draft retention apps and Committee info          0.30        925.00        $277.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 81 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    37
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate        Amount
                                motion.
 09/23/2019   BDD     RP        Email M. Litvak re PSZJ retention application          0.10        395.00          $39.50

                                                                                       9.80                      $5,840.00

  Ret. of Prof./Other
 08/15/2019   JNP     RPO       Review Conway & McKenzie materials.                    0.10      1025.00          $102.50

 08/15/2019   JNP     RPO       Email to Committee regarding Conway McKenzie           0.10      1025.00          $102.50
                                materials.

 08/26/2019   SSC     RPO       Review OCP order edits from S. Golden.                 0.20        895.00         $179.00

 08/26/2019   REM     RPO       Review material regarding CRO and comment on           0.40      1075.00          $430.00
                                same.

 08/27/2019   JNP     RPO       Conference with M. Warner regarding local counsel.     0.20      1025.00          $205.00

 08/27/2019   JNP     RPO       Conference with Robert J. Feinstein regarding local    0.10      1025.00          $102.50
                                counsel.

 08/27/2019   BDD     RPO       Email S. Golden re Debtor's Application to Employ      0.10        395.00          $39.50
                                Cappello Global as Financial Advisors

 08/29/2019   MBL     RPO       Review Cappello application and supporting filings     1.60        925.00        $1,480.00
                                (0.4); draft objection (1.2).

 08/29/2019   SWG     RPO       Call with local counsel regarding case filing.         0.20        575.00         $115.00

 08/30/2019   JNP     RPO       Emails regarding Capello retention.                    0.10      1025.00          $102.50

 08/30/2019   PJJ     RPO       Research regarding retention of investment banker      0.30        395.00         $118.50
                                Cappello.

 08/30/2019   MBL     RPO       Revisions to Cappello objection (0.5); emails with     0.70        925.00         $647.50
                                team re same (0.2).

 09/01/2019   MBL     RPO       Research Cappello background; emails with team re      0.30        925.00         $277.50
                                same.

 09/02/2019   JNP     RPO       Review opposition to Capello and background            0.30      1025.00          $307.50
                                material; Email to and form Maxim B. Litvak
                                regarding same.

 09/03/2019   BDD     RPO       Email S. Golden re PSZJ & Committee protocol           0.10        395.00          $39.50
                                motions

 09/03/2019   SSC     RPO       Review signature pages needed to retention             0.10        895.00          $89.50
                                applications.

 09/03/2019   SSC     RPO       Review signature pages needed to retention             0.30        895.00         $268.50
                                applications.
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                      Main Document    Page 82 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    38
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount

 09/03/2019   SWG     RPO       Edit CM retention application.                          0.30        575.00         $172.50

 09/04/2019   SSC     RPO       Meet and confer with V. Martinez re Committee           0.20        895.00         $179.00
                                retention applications.

 09/04/2019   SSC     RPO       Meet and confer with B. Dassa re Committee              0.10        895.00          $89.50
                                retention applications.

 09/04/2019   BDD     RPO       Review UBS objection to Cappello Global retention       0.20        395.00          $79.00
                                application and email PSZJ team re same

 09/04/2019   SSC     RPO       Review and analysis re Conway MacKenzie                 0.20        895.00         $179.00
                                retention.

 09/05/2019   SWG     RPO       Call with D. Fenty regarding retention and follow up    0.30        575.00         $172.50
                                meeting.

 09/05/2019   SWG     RPO       Edit Committee retention application.                   1.20        575.00         $690.00

 09/05/2019   SWG     RPO       Conference with local counsel regarding retention       0.30        575.00         $172.50
                                apps.

 09/05/2019   JNP     RPO       Review UBS opposition to Cappello.                      0.10      1025.00          $102.50

 09/05/2019   JNP     RPO       Review and respond to emails regarding Ten Oaks         0.10      1025.00          $102.50
                                regarding potential engagement.

 09/05/2019   MBL     RPO       Review UBS objection re Cappello engagement;            0.30        925.00         $277.50
                                emails with team re same.

 09/05/2019   MBL     RPO       Call with D. Fertig and emails with Conway re IB        0.20        925.00         $185.00
                                retention issues.

 09/05/2019   MBL     RPO       Revise and update objection to Cappello retention       1.30        925.00        $1,202.50
                                (1.2); emails with team and Conway re same (0.1).

 09/05/2019   BDD     RPO       Revisions to CM retention application and emails S.     0.70        395.00         $276.50
                                Golden re same

 09/05/2019   BDD     RPO       Email S. Golden and S. Cho re update to retention       0.10        395.00          $39.50
                                applications

 09/05/2019   BDD     RPO       Email S. Golden re retention applications               0.10        395.00          $39.50

 09/05/2019   SSC     RPO       Correspond with B. Dassa and S. Golden re status of     0.10        895.00          $89.50
                                Committee retention applications.

 09/06/2019   MBL     RPO       Revisions to Cappello objection.                        0.20        925.00         $185.00

 09/06/2019   BDD     RPO       Revisions to CM retention application and email S.      0.30        395.00         $118.50
                                Golden re same

 09/06/2019   BDD     RPO       Revisions to Cole Schotz retention application and      0.30        395.00         $118.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 83 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    39
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate        Amount
                                email S. Golden re same
 09/06/2019   BDD     RPO       Email S. Cho re Cole Schotz retention application        0.10        395.00          $39.50

 09/06/2019   SSC     RPO       Correspond with S. Golden re retention application       0.10        895.00          $89.50
                                status.

 09/06/2019   SSC     RPO       Review and revise Cole Schotz retention application.     0.20        895.00         $179.00

 09/06/2019   SSC     RPO       Review revised Conway retention application.             0.20        895.00         $179.00

 09/09/2019   SWG     RPO       Draft Brumfield retention apps.                          1.10        575.00         $632.50

 09/09/2019   BDD     RPO       Email K. Labrada re Cole Schotz retention                0.10        395.00          $39.50
                                application

 09/09/2019   BDD     RPO       Revisions to Cole Schotz retention application and       0.20        395.00          $79.00
                                email S. Cho re same

 09/09/2019   BDD     RPO       Email S. Cho re Conway Mackenzie retention               0.10        395.00          $39.50
                                application

 09/09/2019   SSC     RPO       Review S. Golden and M. Litvak emails re CA oil &        0.10        895.00          $89.50
                                gas counsel.

 09/10/2019   BDD     RPO       Email S. Golden re retention applications                0.10        395.00          $39.50

 09/10/2019   BDD     RPO       Email J. Pomerantz re retention applicationa             0.10        395.00          $39.50

 09/11/2019   BDD     RPO       Email R. Feinstein re retention applications             0.10        395.00          $39.50

 09/11/2019   BDD     RPO       Review Conway Mackenzie retention application            0.10        395.00          $39.50

 09/12/2019   BDD     RPO       Work on Brumfield, Cole Schotz, and Conway               3.20        395.00        $1,264.00
                                Mackenzie retention application and related
                                pleadings to conform to Central District of CA (2.8);
                                emails to/calls with S. Golden re same (.20); confer
                                N. Brown re same (.20)

 09/12/2019   BDD     RPO       Email S. Golden re Cole Schotz retention                 0.10        395.00          $39.50
                                application

 09/13/2019   BDD     RPO       Continue working on Cole Schotz retention                0.40        395.00         $158.00
                                application (.30); email S. Golden re same (.10)

 09/13/2019   BDD     RPO       Address issues re retention applications and             0.80        395.00         $316.00
                                committee information motion (.50); emails S.
                                Golden and N. Brown re same (.30)

 09/13/2019   SWG     RPO       Edit CS retention app.                                   0.30        575.00         $172.50

 09/14/2019   BDD     RPO       Address issues re service lists for retention            0.10        395.00          $39.50
                                applications
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                         Desc
                                       Main Document    Page 84 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:    40
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         Hours           Rate        Amount

 09/16/2019   BDD     RPO       Email S. Golden re retention applications                 0.10        395.00          $39.50

 09/16/2019   BDD     RPO       Address service issues of retention applications          0.10        395.00          $39.50

 09/16/2019   BDD     RPO       Work on 4 retention applications and emails to/calls      1.80        395.00         $711.00
                                with S. Golden re same

 09/17/2019   BDD     RPO       Address retention application/committee information       3.20        395.00        $1,264.00
                                issues re service/filing; continue working on
                                applications, notices, declarations, service lists and
                                confer with S. Golden re same

 09/17/2019   BDD     RPO       Email M. Pagay re reply re Arch & Beam and PSZJ           0.10        395.00          $39.50
                                retention applications

 09/18/2019   BDD     RPO       Email S. Golden re retention applications                 0.10        395.00          $39.50

 09/18/2019   BDD     RPO       Email S. Golden re finalized retention                    0.10        395.00          $39.50
                                applications/committee information motion

 09/18/2019   BDD     RPO       Emails re retention applications                          0.20        395.00          $79.00

 09/19/2019   BDD     RPO       Finalize retention application and related documents      1.10        395.00         $434.50
                                and prepare for filing/serving

 09/19/2019   BDD     RPO       Emails S. Golden re retention applications, related       0.20        395.00          $79.00
                                document and committee information motion

 09/20/2019   JNP     RPO       Email to Lindsay at Ten Oaks regarding status.            0.10      1025.00          $102.50

 09/20/2019   JNP     RPO       Email to C. Dore regarding help in evaluating liens.      0.10      1025.00          $102.50

 09/20/2019   BDD     RPO       Further updates to retention and committee                0.70        395.00         $276.50
                                information motions and emails S. Golden re same

 09/20/2019   BDD     RPO       Email M. Warner and B. Wallen re Cole Schotz              0.10        395.00          $39.50
                                retention application

 09/20/2019   BDD     RPO       Email B. Wallen re fee applications                       0.10        395.00          $39.50

 09/26/2019   BDD     RPO       Review and update Cole Schotz retention                   0.60        395.00         $237.00
                                application and related documents (.50); email S.
                                Golden re same (.10)

 09/26/2019   BDD     RPO       Revisions to objection to Cappello retention              0.60        395.00         $237.00
                                application and C'tee's statement of position re E&P
                                operating expenses (.50); email M. Litvak re same
                                (.10)

 10/01/2019   BDD     RPO       Email S. Golden re Cole Schotz retention                  0.10        395.00          $39.50
                                application

 10/01/2019   BDD     RPO       Email N. Brown re Cole Schotz retention application       0.10        395.00          $39.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 85 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    41
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate        Amount

 10/01/2019   BDD     RPO       Call with/email to S. Golden re Warner declaration       0.10        395.00          $39.50
                                ISO Cole Schotz retention application

 10/02/2019   BDD     RPO       Email N. Brown re Cole Schotz retention application      0.10        395.00          $39.50

 10/02/2019   BDD     RPO       Email S. Golden re Cole Schotz retention                 0.10        395.00          $39.50
                                application

 10/04/2019   MBL     RPO       Review objections to retention apps and Committee        0.30        925.00         $277.50
                                info motion; coordinate with Conway and team re
                                same.

 10/04/2019   SSC     RPO       Review CA State Lands' Commission objections to          0.10        895.00          $89.50
                                PSZJ and Conway retention applications.

 10/04/2019   SSC     RPO       Correspond with S. Golden re reply needed.               0.10        895.00          $89.50

 10/07/2019   SWG     RPO       Draft Omnibus response to Cal Land Commission            2.70        575.00        $1,552.50
                                objectors.

 10/07/2019   BDD     RPO       Begin working on reply to California Land's              0.70        395.00         $276.50
                                objections to PSZJ retention application (.50),
                                Conway Mackenzie retention application, and
                                committee information protocol motion (.50); emails
                                S. Golden re same (.20)

 10/08/2019   SWG     RPO       Continue drafting replay to relation/CI objection.       1.60        575.00         $920.00

 10/10/2019   JNP     RPO       Review response to objections to employment.             0.10      1025.00          $102.50

 10/10/2019   MBL     RPO       Review and revise reply in support of Committee          0.40        925.00         $370.00
                                retention applications.

 10/10/2019   SSC     RPO       Review S. Golden drafts of Committee replies to CA       0.10        895.00          $89.50
                                State Lands Commission objections.

 10/10/2019   SWG     RPO       Draft reply to retention applications.                   0.40        575.00         $230.00

 10/10/2019   BDD     RPO       Email M. Litvak re replies to objections to              0.10        395.00          $39.50
                                employment apps and c'tee information motion

 10/10/2019   BDD     RPO       Coordinate filing/service of replies to objections to    0.10        395.00          $39.50
                                employment apps and c'tee information motion

 10/14/2019   BDD     RPO       Email S. Golden re replies to objections to C'tee        0.10        395.00          $39.50
                                information motion and retention applications

 10/15/2019   MBL     RPO       Review UBS statement in support of Committee             0.10        925.00          $92.50
                                professionals.

 10/17/2019   BDD     RPO       Email PSZJ team re UBS response ISO retention            0.10        395.00          $39.50
                                applications
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 86 of 107

Pachulski Stang Ziehl & Jones LLP                                                                Page:    42
HVI Cat Canyon O.C.C.                                                                            Invoice 123597
38336 - 00002                                                                                    October 20, 2019


                                                                                         36.10                      $20,837.50

  Status Conferences
 08/29/2019   JNP     STC       Emails regarding scheduling Status Conference.           0.20       1025.00           $205.00
                                Status Conferences

 08/29/2019   JNP     STC       Conference with M. Warner regarding Status               0.10       1025.00           $102.50
                                Conference. Status Conferences

 08/29/2019   BDD     STC       Email R. Feinstein re 9/5 status conference hearing      0.10         395.00           $39.50
                                Status Conferences

 08/29/2019   BDD     STC       Email N. Brown re telephonic appearances for 9/5         0.10         395.00           $39.50
                                status conference Status Conferences

 08/29/2019   BDD     STC       Email N. Brown re 9/5 status conference hearing          0.10         395.00           $39.50
                                Status Conferences

 08/31/2019   BDD     STC       Email S. Cho re telephonic appearance for 9/5 status     0.10         395.00           $39.50
                                conference hearing Status Conferences

 09/05/2019   JNP     STC       Conference with Robert J. Feinstein regarding            0.20       1025.00           $205.00
                                results of Status Conference. Status Conferences

 09/05/2019   JNP     STC       Participate in Status Conference. Status Conferences     2.10       1025.00          $2,152.50

 09/05/2019   JNP     STC       Internal emails regarding. hearing and related. Status   0.20       1025.00           $205.00
                                Conferences

 09/05/2019   JNP     STC       Meeting with M. Warner regarding preparation for         1.00       1025.00          $1,025.00
                                Status Conference. Status Conferences

 09/05/2019   JNP     STC       Conference with A. Wood regarding hearing issues         0.40       1025.00           $410.00
                                and related. Status Conferences

 09/05/2019   JNP     STC       Prepare for Status Conference including review of        1.00       1025.00          $1,025.00
                                orders, transcripts and related issues. Status
                                Conferences

 09/05/2019   JNP     STC       Emails to and from A. Woods regarding matters to         0.20       1025.00           $205.00
                                discuss at Status Conference. Status Conferences

 09/05/2019   MBL     STC       Attend status conference (by phone). Status              2.00         925.00         $1,850.00
                                Conferences

 09/06/2019   JNP     STC       Review and respond to emails regarding scheduling        0.10       1025.00           $102.50
                                hearings. Status Conferences

 09/06/2019   SSC     STC       Review J. Pomerantz hearing update. Status               0.10         895.00           $89.50
                                Conferences

 09/16/2019   BDD     STC       Email PSZJ team re 9/23 status conference Status         0.10         395.00           $39.50
                                Conferences
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 87 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    43
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate       Amount

 09/17/2019   MBL     STC       Misc. case emails with team and opposing counsel re      0.30        925.00        $277.50
                                status; review Court scheduling order. Status
                                Conferences

 09/17/2019   BDD     STC       Emails re 9/23 status conference Status Conferences      0.10        395.00         $39.50

 09/18/2019   BDD     STC       Email N. Brown re 9/23 status conference hearing         0.10        395.00         $39.50
                                Status Conferences

 09/18/2019   BDD     STC       Email J. Pomerantz re 9/23 status conference Status      0.10        395.00         $39.50
                                Conferences

 09/18/2019   BDD     STC       Address issues re telephonic appearance (9/23 status     0.10        395.00         $39.50
                                conference) Status Conferences

 09/19/2019   MBL     STC       Emails with team re Debtor status report (0.2); draft    0.90        925.00        $832.50
                                Committee statement (0.7). Status Conferences

 09/20/2019   JNP     STC       Conference with A. Woods regarding upcoming              0.20      1025.00         $205.00
                                Status Conference. Status Conferences

 09/20/2019   JNP     STC       Review pleadings for Status Conference filed by          0.20      1025.00         $205.00
                                interested parties; Conference with Maxim B. Litvak
                                regarding same. Status Conferences

 09/20/2019   MBL     STC       Review and finalize Committee response to status         0.30        925.00        $277.50
                                report; coordinate filing. Status Conferences

 09/20/2019   MBL     STC       Call with J.N. Pomerantz re Committee status report      0.50        925.00        $462.50
                                and revise same; review responses filed by UBS and
                                regulators. Status Conferences

 09/20/2019   BDD     STC       Email M. Litvak re response to Committee Status          0.10        395.00         $39.50
                                Report Status Conferences

 09/20/2019   BDD     STC       Attend to Committee response to Debtor's status          0.40        395.00        $158.00
                                report and emails J. Pomerantz and M. Litvak re
                                same Status Conferences

 09/20/2019   BDD     STC       Email M. Litvak re Committee response to Debtor's        0.10        395.00         $39.50
                                Status Report Status Conferences

 09/21/2019   MBL     STC       Prep for status conference. Status Conferences           0.30        925.00        $277.50

 09/22/2019   JNP     STC       Conference with Maxim B. Litvak regarding Status         0.20      1025.00         $205.00
                                Conference. Status Conferences

 09/22/2019   MBL     STC       Additional prep for status conference; review status     0.20        925.00        $185.00
                                conference statements. Status Conferences

 09/22/2019   BDD     STC       Email M. Litvak re status conference Status              0.10        395.00         $39.50
                                Conferences
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                        Desc
                                       Main Document    Page 88 of 107

Pachulski Stang Ziehl & Jones LLP                                                               Page:    44
HVI Cat Canyon O.C.C.                                                                           Invoice 123597
38336 - 00002                                                                                   October 20, 2019


                                                                                        Hours           Rate         Amount

 09/22/2019   BDD     STC       Calls re 9/23 status conference Status Conferences       0.10        395.00           $39.50

 09/23/2019   JNP     STC       Participate telephonically in Status Conference.         5.50      1025.00          $5,637.50
                                Status Conferences

 09/23/2019   MBL     STC       Prep for status conference. Status Conferences           0.50        925.00          $462.50

 09/23/2019   MBL     STC       Attend status conference. Status Conferences             5.00        925.00         $4,625.00

 09/23/2019   MBL     STC       Call with J.N. Pomerantz re follow-up after status       0.10        925.00           $92.50
                                conference. Status Conferences

                                                                                        23.50                      $21,993.50

  Travel
 08/27/2019   RJF     TR        Travel to and from venue hearing (billed at 1/2 rate)    0.50        572.50          $286.25

 08/27/2019   SWG     TR        Travel from DE to NY for hearing. (billed at 1/2         2.80        287.50          $805.00
                                rate)

 08/27/2019   SWG     TR        Travel from NY to DE. (billed at 1/2 rate)               2.50        287.50          $718.75

 09/05/2019   JNP     TR        Travel back west from Status Conference (billed at       1.50        512.50          $768.75
                                1/2 rate)

 09/05/2019   JNP     TR        Travel to Dallas for Status Conference (billed at 1/2    2.70        512.50         $1,383.75
                                rate)

 09/22/2019   MBL     TR        Travel to LA for status conference. (billed at 1/2       3.50        462.50         $1,618.75
                                rate)

 09/23/2019   MBL     TR        Travel from LA following status conference (billed       3.50        462.50         $1,618.75
                                at 1/2 rate)

 09/23/2019   MBL     TR        Travel to courthouse and await hearing (billed at 1/2    0.80        462.50          $370.00
                                rate)

 10/03/2019   JNP     TR        Travel to Santa Barbara for cash collateral hearing      2.00        512.50         $1,025.00
                                (billed at 1/2 rate)

 10/04/2019   JNP     TR        Travel home from Santa Barbara from cashh                2.00        512.50         $1,025.00
                                collateral hearing (billed at 1/2 rate)

                                                                                        21.80                       $9,620.00

  Trustee Litigation
 09/05/2019   REM     TRL       Internal emails on UBS position on trustee               0.10      1075.00           $107.50
                                appointment.

 09/17/2019   RJF     TRL       Emails regarding trustee choices.                        0.20      1145.00           $229.00
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 89 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    45
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate       Amount

 09/24/2019   JNP     TRL       Conference with J. McGinley regarding trustee           0.10      1025.00         $102.50
                                motion.

 09/28/2019   JNP     TRL       Conference with J. Young regarding indemnity of         0.30      1025.00         $307.50
                                potential Trustee; Review emails regarding same.

 09/28/2019   JNP     TRL       Conference with T. Skillman regarding interest in       0.10      1025.00         $102.50
                                being considered Trustee.

 09/28/2019   MBL     TRL       Review trustee credentials; emails with Committee       0.20        925.00        $185.00
                                and Conway re same.

 10/01/2019   JNP     TRL       Review additional pleadings filed for hearing.          0.20      1025.00         $205.00

 10/01/2019   JNP     TRL       Conference with Maxim B. Litvak regarding               0.10      1025.00         $102.50
                                hearing.

 10/05/2019   JNP     TRL       Review and respond to proposal by P. Tomasco            0.10      1025.00         $102.50
                                regarding trustee.

 10/07/2019   BDD     TRL       Review Trustee motions and declarations filed and       0.30        395.00        $118.50
                                email PSZJ team re same

 10/07/2019   BDD     TRL       Email S. Golden re trustee motions and declarations     0.10        395.00         $39.50
                                filed

 10/08/2019   JNP     TRL       Conference with E. Jones regarding consideration of     0.20      1025.00         $205.00
                                different trustees.

 10/08/2019   JNP     TRL       Conference with J. Young regarding trustee.             0.10      1025.00         $102.50

 10/08/2019   JNP     TRL       Brief review of Trustee motion and emails with          0.50      1025.00         $512.50
                                Steven W. Golden regarding same.

 10/08/2019   MBL     TRL       Review trustee filings.                                 0.80        925.00        $740.00

 10/08/2019   BDD     TRL       Call with S. Golden re response deadline for Trustee    0.10        395.00         $39.50
                                Motions

 10/08/2019   BDD     TRL       Review docket re response deadlines for Trustee         0.10        395.00         $39.50
                                Motions

 10/08/2019   BDD     TRL       Begin draft of Committee response to Trustee            0.50        395.00        $197.50
                                motions and email S. Golden re same

 10/08/2019   BDD     TRL       Email PSZJ team re additional pleading filed ISO        0.10        395.00         $39.50
                                Trustee motion

 10/08/2019   SSC     TRL       Review several filings re trustee motions.              0.10        895.00         $89.50

 10/08/2019   SSC     TRL       Correspond with J. Pomerantz re Committee               0.10        895.00         $89.50
                                statement in response to trustee motions.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                     Desc
                                       Main Document    Page 90 of 107

Pachulski Stang Ziehl & Jones LLP                                                            Page:    46
HVI Cat Canyon O.C.C.                                                                        Invoice 123597
38336 - 00002                                                                                October 20, 2019


                                                                                     Hours           Rate        Amount

 10/08/2019   SSC     TRL       Review S. Golden correspondence re trustee motions    0.10        895.00          $89.50
                                position statement.

 10/10/2019   JNP     TRL       Conference and emails with Trustee candidates.        0.20      1025.00          $205.00

 10/10/2019   SWG     TRL       Draft reply to D. Ferty regarding trustee motion.     0.20        575.00         $115.00

 10/10/2019   SWG     TRL       Draft reply to trustee motions.                       2.30        575.00        $1,322.50

 10/11/2019   BDD     TRL       Email N. Brown and S. Lee re Trustee motions          0.10        395.00          $39.50

 10/11/2019   BDD     TRL       Email S. Golden re response dates to Trustee          0.10        395.00          $39.50
                                motions

 10/11/2019   BDD     TRL       Email J. Pomerantz re responses to Trustee motions    0.10        395.00          $39.50

 10/11/2019   SWG     TRL       Continue drafting reply to trustee motions.           0.80        575.00         $460.00

 10/12/2019   MBL     TRL       Review and comment on response in support of          1.00        925.00         $925.00
                                trustee motions and declaration in support.

 10/14/2019   JNP     TRL       Conference with J. McGinley regarding Trustee         0.10      1025.00          $102.50
                                appointment.

 10/14/2019   JNP     TRL       Conference with J. Young regarding Trustee            0.30      1025.00          $307.50
                                appointment (2x).

 10/14/2019   JNP     TRL       Conference with E. Jones regarding appointment of     0.20      1025.00          $205.00
                                Trustee.

 10/14/2019   JNP     TRL       Conference with B. Sharp regarding case               0.30      1025.00          $307.50
                                background and Trustee appointment.

 10/15/2019   JNP     TRL       Conference with E. Jones, J. Young and M. Kehl        0.30      1025.00          $307.50
                                regarding Trustee selection.

 10/15/2019   JNP     TRL       Conference with Ankura regarding potential Trustee    0.30      1025.00          $307.50
                                appointment.

 10/15/2019   MBL     TRL       Review trustee order; emails with opposing counsel    0.20        925.00         $185.00
                                re same.

                                                                                     11.00                      $8,615.00

  Venue
 08/15/2019   JNP     V         Review of Motion to Transfer Venue.                   0.20      1025.00          $205.00

 08/15/2019   RJF     V         Review venue motion and related emails.               0.40      1145.00          $458.00

 08/15/2019   SWG     V         Review pleadings previously filed in case.            0.70        575.00         $402.50

 08/16/2019   JNP     V         Conference with R. Spence (Santa Barbara County       0.30      1025.00          $307.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 91 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    47
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate        Amount
                                lawyer) and Robert J. Feinstein regarding venue and
                                background.
 08/16/2019   MBL     V         Review venue transfer motion; emails with team re      0.50        925.00         $462.50
                                same.

 08/16/2019   MBL     V         Draft statement of position re venue motion.           1.00        925.00         $925.00

 08/16/2019   RJF     V         Attention to venue motion.                             0.30      1145.00          $343.50

 08/16/2019   RJF     V         Telephone conference with Spence, Jeffrey N.           0.30      1145.00          $343.50
                                Pomerantz regarding case issues, venue.

 08/17/2019   MBL     V         Continue drafting statement of position on venue       1.50        925.00        $1,387.50
                                motion; research re same.

 08/18/2019   JNP     V         Conference with J. Young regarding venue and           0.20      1025.00          $205.00
                                related issues.

 08/18/2019   MBL     V         Emails with team re venue issues; review statement     0.20        925.00         $185.00
                                of position.

 08/18/2019   RJF     V         Internal emails regarding venue motion.                0.10      1145.00          $114.50

 08/19/2019   MBL     V         Draft revised statement of position re venue.          1.20        925.00        $1,110.00

 08/19/2019   RJF     V         Review venue motion and related emails.                0.50      1145.00          $572.50

 08/20/2019   MBL     V         Call with attorney for CA State Lands Commission       0.10        925.00          $92.50
                                re venue issues; update team re same.

 08/20/2019   RJF     V         Telephone conference with Jeffrey N. Pomerantz         0.30      1145.00          $343.50
                                regarding venue.

 08/20/2019   RJF     V         Telephone conference with Nakano and Zipes             0.30      1145.00          $343.50
                                regarding venue, case issues.

 08/20/2019   SWG     V         Travel to alleged headquarters/ office to determine    1.20        575.00         $690.00
                                veracity of location.

 08/20/2019   REM     V         Review subpoena from State of California.              0.10      1075.00          $107.50

 08/20/2019   REM     V         Review pleading on venue.                              0.10      1075.00          $107.50

 08/21/2019   JNP     V         Conference with R. Spence regarding venue.             0.10      1025.00          $102.50

 08/21/2019   JNP     V         Conference with E. Jones and Robert J. Feinstein       0.50      1025.00          $512.50
                                regarding venue and other issues.

 08/21/2019   JNP     V         Conference with J. Young and Robert J. Feinstein       0.30      1025.00          $307.50
                                regarding venue, status and diligence.

 08/21/2019   RJF     V         Prep for venue hearing, including emails Golden,       0.30      1145.00          $343.50
                                Spence.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                          Desc
                                       Main Document    Page 92 of 107

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    48
HVI Cat Canyon O.C.C.                                                                             Invoice 123597
38336 - 00002                                                                                     October 20, 2019


                                                                                          Hours           Rate       Amount

 08/21/2019   SWG     V         Draft email to morant's counsel regarding venue            0.40        575.00        $230.00
                                evidence.

 08/21/2019   REM     V         Message from Moskowitz regarding documents and             0.10      1075.00         $107.50
                                respond.

 08/21/2019   REM     V         Email internally regarding documents to be                 0.10      1075.00         $107.50
                                produced.

 08/22/2019   JNP     V         Emails with Maxim B. Litvak regarding venue                0.10      1025.00         $102.50
                                statement.

 08/22/2019   MBL     V         Revise statement of position re venue to incorporate       0.50        925.00        $462.50
                                J.N. Pomerantz comments (0.4); emails with team re
                                same (0.1).

 08/22/2019   RJF     V         Review and comment on venue pleading.                      0.20      1145.00         $229.00

 08/22/2019   BDD     V         Email J. Pomerantz re telephonic appearance at 8/27        0.10        395.00         $39.50
                                hearing re venue transfer motion

 08/22/2019   BDD     V         Email N. Brown and R. Mori re J. Pomerantz                 0.10        395.00         $39.50
                                telephonic appearance at 8/27 hearing (venue
                                transfer motion)

 08/23/2019   JNP     V         Review venue statement.                                    0.10      1025.00         $102.50

 08/23/2019   JNP     V         Conference with R. Spence regarding venue and              0.10      1025.00         $102.50
                                related.

 08/23/2019   JNP     V         Conference with Mark Cohen regarding venue.                0.20      1025.00         $205.00

 08/23/2019   JNP     V         Email to creditor regarding venue.                         0.10      1025.00         $102.50

 08/23/2019   MBL     V         Revise and finalize statement re transfer venue            1.00        925.00        $925.00
                                motion; coordinate filing and service.

 08/23/2019   MBL     V         Review filings by Debtor and other parties re venue        0.80        925.00        $740.00
                                motion.

 08/23/2019   MBL     V         Emails with team re venue and status issues;               0.40        925.00        $370.00
                                pending motions.

 08/23/2019   RJF     V         Attention to venue pleading.                               0.30      1145.00         $343.50

 08/23/2019   SWG     V         Draft memo regarding venue research.                       0.40        575.00        $230.00

 08/23/2019   LSC     V         File and serve Committee statement re venue                0.90        395.00        $355.50
                                motion, draft and file certificate of service for same.

 08/24/2019   RJF     V         Numerous emails Tomasco, Jeffrey N. Pomerantz              0.30      1145.00         $343.50
                                regarding venue facts, etc.
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                       Desc
                                       Main Document    Page 93 of 107

Pachulski Stang Ziehl & Jones LLP                                                              Page:    49
HVI Cat Canyon O.C.C.                                                                          Invoice 123597
38336 - 00002                                                                                  October 20, 2019


                                                                                       Hours           Rate        Amount

 08/25/2019   SWG     V         Review responses to venue transfer motion and           1.40        575.00         $805.00
                                summarize same for Committee.

 08/25/2019   SWG     V         Review transcripts from Rincon Island bankruptcy        1.00        575.00         $575.00
                                case with respect to issues common to instant
                                bankruptcy proceeding.

 08/25/2019   REM     V         Review issues with NY lease and history of Greka.       1.70      1075.00         $1,827.50

 08/26/2019   JNP     V         Review memo summarizing venue responses.                0.10      1025.00          $102.50

 08/26/2019   JNP     V         Review Debtor venue response and chart                  0.20      1025.00          $205.00
                                summarizing parties' position.

 08/26/2019   MBL     V         Review venue filings, including Debtor joinder.         0.30        925.00         $277.50

 08/26/2019   RJF     V         Review all venue pleadings, prep for 8/27/19 venue      2.00      1145.00         $2,290.00
                                hearing.

 08/26/2019   BDD     V         Review docket re witness lists filed without            0.10        395.00          $39.50
                                underlying documents

 08/26/2019   BDD     V         Preparation for 8/27 hearing.                           0.10        395.00          $39.50

 08/26/2019   BDD     V         Review documents for 8/27 hearing/binder/ and           0.80        395.00         $316.00
                                emails re same

 08/26/2019   SWG     V         Update memo regarding responses to venue motion.        0.30        575.00         $172.50

 08/26/2019   LSC     V         Coordinate with B. Dassa and assist with preparation    1.10        395.00         $434.50
                                of materials for 8/27 hearing.

 08/27/2019   JNP     V         Participate telephonically in venue hearing.            5.00      1025.00         $5,125.00

 08/27/2019   RJF     V         Attend hearing on venue transfer motion.                6.00      1145.00         $6,870.00

 08/27/2019   SWG     V         Prepare for / attend hearing in case.                   7.00        575.00        $4,025.00

 08/28/2019   MBL     V         Review transfer venue order; emails re same.            0.20        925.00         $185.00

 08/28/2019   RJF     V         Telephone conference with Jeffrey N. Pomerantz          0.10      1145.00          $114.50
                                regarding transfer issue.

 08/28/2019   RJF     V         Telephone conference with Resnick of UST's office       0.30      1145.00          $343.50
                                regarding transfer.

 08/29/2019   BDD     V         Email S. Golden re transfer of case to ND TX            0.10        395.00          $39.50

 08/29/2019   BDD     V         Email M. Evans re case transfer to ND TX                0.10        395.00          $39.50

 08/30/2019   SSC     V         Review and analysis re motion to transfer venue.        0.30        895.00         $268.50

 09/06/2019   JNP     V         Emails to and from M. Warner regarding venue.           0.10      1025.00          $102.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                      Desc
                                       Main Document    Page 94 of 107

Pachulski Stang Ziehl & Jones LLP                                                             Page:    50
HVI Cat Canyon O.C.C.                                                                         Invoice 123597
38336 - 00002                                                                                 October 20, 2019


                                                                                      Hours           Rate        Amount

 09/09/2019   JNP     V         Emails to and from E. Jones regarding venue issues.    0.20      1025.00          $205.00

 09/09/2019   JNP     V         Emails to and from M. Warner and Robert J.             0.20      1025.00          $205.00
                                Feinstein regarding venue; Conference with M.
                                Warner regarding same.

 09/09/2019   JNP     V         Conference with E. Jones regarding venue and           0.20      1025.00          $205.00
                                corporate governance.

 09/09/2019   JNP     V         Conference with Robert J. Feinstein regarding venue    0.20      1025.00          $205.00
                                and corporate governance.

 09/09/2019   RJF     V         Telephone conference with Jeffrey N. Pomerantz         0.30      1145.00          $343.50
                                and Warner regarding venue, cash collateral.

 09/09/2019   RJF     V         Further telephone conference with Warner regarding     0.10      1145.00          $114.50
                                venue, cash collateral.

 09/09/2019   RJF     V         Numerous emails regarding 9/10/19 venue and cash       0.80      1145.00          $916.00
                                collateral hearing.

 09/09/2019   RJF     V         Telephone conference with Jeffrey N. Pomerantz         0.30      1145.00          $343.50
                                regarding venue and cash collateral motions.

 09/10/2019   MBL     V         Attend hearing on venue and cash collateral issues     1.50        925.00        $1,387.50
                                (by phone).

 09/10/2019   RJF     V         Prep for hearing on venue and cash collateral.         0.20      1145.00          $229.00

 09/10/2019   RJF     V         Attend hearing on venue and cash collateral.           2.00      1145.00         $2,290.00

 09/10/2019   RJF     V         Review and comment on venue transfer order.            0.30      1145.00          $343.50

 09/10/2019   BDD     V         Address case transfer issues                           0.10        395.00          $39.50

 09/12/2019   BDD     V         Review order re transfer of venue and circulate to     0.10        395.00          $39.50
                                PSZJ team

 09/12/2019   SSC     V         Review order transferring venue.                       0.10        895.00          $89.50

 09/16/2019   MBL     V         Misc. emails with team re venue status and pending     0.30        925.00         $277.50
                                issues.

 09/16/2019   BDD     V         Email J. Pomerantz re venue transfer                   0.10        395.00          $39.50

 09/16/2019   BDD     V         Call with S. Golden re venue transfer                  0.10        395.00          $39.50

 09/16/2019   BDD     V         Email M. Litvak re venue transfer                      0.10        395.00          $39.50

 09/16/2019   BDD     V         Email PSZJ team re venue transfer                      0.10        395.00          $39.50

 09/16/2019   BDD     V         Attend to hearing matters as a result of venue         0.40        395.00         $158.00
                                transfer
     Case 9:19-bk-11573-MB          Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14          Desc
                                    Main Document    Page 95 of 107

Pachulski Stang Ziehl & Jones LLP                                               Page:    51
HVI Cat Canyon O.C.C.                                                           Invoice 123597
38336 - 00002                                                                   October 20, 2019


                                                                        52.90                      $46,857.50

  TOTAL SERVICES FOR THIS MATTER:                                                            $351,206.50
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14          Desc
                                       Main Document    Page 96 of 107

Pachulski Stang Ziehl & Jones LLP                                                  Page:    52
HVI Cat Canyon O.C.C.                                                              Invoice 123597
38336 - 00002                                                                      October 20, 2019



 Expenses
 08/17/2019   LN         38336.00002 Lexis Charges for 08-17-19                        0.18
 08/22/2019   AT         Auto Travel Expense [E109] Lyft Transportation Service,      12.74
                         SWG
 08/23/2019   FE         38336.00002 FedEx Charges for 08-23-19                        9.92
 08/23/2019   RE2        SCAN/COPY ( 168 @0.10 PER PG)                                16.80
 08/23/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                   0.70
 08/25/2019   TE         Travel Expense [E110] Amtrak, Tkt. 2370702515714, From      291.00
                         DE to NY, SWG
 08/26/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                   0.30
 08/26/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                   0.80
 08/26/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                   0.20
 08/26/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                   0.10
 08/26/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                  2.20
 08/26/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                   0.20
 08/26/2019   RE2        SCAN/COPY ( 118 @0.10 PER PG)                                11.80
 08/26/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                   0.10
 08/26/2019   RE2        SCAN/COPY ( 174 @0.10 PER PG)                                17.40
 08/26/2019   RE2        SCAN/COPY ( 1047 @0.10 PER PG)                              104.70
 08/26/2019   RE2        SCAN/COPY ( 384 @0.10 PER PG)                                38.40
 08/26/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                   0.30
 08/26/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                   0.50
 08/26/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                   0.30
 08/26/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                   0.70
 08/27/2019   AT         Auto Travel Expense [E109] Lyft Transportation Service,      36.22
                         SWG
 08/27/2019   AT         Auto Travel Expense [E109] NYC Taxi Service, SWG             19.55
 08/27/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                  2.80
 08/27/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                  2.80
 08/27/2019   TE         Travel Expense [E110] Amtrak, Tkt.2390608501709, DE to       59.00
                         NY, SWG
 08/28/2019   AT         Auto Travel Expense [E109] Lyft Transportation Service,      30.64
                         SWG
 08/28/2019   BM         Business Meal [E111] Murphy's Tavern, Working Meal, RJF      62.18
 08/28/2019   BM         Business Meal [E111] Sweetgreen, working meal, BDD           31.08
 08/28/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                  1.70
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14           Desc
                                       Main Document    Page 97 of 107

Pachulski Stang Ziehl & Jones LLP                                                   Page:    53
HVI Cat Canyon O.C.C.                                                               Invoice 123597
38336 - 00002                                                                       October 20, 2019

 08/28/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                   1.10
 08/28/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                   2.10
 08/28/2019   RE2        SCAN/COPY ( 94 @0.10 PER PG)                                   9.40
 08/28/2019   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                   3.90
 08/28/2019   RE2        SCAN/COPY ( 122 @0.10 PER PG)                                 12.20
 08/28/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                   4.40
 08/29/2019   AF         Air Fare [E110] American Airlines, Tkt #00173076462311,    1,305.70
                         From LX to DFW to LAS to LAX, JNP
 08/29/2019   LN         38336.00002 Lexis Charges for 08-29-19                         7.69
 08/29/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                   1.70
 08/29/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                                   4.40
 08/30/2019   CL         38336.00002 CourtLink charges for 08-30-19                   112.98
 08/30/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
 08/30/2019   RE2        SCAN/COPY ( 1053 @0.10 PER PG)                               105.30
 08/30/2019   RS         Research [E106] Parasec, Inv.134948901, PJ                   158.00
 09/03/2019   BM         Business Meal [E111] Clementine, working meal, JNP           141.72
 09/03/2019   CC         Conference Call [E105] AT&T Conference Call, SWG               8.73
 09/03/2019   LN         38336.00002 Lexis Charges for 09-03-19                       218.35
 09/04/2019   CC         Conference Call [E105] AT&T Conference Call, SWG               6.36
 09/04/2019   CC         Conference Call [E105] AT&T Conference Call, SWG               5.09
 09/04/2019   GP         Guest Parking [E124] LA Office                                32.00
 09/04/2019   LN         38336.00002 Lexis Charges for 09-04-19                       635.19
 09/05/2019   AT         Auto Travel Expense [E109] Dallas Taxi Services, JNP          70.80
 09/05/2019   BM         Business Meal [E111] La Provence cafe, working meal, JNP      18.07
 09/05/2019   BM         Business Meal [E111] Dallas Adolphus F&B, working meal,       12.10
                         JNP
 09/07/2019   AP         LAX Parking, JNP                                             120.55
 09/07/2019   TE         Travel Expense [E110] Travel Agency Service Fee, RJF          50.00
 09/11/2019   CC         Conference Call [E105] CourtCall 09/01/2019-09/30/2019,       58.00
                         MBL
 09/11/2019   CC         Conference Call [E105] CourtCall 09/01/2019-09/30/2019,       72.00
                         RJF
 09/17/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                   1.50
 09/18/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                   1.10
 09/18/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
 09/20/2019   AF         Air Fare [E110] SouthWest Airlines, Tkt. 5262122278198,      260.98
     Case 9:19-bk-11573-MB             Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14           Desc
                                       Main Document    Page 98 of 107

Pachulski Stang Ziehl & Jones LLP                                                   Page:    54
HVI Cat Canyon O.C.C.                                                               Invoice 123597
38336 - 00002                                                                       October 20, 2019

                         from SFO to BUR, MBL
 09/20/2019   FE         38336.00002 FedEx Charges for 09-20-19                        14.20
 09/20/2019   FX         (AGR 9 @1.00 PER PG)                                           9.00
 09/20/2019   FX         (AGR 9 @1.00 PER PG)                                           9.00
 09/20/2019   FX         (AGR 9 @1.00 PER PG)                                           9.00
 09/20/2019   FX         (AGR 9 @1.00 PER PG)                                           9.00
 09/20/2019   FX         (AGR 9 @1.00 PER PG)                                           9.00
 09/20/2019   FX         (AGR 4 @1.00 PER PG)                                           4.00
 09/20/2019   PO         38336.00002 :Postage Charges for 09-20-19                    115.00
 09/20/2019   RE         ( 390 @0.20 PER PG)                                           78.00
 09/20/2019   RE         ( 478 @0.20 PER PG)                                           95.60
 09/20/2019   RE         ( 1824 @0.20 PER PG)                                         364.80
 09/20/2019   RE         ( 2112 @0.20 PER PG)                                         422.40
 09/20/2019   RE         ( 390 @0.20 PER PG)                                           78.00
 09/24/2019   AF         Air Fare [E110] SouthWest Airlines, Tkt. 5262123271136,       76.00
                         from BUR to SFO, MBL
 09/24/2019   AF         Air Fare [E110] SouthWest Airlines, Tkt. 5262123234524,      184.98
                         from BUR to SFO, MBL
 09/24/2019   BM         Business Meal [E111] Panda Express, Working Meal, MBL         12.51
 09/24/2019   CC         Conference Call [E105] CourtCall 09/01/2019-09/30/2019,      185.00
                         JNP
 09/24/2019   HT         Hotel Expense [E110] Hilton Woodland Hotel, MBL              258.28
 09/24/2019   TE         Travel Expense [E110] Airport Parking Fee, MBL                36.00
 09/25/2019   AT         Auto Travel Expense [E109] National Car, Rental Car, MBL      70.33
 09/25/2019   FE         38336.00002 FedEx Charges for 09-25-19                         9.94
 09/27/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                   2.90
 09/27/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                   3.00
 09/27/2019   RE2        SCAN/COPY ( 151 @0.10 PER PG)                                 15.10
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
 09/27/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                   2.00
 09/27/2019   RE2        SCAN/COPY ( 68 @0.10 PER PG)                                   6.80
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                    0.60
 09/27/2019   RE2        SCAN/COPY ( 77 @0.10 PER PG)                                   7.70
 09/27/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
 09/27/2019   RE2        SCAN/COPY ( 56 @0.10 PER PG)                                   5.60
 09/27/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                   1.40
     Case 9:19-bk-11573-MB          Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14     Desc
                                    Main Document    Page 99 of 107

Pachulski Stang Ziehl & Jones LLP                                          Page:    55
HVI Cat Canyon O.C.C.                                                      Invoice 123597
38336 - 00002                                                              October 20, 2019

 09/27/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                          3.30
 09/27/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                          1.70
 09/27/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                           0.90
 09/27/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                          2.00
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                           0.30
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                           0.30
 09/27/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                           0.40
 09/27/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                          1.00
 09/27/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                          2.20
 09/27/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                          1.40
 09/27/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                           0.70
 09/27/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                           0.10
 09/27/2019   RE2        SCAN/COPY ( 108 @0.10 PER PG)                        10.80
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                           0.30
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                           0.60
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                           0.60
 09/27/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                           0.10
 09/27/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                          1.80
 09/27/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                          1.80
 09/27/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                           0.80
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                           0.30
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                           0.60
 09/27/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                          1.00
 09/27/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                           0.50
 09/27/2019   RE2        SCAN/COPY ( 96 @0.10 PER PG)                          9.60
 09/27/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                          1.50
 09/27/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                          3.30
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                           0.60
 09/27/2019   RE2        SCAN/COPY ( 43 @0.10 PER PG)                          4.30
 09/27/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                           0.80
 09/27/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                           0.40
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                           0.60
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                           0.30
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14      Desc
                                      Main Document   Page 100 of 107

Pachulski Stang Ziehl & Jones LLP                                             Page:    56
HVI Cat Canyon O.C.C.                                                         Invoice 123597
38336 - 00002                                                                 October 20, 2019

 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                              0.30
 09/27/2019   RE2        SCAN/COPY ( 56 @0.10 PER PG)                             5.60
 09/27/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                              0.40
 09/27/2019   RE2        SCAN/COPY ( 55 @0.10 PER PG)                             5.50
 09/27/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80
 09/27/2019   RE2        SCAN/COPY ( 537 @0.10 PER PG)                           53.70
 09/27/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 09/27/2019   RE2        SCAN/COPY ( 44 @0.10 PER PG)                             4.40
 09/27/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                              0.30
 09/27/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                              0.30
 09/27/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                              0.20
 09/27/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 09/27/2019   RE2        SCAN/COPY ( 107 @0.10 PER PG)                           10.70
 09/27/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                             2.50
 09/27/2019   RE2        SCAN/COPY ( 537 @0.10 PER PG)                           53.70
 09/27/2019   RE2        SCAN/COPY ( 108 @0.10 PER PG)                           10.80
 09/27/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 09/27/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                              0.50
 09/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 09/27/2019   RE2        SCAN/COPY ( 77 @0.10 PER PG)                             7.70
 09/27/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                             3.70
 09/27/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                             2.00
 09/27/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                              0.90
 09/27/2019   RE2        SCAN/COPY ( 1053 @0.10 PER PG)                         105.30
 09/27/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                             1.00
 09/27/2019   RE2        SCAN/COPY ( 1053 @0.10 PER PG)                         105.30
 09/27/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                              0.40
 09/27/2019   RE2        SCAN/COPY ( 77 @0.10 PER PG)                             7.70
 09/30/2019   CL         38336.00002 CourtLink charges for 09-30-19             414.62
 10/01/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                              0.90
 10/01/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                              0.40
 10/01/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80
 10/01/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14        Desc
                                      Main Document   Page 101 of 107

Pachulski Stang Ziehl & Jones LLP                                               Page:    57
HVI Cat Canyon O.C.C.                                                           Invoice 123597
38336 - 00002                                                                   October 20, 2019


 10/01/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                0.70
 10/01/2019   RE2        SCAN/COPY ( 79 @0.10 PER PG)                               7.90
 10/01/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                               1.20
 10/01/2019   RE2        SCAN/COPY ( 45 @0.10 PER PG)                               4.50
 10/01/2019   TE         Travel Expense [E110] Travel Agency Service Fee, MBL      50.00
 10/02/2019   FE         38336.00002 FedEx Charges for 10-02-19                     9.99
 10/02/2019   FX         (AGR 46 @1.00 PER PG)                                     46.00
 10/02/2019   FX         (AGR 1 @1.00 PER PG)                                       1.00
 10/02/2019   FX         (AGR 3 @1.00 PER PG)                                       3.00
 10/02/2019   FX         (AGR 46 @1.00 PER PG)                                     46.00
 10/02/2019   FX         (AGR 46 @1.00 PER PG)                                     46.00
 10/02/2019   FX         (AGR 44 @1.00 PER PG)                                     44.00
 10/02/2019   PO         38336.00002 :Postage Charges for 10-02-19                 81.60
 10/02/2019   RE         ( 1125 @0.20 PER PG)                                     225.00
 10/02/2019   RE         ( 1170 @0.20 PER PG)                                     234.00
 10/02/2019   RE         ( 45 @0.20 PER PG)                                         9.00
 10/02/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                               1.40
 10/02/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                               1.40
 10/02/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                               1.40
 10/02/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                               1.20
 10/03/2019   LN         38336.00002 Lexis Charges for 10-03-19                    15.62
 10/04/2019   TE         Travel Expense [E110] Travel Agency Service Fee, JNP      40.00
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 1.90
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                30.00
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 0.30
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 3.00
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 0.60
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 0.30
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 0.60
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 1.00
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 3.00
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                 0.60
 10/07/2019   BB         38336.00002 Bloomberg Charges for 10-07-19                60.00
     Case 9:19-bk-11573-MB            Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14      Desc
                                      Main Document   Page 102 of 107

Pachulski Stang Ziehl & Jones LLP                                             Page:    58
HVI Cat Canyon O.C.C.                                                         Invoice 123597
38336 - 00002                                                                 October 20, 2019

 10/07/2019   LN         38336.00002 Lexis Charges for 10-07-19                  31.39
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              60.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19               4.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              30.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              30.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19               0.10
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              30.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              30.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19               2.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              30.00
 10/08/2019   BB         38336.00002 Bloomberg Charges for 10-08-19              30.00
 10/08/2019   RE2        SCAN/COPY ( 35 @0.10 PER PG)                             3.50
 10/08/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                              0.70
 10/08/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                             2.50
 10/08/2019   RE2        SCAN/COPY ( 45 @0.10 PER PG)                             4.50
 10/08/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80
 10/08/2019   RE2        SCAN/COPY ( 77 @0.10 PER PG)                             7.70
 10/08/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 10/08/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                             3.80
 10/08/2019   RE2        SCAN/COPY ( 60 @0.10 PER PG)                             6.00
 10/08/2019   RE2        SCAN/COPY ( 287 @0.10 PER PG)                           28.70
 10/08/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 10/09/2019   CC         Conference Call [E105] CourtCall, JNP                   65.00
 10/09/2019   FE         38336.00002 FedEx Charges for 10-09-19                   9.99
 10/09/2019   RE         ( 25 @0.20 PER PG)                                       5.00
 10/10/2019   LN         38336.00002 Lexis Charges for 10-10-19                  15.62
 10/11/2019   FE         38336.00002 FedEx Charges for 10-11-19                   9.99
 10/11/2019   FX         (AGR 19 @1.00 PER PG)                                   19.00
 10/11/2019   FX         (AGR 19 @1.00 PER PG)                                   19.00
 10/11/2019   FX         (AGR 19 @1.00 PER PG)                                   19.00
 10/11/2019   RE         ( 697 @0.20 PER PG)                                    139.40
 10/11/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                             1.60
 10/20/2019   PAC        Pacer - Court Research                                 684.90

   Total Expenses for this Matter                                          $9,458.38
     Case 9:19-bk-11573-MB          Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14      Desc
                                    Main Document   Page 103 of 107

Pachulski Stang Ziehl & Jones LLP                                           Page:    59
HVI Cat Canyon O.C.C.                                                       Invoice 123597
38336 - 00002                                                               October 20, 2019

   Total Expenses for this Matter
     Case 9:19-bk-11573-MB              Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                Desc
                                        Main Document   Page 104 of 107

Pachulski Stang Ziehl & Jones LLP                                                         Page:    60
HVI Cat Canyon O.C.C.                                                                     Invoice 123597
38336 - 00002                                                                             October 20, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        10/20/2019

Total Fees                                                                                           $351,206.50

Total Expenses                                                                                           9,458.38

Total Due on Current Invoice                                                                         $360,664.88

  Outstanding Balance from prior invoices as of        10/20/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due



             Total Amount Due on Current and Prior Invoices:                                          $360,664.88
        Case 9:19-bk-11573-MB                    Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                                       Desc
                                                 Main Document   Page 105 of 107
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION OF PACHULSKI
STANG ZIEHL & JONES LLP FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
EXPENSES AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
AUGUST 15, 2019 – OCTOBER 20, 2019; DECLARATION OF MAXIM B. LITVAK SUPPORT THEREOF will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 12, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 12, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 12, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

 VIA OVERNIGHT DELIVERY                                                    VIA EMAIL
 Honorable Martin R. Barash                                                Brian Corson: brian@hubmac.com
 U.S. Bankruptcy Court                                                     Vincent Martinez: vmartinez@twitchellandrice.com
 21041 Burbank Boulevard, Suite 342 / Courtroom 303                        John Hochleutner: john@ppcinc.biz
 Woodland Hills, CA 91367-6603

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  December 12, 2019              Nancy H. Brown                                                  /s/ Nancy H. Brown
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:326540.1 38336/002
        Case 9:19-bk-11573-MB
                       Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                                                             Desc
                      Main Document    Page 106 of 107
SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        William C Beall will@beallandburkhardt.com,                                       Darren L Patrick dpatrick@omm.com, darren-patrick-
         carissa@beallandburkhardt.com                                                      1373@ecf.pacerpro.com
        Alicia Clough aclough@loeb.com,                                                   Jeffrey N Pomerantz jpomerantz@pszjlaw.com
         mnielson@loeb.com,ladocket@loeb.com                                               Todd C. Ringstad becky@ringstadlaw.com,
        Marc S Cohen mscohen@loeb.com, klyles@loeb.com                                     arlene@ringstadlaw.com
        Alec S DiMario alec.dimario@mhllp.com,                                            Mitchell E Rishe mitchell.rishe@doj.ca.gov
         debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com                                Sonia Singh ssingh@DanningGill.com,
        Karl J Fingerhood karl.fingerhood@usdoj.gov,                                       danninggill@gmail.com,ssingh@ecf.inforuptcy.com
         efile_ees.enrd@usdoj.gov                                                          Daniel A Solitro dsolitro@lockelord.com,
        H Alexander Fisch Alex.Fisch@doj.ca.gov                                            ataylor2@lockelord.com
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com                                    Ross Spence ross@snowspencelaw.com,
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov                                      janissherrill@snowspencelaw.com;donnasutton@snowspenc
        Gisele M Goetz gmgoetz@hbsb.com,                                                   elaw.com;brittanyDecoteau@snowspencelaw.com
         ggoetz@collegesoflaw.edu                                                          Christopher D Sullivan csullivan@diamondmccarthy.com,
        Karen L Grant kgrant@silcom.com                                                    mdomer@diamondmccarthy.com;kmartinez@diamondmccar
                                                                                            thy.com
        Ira S Greene Ira.Greene@lockelord.com
        Matthew C. Heyn Matthew.Heyn@doj.ca.gov,
                                                                                           Jennifer Taylor jtaylor@omm.com
         mcheyn@outlook.com                                                                John N Tedford jtedford@DanningGill.com,
                                                                                            danninggill@gmail.com;jtedford@ecf.inforuptcy.com
        Brian L Holman b.holman@musickpeeler.com
        Eric P Israel eisrael@DanningGill.com,
                                                                                           Salina R Thomas bankruptcy@co.kern.ca.us
         danninggill@gmail.com;eisrael@ecf.inforuptcy.com                                  Patricia B Tomasco pattytomasco@quinnemanuel.com,
                                                                                            barbarahowell@quinnemanuel.com;cristinagreen@quinnema
        Razmig Izakelian razmigizakelian@quinnemanuel.com
                                                                                            nuel.com
        Alan H Katz akatz@lockelord.com
                                                                                           Fred Whitaker lshertzer@cwlawyers.com
        John C Keith john.keith@doj.ca.gov
                                                                                           William E. Winfield wwinfield@calattys.com,
        Jeannie Kim jkim@friedmanspring.com                                                scuevas@calattys.com
        Maxim B Litvak mlitvak@pszjlaw.com                                                Richard Lee Wynne richard.wynne@hoganlovells.com,
        Michael Authur McConnell                                                           tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlo
         (TR) Michael.mcconnell@kellyhart.com                                               vells.com
        Brian M Metcalf bmetcalf@omm.com                                                  Emily Young pacerteam@gardencitygroup.com,
        David L Osias dosias@allenmatkins.com,                                             rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
         bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,                           Aaron E de Leest adeleest@DanningGill.com,
         csandoval@allenmatkins.com                                                         danninggill@gmail.com;adeleest@ecf.inforuptcy.com

  SERVED BY EMAIL

        Carolyn Virginia Carollo carolyncarollo@snowspencelaw.com, janissherrill@snowspencelaw.com
        Sid J. Garabato rjacobs@ecf.epiqsystems.com
        Elizabeth Mary Guffy eguffy@lockelord.com
        Alan Harry Katz akatz@lockelord.com
        Jarrod Barclay Martin jarrod.martin@mhllp.com, lara.coleman@mhllp.com
        Kevin D. McCullough kdm@romclaw.com, rdecorte@romclaw.com
        Shannon Smith Thomas sthomas@romclaw.com, rdecorte@romclaw.com
        United States Trustee ustpregion06.da.ecf@usdoj.gov
        Eric M. Van Horn ericvanhorn@spencerfane.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326540.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 629 Filed 12/12/19 Entered 12/12/19 16:28:14                                       Desc
                                             Main Document   Page 107 of 107
2. SERVED VIA U.S. FIRST CLASS MAIL

 ANN JENNY SCHUPP                                 BRUCE S. GELBER                                    CALIFORNIA DEPT. OF TOXIC SUBSTANCE
 C/O M H WHITTIER CORP.                           DEPUTY ASST ATTORNEY GENERAL                       CONTROL
 1600 HUNTINGTON DRIVE                            ENVIRONMENT & NATURAL RESOURCES DIV.               (BERKLEY REGIONAL OFFICE)
 SOUTH PASADENA, CA 91030                         950 PENNSYLVANIA AVE                               700 HEINZ AVENUE SUITE 200
                                                  WASHINGTON, DC 20530                               BERKELEY, CA 94710‐2721


 CALIFORNIA FRANCHISE TAX BOARD                   CALIFORNIA OSHA                                    CALIFORNIA STATE CONTROLLER
 PO BOX 942857                                    1515 CLAY STREET, SUITE 1901                       BETTY T. YEE
 SACRAMENTO, CA 94257‐0500                        OAKLAND, CA 94612                                  TAX ADMINISTRATION SECTION
                                                                                                     PO BOX 942850
                                                                                                     SACRAMENTO, CA 94250‐5880

 CHARLES C. ALBRIGHT TRUSTEE                      DIANE T. WALKER                                    FIRST AMERICAN TITLE INS. COMPANY
 729 WEST 16TH STREET #B8                         748 OCEANVILLE ROAD                                TRUSTEE FOR UBS AG LONDON BRANCH
 COSTA MESA, CA 92627                             STONINGTON, ME 04681‐9714                          4380 LA JOLLA VILLAGE DRIVE, STE 110
                                                                                                     SAN DIEGO, CA 92122

 HVI CAT CANYON, INC.                             INTERNAL REVENUE SERVICE                           INTERNAL REVENUE SERVICE
 P.O. BOX 5489                                    CENTRALIZED INSOLVENCY OPERATIONS                  (SMALL BUSINESS/SELF‐EMPLOYMENT DIV)
 SANTA MARIA, CA 93456                            PO BOX 7346                                        5000 ELLIN ROAD
                                                  PHILADELPHIA, PA 19101‐7346                        LANHAM, MD 20706

 HVI CAT CANYON, INC.                             NORTHERN CALIFORNIA COLLECTION                     SANTA BARBARA COUNTY ‐APCD
 C/O CAPITOL CORPORATE SERVICES, INC.             SERVICE, INC.                                      AERON ARLIN GENET
 36 S. 18TH AVENUE, SUITE D                       700 LEISURE LANE                                   260 NORTH SAN ANTONIO RD
 BRIGHTON, CO 80601                               SACRAMENTO, CA 95815                               SANTA BARBARA, CA 93110

 J. P. MORGAN‐CHASE                               STONER FAMILY TRUST                                U.S. DEPARTMENT OF TRANSPORTATION
 MICHAEL KERNEY                                   JAMES G. SANFORD TRUSTEE                           1200 NEW JERSEY AVE, SE
 450 WEST 33RD STREET, 15TH FLOOR                 100 WEST LIBERTY STREET. SUITE 900                 WASHINGTON, DC 20590
 REF: 030057 NASSAU ASSOC‐SABA                    RENO, NV 89501
 NEW YORK, NY 10041
 STATE OF NEW YORK ATTORNEY GENERAL               U.S. ATTORNEY'S OFFICE – SDNY                      W. J. KENNY CORP.
 ATTN: LETIA A. JAMES                             ATTN: ANTHONY SUN, ASST. U.S. ATTY                 C/O ALLFIRST BANKCORP TRUST C/O M&T
 DEPT. OF LAW                                     TAX & BANKRUPTCY UNIT                              BANK
 THE CAPITOL, 2ND FL                              86 CHAMBERS ST., 3RD FLOOR                         ONE M&T PLAZA
 ALBANY, NY 12224                                 NEW YORK, NY 10007                                 BUFFALO, NY 14203


 UBS AG, LONDON BRANCH                            OFFICE OF THE U.S. TRUSTEE
 JULIAN GOULD                                     BRIAN FITTIPALDI
 600 WASHINGTON BLVD.                             1415 STATE STREET, SUITE 148
 STAMFORD, CT 06901                               SANTA BARBARA, CA 93101


 WYATT SLOAN‐TRIBE, ESQ.
 OFFICE OF THE ATTORNEY GENERAL
 300 S. SPRING STREET, SUITE 1702
 LOS ANGELES, CA 90013




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326540.1 38336/002
